Exhibit 10.1

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES ACT OF 1934, AS AMENDED

 

LICENSE AND COLLABORATION AGREEMENT

by and between

Blueprint Medicines Corporation

and

CStone Pharmaceuticals

Dated as of June 1, 2018

 

 





--------------------------------------------------------------------------------

 

 

 

TABLE OF CONTENTS

 

 

 

 

 

Page

Article 1 DEFINITIONS


1

Article 2 LICENSES


24

2.1

License Grants to CStone


24

2.2

Sublicensing and Subcontractors


25

2.3

License Grants to Blueprint


27

2.4

Retained Rights


28

2.5

Third Party In-Licenses


28

2.6

Exclusivity


29

Article 3 GOVERNANCE


31

3.1

Alliance Managers


31

3.2

Joint Steering Committee


32

3.3

Joint Project Teams


35

3.4

Working Groups


37

3.5

Non-Member Attendance


37

3.6

Decision-Making


38

3.7

Resolution of JSC Disputes


39

3.8

Discontinuation of JSC


42

Article 4 TECHNOLOGY TRANSFERS


42

4.1

Initial Know-How Transfer


42

4.2

Manufacturing Technology Transfer


42

4.3

Continuing Know-How Transfer


42

4.4

Conduct of Technology Transfer


43

4.5

Technology Transfer Costs


43

Article 5 DEVELOPMENT PROGRAM


43

5.1

Development Diligence and Responsibilities


43

5.2

Territory-Specific Development Plans


46

5.3

Global Development Plans


46

5.4

Combination Regimens for BLU-554


47

5.4.1

POC Trials for the HCC Indication


47

5.5

Additional Blueprint/CStone Combinations


51

5.6

New Development by CStone


53

5.7

Standard of Conduct


54

5.8

New Development by Blueprint


54





-i-

--------------------------------------------------------------------------------

 

 

 

5.9

Development of Co-Formulated Products


56

5.10

Responsibility for Development Costs


56

5.11

Clinical Trial Audit Rights


57

5.12

Development Records


58

5.13

Development Reports


58

5.14

Data Exchange and Use


58

5.15

Development of Companion Diagnostics


59

Article 6 REGULATORY


59

6.1

Regulatory Strategy; Combination Regimens Including BLU-554


59

6.2

CStone’s Responsibilities


60

6.3

Blueprint’s Responsibilities


62

6.4

Right of Reference


62

6.5

Adverse Events Reporting


63

6.6

Regulatory Audits


64

6.7

No Harmful Actions


64

6.8

Notice of Regulatory Action


65

6.9

Notice of Other Actions


65

Article 7 MANUFACTURING


65

7.1

Supply by Blueprint


65

7.2

Supply by CStone


66

7.3

Product Tracking in the Territory


68

Article 8

 


68

8.1

Medical Affairs Plans


68

8.2

Medical Affairs Reports


68

8.3

Coordination of Medical Affairs Activities


68

Article 9 COMMERCIALIZATION


68

9.1

Commercialization Diligence Obligations


68

9.2

Commercialization Plans


69

9.3

Commercialization Reports


69

9.4

Coordination of Commercialization Activities; Blueprint Support


69

9.5

Pricing; Reimbursement Approvals


70

9.6

Diversion


70

Article 10 PAYMENTS


70

10.1

Upfront Payment


70

10.2

Milestone Payments


70

10.3

Royalty Payments to Blueprint


75

 





-ii-

--------------------------------------------------------------------------------

 

 

 

10.4

Payments to Third Parties


77

10.5

Other Amounts Payable


77

10.6

No Refunds


77

10.7

Accounting Standards


77

10.8

Currency; Exchange Rate


77

10.9

Blocked Payments


77

10.10

Late Payments


77

10.11

Financial Records and Audits


78

10.12

Taxes


78

10.13

VAT Credits


79

Article 11 CONFIDENTIALITY; PUBLICATION


79

11.1

Duty of Confidence


79

11.2

Confidential Information


80

11.3

Exemptions


80

11.4

Authorized Disclosures


81

11.5

[***]


82

11.6

Tax Treatment


82

11.7

Publications


82

11.8

Publication and Listing of Clinical Trials


83

11.9

Publicity; Use of Names


83

11.10

Attorney-Client Privilege


84

Article 12 REPRESENTATIONS, WARRANTIES, AND COVENANTS


85

12.1

Representations and Warranties of Each Party


85

12.2

Representations and Warranties of Blueprint


85

12.3

Representations and Warranties of CStone


86

12.4

Covenants of the Parties


88

12.5

Covenant of CStone


89

12.6

NO OTHER WARRANTIES


89

12.7

Time for Claims


89

Article 13 INDEMNIFICATION


90

13.1

By CStone


90

13.2

By Blueprint


90

13.3

Indemnification Procedure


90

13.4

Insurance


91

Article 14 INTELLECTUAL PROPERTY


91

14.1

Inventions


91

 

 



-iii-

--------------------------------------------------------------------------------

 

 

14.2

CREATE Act


94

14.3

Patent Prosecution


94

14.4

Patent Enforcement


97

14.5

Infringement of Third Party Rights


99

14.6

Patents Licensed from Third Parties


100

14.7

Patent Listings


100

14.8

Patent Term Extensions


100

14.9

Product Trademarks


100

14.10

Patent Marking


101

Article 15 TERM AND TERMINATION


101

15.1

Term


101

15.2

Termination


102

15.3

Effect of Termination


104

15.4

Termination Press Releases


109

15.5

Survival


109

15.6

Termination Not Sole Remedy


109

Article 16 DISPUTE RESOLUTION


109

16.1

General


109

16.2

Negotiation; Escalation


110

16.3

Arbitration


110

Article 17 MISCELLANEOUS


111

17.1

Assignment


111

17.2

Limitation of Liability


112

17.3

Severability


112

17.4

Notices


112

17.5

Governing Law


113

17.6

Force Majeure


113

17.7

Entire Agreement; Amendments


113

17.8

Headings


114

17.9

Independent Contractors


114

17.10

Performance by Affiliates


114

17.11

Waiver


114

17.12

Waiver of Rule of Construction


114

17.13

Cumulative Remedies


114

17.14

Business Day Requirements


114

17.15

Further Actions


114





-iv-

--------------------------------------------------------------------------------

 

 

17.16

Non-Solicitation of Employees


114

17.17

Construction


115

17.18

Language; Translations


115

17.19

Counterparts


115

 

Schedules

 

Schedule 1.52 – Blueprint Patent Rights

Schedule 11.9.1 – Press Release

Schedule 12.3.2 – CStone In-Licenses

 

 



-v-

--------------------------------------------------------------------------------

 

 

 

LICENSE AND COLLABORATION AGREEMENT

This LICENSE AND COLLABORATION AGREEMENT (this “Agreement”) is made as of June
1, 2018 (the “Effective Date”) by and between Blueprint Medicines Corporation, a
Delaware corporation (“Blueprint”), having a place of business at 45 Sidney
Street, Cambridge MA 02139, USA, and CStone Pharmaceuticals, a corporation
organized under the laws of the Cayman Islands (“CStone”), having a place of
business at Vistra (Cayman) Limited, Floor 4, Willow House, Cricket Square, PO
Box 2804, Grand Cayman KY1-1112, Cayman Islands.  Blueprint and CStone are
referred to in this Agreement individually as a “Party” and collectively as the
“Parties.”

RECITALS

WHEREAS, Blueprint is a biopharmaceutical company that is developing (a) a
highly selective KIT and PDGFRα inhibitor known as avapritnib, or BLU-285, (b) a
highly selective FGFR4 inhibitor known as BLU-554, and (c) a highly selective
RET inhibitor known as BLU-667, each for the treatment of certain cancers or
rare diseases;

WHEREAS, Blueprint Controls certain Know-How and Patent Rights relating to
BLU-285, BLU-554, and BLU-667;

WHEREAS, CStone is a biopharmaceutical company engaged in the research,
development, and commercialization of pharmaceutical and biologic products in
the greater China region, including the development of an anti-PD-L1 monoclonal
antibody known as CS1001 for the treatment of certain cancers;

WHEREAS, CStone Controls certain Know-How and Patent Rights relating to CS1001
and other CStone Products; and

WHEREAS, CStone wishes to obtain from Blueprint an exclusive license to develop,
manufacture, and commercialize the BLU-285 Product, the BLU-554 Product, and the
BLU-667 Product, in each case, in the Territory, as a monotherapy or potentially
as part of a Combination Regimen with certain CStone Products, and Blueprint is
willing to grant such a license to CStone, all in accordance with the terms and
conditions set forth herein.

AGREEMENT

NOW,  THEREFORE, the Parties hereby agree as follows:

Article 1

DEFINITIONS

Unless specifically set forth to the contrary herein, the following terms will
have the respective meanings set forth below, whether used in the singular or
plural:

1.1        “Accounting Standards” means GAAP for both Parties, unless a Party
elects to change its general accounting principles to IFRS (or any change
thereafter between IFRS and GAAP) and provides notice to the other Party of such
change in accordance with Section 10.7 (Accounting Standards).

1.2        “Acquired Party” has the meaning set forth in Section 2.6.3
(Acquisitions by Third Parties).

1.3        “Acquiring Party” has the meaning set forth in Section 2.6.4(a)
(Options).





 

--------------------------------------------------------------------------------

 

 

 

1.4        “Active Ingredient” means those clinically active materials that
provide pharmacological activity in a pharmaceutical or biologic product
(excluding [***]).

1.5        “Affiliate” means, with respect to a Person, any other Person that
controls, is controlled by, or is under common control with such Person.  For
the purpose of this definition only, “control” (including, with correlative
meaning, the terms “controlled by” and “under the common control”) means the
actual power, either directly or indirectly through one or more intermediaries,
to direct or cause the direction of the management and policies of any Person,
whether by the ownership of more than 50% of the voting security of such Person,
by contract or otherwise.

1.6        “Agreement” has the meaning set forth in the Preamble.

1.7        “Alliance Manager” has the meaning set forth in Section 3.1 (Alliance
Managers).

1.8        “Amalgamated Product” means a Collaboration Product that (a) includes
a Blueprint Product that is sold for a single price together with any (i)
delivery device or component therefor, (ii) Companion Diagnostic, or (iii)
pharmaceutical or biologic product (including any CStone Product, if
applicable), process, service, or therapy, in each case, other than a
pharmaceutical or biologic product containing a Blueprint Compound (the
products, devices, processes, services, and therapies described in the foregoing
clauses (i) – (iii), each, an “Other Component”); or (b) defined as a
“combination product” by the FDA pursuant to 21 C.F.R. §3.2(e) or its foreign
equivalent.  For clarity, a Blueprint/CStone Combination or a Blueprint
Combination Product that is sold for a single price is an Amalgamated Product.

1.9        “Anti-Corruption Laws” has the meaning set forth in Section 12.4.2(a)
(Covenants of the Parties).

1.10      “Applicable Law” means collectively all laws, rules, regulations,
ordinances, decrees, judicial and administrative orders (and any license,
franchise, permit, or similar right granted under any of the foregoing), and any
policies and other requirements of any applicable Governmental Authority that
govern or otherwise apply to a Party, including all Anti-Corruption Laws.

1.11      “Approved Labeling” means, with respect to a Collaboration Product:
(a) the Regulatory Authority-approved full prescribing information for such
Collaboration Product; and (b) the Regulatory Authority-approved labels and
other written, printed, or graphic materials on any container, wrapper, or any
package insert that is used with or for such Collaboration Product.

1.12      “Arbitration Notice” has the meaning set forth in Section 16.3.1
(Rules).

1.13      “Arbitrators” has the meaning set forth in Section 16.3.2 (Selection
of Arbitrator).

1.14      “Assigned Collaboration Know-How” means any Collaboration Know-How
that (a) [***] relates to a Blueprint Compound, a Blueprint Product, or a
Blueprint Combination Product (including any composition of matter, method of
use, or method of Manufacturing, in each case, that is [***]), or any Companion
Diagnostic [***] for use with a Blueprint Product or a Blueprint Combination
Product, and (b) is developed or invented during the Term by CStone’s or its
Affiliates’, licensees’, Sublicensees’, or Subcontractors’ employees, agents, or
independent contractors, or any Person contractually required to assign or
license such Know-How (or Patent Rights Covering such Know-How) to CStone or any
Affiliate of CStone, whether solely or jointly with others, in the course of
performance of activities undertaken pursuant to this Agreement.  For clarity,
Assigned Collaboration Know-How does not include any Blueprint/CStone
Combination Know-How or any Know-How that does not [***] and excludes Know-How
that relates in whole or in part to any





-2-

--------------------------------------------------------------------------------

 

 

composition of matter, method of use, or method of Manufacturing of any
Blueprint/CStone Combination or CStone Product.

1.15      “Assigned Collaboration Patent Rights” means all Collaboration Patent
Rights that Cover Assigned Collaboration Know-How.  For clarity, Assigned
Collaboration Patent Rights do not include Patent Rights that Cover any
Blueprint/CStone Combination or CStone Product.

1.16      “Assigned Collaboration Technology” means the Assigned Collaboration
Know-How and the Assigned Collaboration Patent Rights.

1.17      “BLU-285” or “avapritnib” means (a) Blueprint’s proprietary KIT and
PDGFRα inhibitor known as avapritnib or BLU-285, (b) its named back-up form
[***] and any other backup form that Blueprint identifies and designates after
the Effective Date as a back-up form for BLU-285 in accordance with Blueprint’s
then-current business practices, and (c) any amorphous forms, crystalline forms,
co-crystals, isomers, isotopic substitutions, pro-drug esters, metabolites,
salts, hydrates, solvates, and polymorphs of any compound described in clause
(a) or clause (b).

1.18      “BLU-285 Product” means any pharmaceutical or biologic product
containing BLU-285 as an Active Ingredient, in any form, presentation,
formulation, or dosage form.  For clarity, BLU-285 Product does not include any
Blueprint/CStone Combination or any Blueprint Combination Product.

1.19      “BLU-554” means (a) Blueprint’s proprietary FGFR4 inhibitor known as
BLU-554, (b) its named back-up form [***] and any other backup form that
Blueprint identifies and designates after the Effective Date as a back-up form
for BLU-554 in accordance with Blueprint’s then-current business practices, and
(c) any amorphous forms, crystalline forms, co-crystals, isomers, isotopic
substitutions, pro-drug esters, metabolites, salts, hydrates, solvates, and
polymorphs of any compound described in clause (a) or clause (b).

1.20      “BLU-554 Combination Pivotal Trials” means the BLU-554/CStone
Checkpoint Combination Pivotal Trial and the BLU-554/Other Checkpoint
Combination Pivotal Trial.

1.21      “BLU-554 Combination POC Trials” means the BLU-554/CStone Checkpoint
Combination POC Trial and the BLU-554/Other Checkpoint Combination POC Trial.

1.22      “BLU-554 Monotherapy Pivotal Trial” means Blueprint’s Pivotal Trial
that is a Global Clinical Trial for BLU-554 as a monotherapy for the HCC
Indication conducted under a Global Development Plan.

1.23      “BLU-554 Monotherapy POC Trial” means Blueprint’s on-going POC Trial
that is a Global Clinical Trial for BLU-554 as a monotherapy for the HCC
Indication conducted under a Global Development Plan.

1.24      “BLU-554 Product” means any pharmaceutical or biologic product
containing BLU-554 as an Active Ingredient, in any form, presentation,
formulation, or dosage form.  For clarity, BLU-554 Product does not include any
Blueprint/CStone Combination or any Blueprint Combination Product.

1.25      “BLU-554 Scenario 1” has the meaning set forth in Section 5.4.2
(Pivotal Trials for the HCC Indication).





-3-

--------------------------------------------------------------------------------

 

 

1.26      “BLU-554 Scenario 2” has the meaning set forth in Section 5.4.2
(Pivotal Trials for the HCC Indication).

1.27      “BLU-554 Scenario 3” has the meaning set forth in Section 5.4.2
(Pivotal Trials for the HCC Indication).

1.28      “BLU-554/Checkpoint Combination POC Share” means the greater of (a)
the aggregate amount that Blueprint pays to CStone as reimbursement for [***] of
the costs and expenses incurred by or on behalf of CStone in connection with the
BLU-554/CStone Checkpoint Combination POC Trial in accordance with the terms of
Section 5.10.1 (Development Costs for Combination Regimens Including BLU-554),
or (b) if the BLU-554/CStone Checkpoint Combination POC Trial is not completed,
then [***] of the BLU-554/CStone Checkpoint Combination POC Budget.

1.29      “BLU-554/CStone Checkpoint Combination” has the meaning set forth in
Section 5.4.1 (POC Trials for the HCC Indication).

1.30      “BLU-554/CStone Checkpoint Combination Pivotal Trial” has the meaning
set forth in Section 5.4.2 (Pivotal Trials for the HCC Indication).

1.31      “BLU-554/CStone Checkpoint Combination POC Budget” has the meaning set
forth in Section 5.4.1 (POC Trials for the HCC Indications).

1.32      “BLU-554/CStone Checkpoint Combination POC Trial” has the meaning set
forth in Section 5.4.1 (POC Trials for the HCC Indication).

1.33      “BLU-554/Other Checkpoint Combination” has the meaning set forth in
Section 5.4.1 (POC Trials for the HCC Indication).

1.34      “BLU-554/Other Checkpoint Combination Pivotal Trial” has the meaning
forth in Section 5.4.2 (Pivotal Trials for the HCC Indication).

1.35      “BLU-554/Other Checkpoint Combination POC Trial” has the meaning set
forth in Section 5.4.1 (POC Trials for the HCC Indication).

1.36      “BLU-667” means (a) Blueprint’s proprietary RET inhibitor known as
BLU-667, (b) its named back-up form [***] and any other backup form that
Blueprint identifies and designates after the Effective Date as a back-up form
for BLU-667 in accordance with Blueprint’s then-current business practices, and
(c) any amorphous forms, crystalline forms, co-crystals, isomers, isotopic
substitutions, pro-drug esters, metabolites, salts, hydrates, solvates, and
polymorphs of any compound described in clause (a) or clause (b).

1.37      “BLU-667 Product” means any pharmaceutical or biologic product
containing BLU-667 as an Active Ingredient, in any form, presentation,
formulation, or dosage form.  For clarity, BLU-667 Product does not include any
Blueprint/CStone Combination or any Blueprint Combination Product.

1.38      “Blueprint” has the meaning set forth in the Preamble.

1.39      “Blueprint Collaboration Know-How” means Collaboration Know-How, other
than Blueprint/CStone Combination Know-How, developed or invented solely by
Blueprint’s or its Affiliates’, licensees’, Sublicensees’, or Subcontractors’
employees, agents, or independent





-4-

--------------------------------------------------------------------------------

 

 

contractors, or any Persons contractually required to assign or license such
Collaboration Know-How to Blueprint or any Affiliate of Blueprint, in each case,
in the performance of activities under this Agreement during the Term.

1.40      “Blueprint Collaboration Patent Rights” means all Collaboration Patent
Rights that Cover Blueprint Collaboration Know-How.

1.41      “Blueprint Combination Product” means any Combination Regimen that
includes a Blueprint Product together with any Third Party pharmaceutical or
biologic product.

1.42      “Blueprint Compound” means BLU-285, BLU-554, or BLU-667.

1.43      “Blueprint/CStone Combination” means (a) the BLU-554/CStone Checkpoint
Combination, and (b) any other Combination Regimen that includes a Blueprint
Product together with any CStone Product.

1.44      “Blueprint/CStone Combination Know-How” means any Collaboration
Know-How that (a) [***] relates to any Blueprint/CStone Combination (and not any
CStone Product itself or any other Collaboration Product that is not a
Blueprint/CStone Combination) including any method of use or method of
Manufacturing, in each case, that is specific to a Blueprint/CStone Combination
(including any method of use or method of Manufacturing that is [***]), or any
Companion Diagnostic [***] for use with a Blueprint/CStone Combination, and (b)
is developed or invented during the Term by a Party’s or its Affiliates’,
licensees’, Sublicensees’, or Sublicensees’ employees, agents, or independent
contractors, or any Persons contractually required to assign or license such
Know-How to a Party or any Affiliate of a Party, either alone or jointly with
the other Party’s or its Affiliates’, licensees’, Sublicensees’, Subcontractors’
employees, agents, or independent contractors, or any Persons contractually
required to assign or license such Know-How to the other Party or any Affiliate
of the other Party, in each case, in the course of performance of activities
undertaken pursuant to this Agreement.

1.45      “Blueprint/CStone Combination Patent Rights” means all Collaboration
Patent Rights that Cover Blueprint/CStone Combination Know-How, including all
Collaboration Patent Rights that Cover any method of use or method of
Manufacturing of a Blueprint/CStone Combination or any Companion Diagnostic
[***] for use with a Blueprint/CStone Combination.  For clarity,
Blueprint/CStone Combination Patent Rights do not include any Patent Rights that
Cover (a) a CStone Product itself or (b) any other Collaboration Product that is
not a Blueprint/CStone Combination or a Companion Diagnostic that is for use
with a CStone Product itself or any other Collaboration Product that is not a
Blueprint/CStone Combination.

1.46      “Blueprint/CStone Combination Technology” means the Blueprint/CStone
Combination Know-How and the Blueprint/CStone Combination Patent Rights.

1.47      “Blueprint Identified Rights” has the meaning set forth in Section
2.5.1 (Blueprint Identified Rights).

1.48      “Blueprint Indemnitee(s)” has the meaning set forth in Section 13.1
(By CStone).

1.49      “Blueprint In-Licensed Rights” has the meaning set forth in Section
2.5.3 (Third Party IP Agreements).





-5-

--------------------------------------------------------------------------------

 

 

1.50      “Blueprint Know-How” means, subject to Section 2.5.5 (Right to Decline
Blueprint Identified Rights), all Know-How (excluding Blueprint’s interest in
the Blueprint/CStone Combination Know-How and other Joint Collaboration
Know-How) that is (a) Controlled by Blueprint or any of its Affiliates as of the
Effective Date or during the Term, and (b) necessary or useful to Exploit a
Blueprint Compound or a Collaboration Product, including all Assigned
Collaboration Know-How, Blueprint Manufacturing Know-How, and Blueprint
Collaboration Know-How.

1.51      “Blueprint Manufacturing Know-How” means all Blueprint Know-How that
is necessary or useful for the Manufacturing of each Blueprint Product,
excluding any Blueprint Know-How related to the Manufacture of any Active
Ingredient included in any Blueprint Product.

1.52      “Blueprint Patent Rights” means, subject to Section 2.5.5 (Right to
Decline Blueprint Identified Rights), all Patent Rights (excluding Blueprint’s
interest in the Joint Collaboration Patent Rights) that are (a) Controlled by
Blueprint or any of its Affiliates as of the Effective Date or during the Term,
and (b) necessary or useful (or, with respect to patent applications, would be
necessary or useful if such patent applications were to issue as patents) to
Exploit a Blueprint Compound or a Collaboration Product, including all Assigned
Collaboration Patent Rights and Blueprint Collaboration Patent Rights. Schedule
1.52 (Blueprint Patent Rights) includes the Blueprint Patent Rights that are
owned or exclusively licensed by Blueprint in the Territory and that exist as of
the Effective Date.

1.53      “Blueprint Product” means any of the BLU-285 Product, the BLU-554
Product, or the BLU-667 Product.  Blueprint Product does not mean or include any
Blueprint Combination Product, any Blueprint/CStone Combination, or any CStone
Product that is a part of any Blueprint/CStone Combination.

1.54      “Blueprint Specifications” has the meaning set forth in Section 7.2.3
(Specifications).

1.55      “Blueprint Technology” means Blueprint Know-How, Blueprint Patent
Rights, and Blueprint’s interest in the Joint Collaboration Technology.

1.56      “Breach Notification” has the meaning set forth in Section 15.2.2(a)
(Notice and Cure Period).

1.57      “Business Day” means a day other than a Saturday, Sunday, or a day on
which banking institutions in Cambridge, Massachusetts or Shanghai, China are
required by Applicable Law to remain closed.

1.58      “Buyers” has the meaning set forth in Section 1.176 (Net Sales).

1.59      “Calendar Quarter” means the respective periods of three consecutive
calendar months ending on March 31, June 30, September 30, and December 31.

1.60      “Calendar Year” means each 12-month period commencing on January 1.

1.61      “cGMP” means all applicable current Good Manufacturing Practices,
including, as applicable, (a) the principles detailed in the U.S. Current Good
Manufacturing Practices, 21 C.F.R. Parts 4, 210, 211, 601, 610 and 820, (b)
European Directive 2003/94/EC and Eudralex 4, (c) the principles detailed in the
International Conference on Harmonization’s Q7 guidelines, and (d) the
equivalent Applicable Law in any relevant country or region, each as may be
amended and applicable from time to time.





-6-

--------------------------------------------------------------------------------

 

 

1.62      “Change of Control” means, with respect to a Party, that: (a) any
Third Party acquires directly or indirectly the beneficial ownership of any
voting security of such Party, or if the percentage ownership of such Third
Party in the voting securities of such Party is increased through stock
redemption, cancellation, or other recapitalization, and immediately after such
acquisition or increase such Third Party is, directly or indirectly, the
beneficial owner of voting securities representing at least 50% of the total
voting power of all of the then outstanding voting securities of such Party; (b)
a merger, consolidation, recapitalization, or reorganization of such Party is
consummated which would result in shareholders or equity holders of such Party
immediately prior to such transaction, owning at least 50% of the outstanding
voting securities of the surviving entity (or its parent entity) immediately
following such transaction; or (c) there is a sale or transfer to a Third Party
of all or substantially all of such Party’s consolidated assets taken as a
whole, through one or more related transactions.

1.63      “Chief Scientific Officer” has the meaning set forth in Section 2.6.2
(Competitive Product Disputes).

1.64      “Clinical Supply Agreement” has the meaning set forth in Section 7.1.1
(Development Supply).

1.65      “Clinical Trial” means any clinical trial in humans that is conducted
in accordance with GCP and is designed to generate data in support or
maintenance of an IND or MAA, or other similar marketing application, including
any Phase I Clinical Trial, Phase II Clinical Trial, Phase III Clinical Trial,
or any post-approval clinical trial in humans.

1.66      “CMO” means a contract manufacturing organization.

1.67      “CNDA” means the China National Drug Administration, and local
counterparts thereto, and any successor agency or authority thereto having
substantially the same function.

1.68      “Collaboration Know-How” means any Know-How developed or invented
during the Term by a Party’s or its Affiliates’, licensees’, Sublicensees’, or
Subcontractors’ employees, agents, or independent contractors, or any persons
contractually required to assign or license such Know-How to a Party or any
Affiliate of a Party, either alone or jointly with the other Party’s or its
Affiliates’, licensees’, Sublicensees’, or Subcontractors’ employees, agents, or
independent contractors, or any persons contractually required to assign or
license such Know-How to the other Party or any Affiliate of the other Party, in
each case, in the performance of activities under this Agreement, including
Assigned Collaboration Know-How and Blueprint/CStone Combination Know-How.

1.69      “Collaboration Patent Rights” means any Patent Rights that (a) claim
any Invention included in the Collaboration Know-How or (b) disclose any
Collaboration Know-How.

1.70      “Collaboration Product” means a Blueprint Product, Blueprint
Combination Product, or a Blueprint/CStone Combination.

1.71      “Collaboration Technology” means Collaboration Know-How and
Collaboration Patent Rights.

1.72      “Combination Regimen” means any product or treatment regimen that
comprises, or is a combination of (a) a BLU-285 Product, BLU-554 Product, or
BLU-667 Product, and (b) any other product containing an Active Ingredient other
than BLU-285, BLU-554, or BLU-667, where (a) and (b) are labeled for use
together either simultaneously or in a separate or sequential administration,
whether or not sold for a single price.  For clarity, any Amalgamated Product
that satisfies the requirement set forth in both clauses (a) and (b) is a
Combination Regimen.





-7-

--------------------------------------------------------------------------------

 

 

1.73      “Commercial Supply Agreement” has the meaning set forth in Section
7.1.2 (Commercial Supply).

1.74      “Commercialization” means any and all activities directed to the
marketing, promotion, distribution, pricing, reimbursement, offering for sale,
and sale of a pharmaceutical or biologic product and interacting with Regulatory
Authorities following receipt of Regulatory Approval in the applicable country
or region for such pharmaceutical or biologic product regarding the foregoing,
including seeking any required Reimbursement Approval, but excluding activities
directed to Manufacturing, Development, or Medical Affairs. “Commercialize,”
“Commercializing,” and “Commercialized” will be construed accordingly.

1.75      “Commercialization Plan” means, with respect to a Collaboration
Product, the written high-level strategic and tactical plans for the
Commercialization activities for such Collaboration Product to be conducted in
the Territory that will be prepared and updated by CStone as provided in Section
9.2 (Commercialization Plans).

1.76      “Commercially Reasonable Efforts” means, with respect to the
Exploitation of a Blueprint Compound or a Collaboration Product by a Party,
those efforts and resources, including reasonably necessary personnel,
equivalent to the efforts that a reasonable international biopharmaceutical
company or a pharmaceutical company, in each case, that is of comparable size
and resources to such Party would typically devote to a product of similar
market potential, profit potential, and strategic value and at a comparable
stage in development or product life to such Blueprint Compound or Collaboration
Product, based on conditions then prevailing and taking into account all
relevant factors, including issues of safety and efficacy, anticipated or actual
product labeling, the competitiveness of alternative Third Party therapies in
the marketplace, [***] the expected likelihood of Regulatory Approval, [***] and
other relevant scientific, technical, regulatory, and commercial
factors.  Commercially Reasonable Efforts requires, with respect to an
obligation, that the Party: (a) promptly assign responsibility for such
obligation to specific employees who are held accountable for progress and
monitor such progress on an on-going basis, (b) set and consistently seek to
achieve specific and meaningful objectives for carrying out such obligation, and
(c) consistently make and implement decisions and allocate resources designed to
advance progress with respect to such objectives.  Notwithstanding the
foregoing, in a determination of an expenditure of Commercially Reasonable
Efforts, a Party may not take into account [***].

1.77      “Companion Diagnostics” has the meaning set forth in Section 5.15
(Development of Companion Diagnostics).

1.78      “Competitive Activities” has the meaning set forth in Section 2.6.1
(Exclusivity Covenant).

1.79      “Competitive Product” means any pharmaceutical or biologic product,
other than a Collaboration Product, that is a [***] inhibitor of (a) [***], (b)
[***], or (c) [***], in each case ((a) through (c)), either as a monotherapy or
combination therapy.  For purposes of this Agreement, a “[***] inhibitor”
excludes [***]. Notwithstanding the foregoing, if this Agreement is terminated
with respect to a Collaboration Product that contains (i) BLU-554, then a
Competitive Product will not include a [***] inhibitor of [***]; (ii) BLU-285,
then a Competitive Product will not include a [***] inhibitor of [***]; and
(iii) BLU-667, then a Competitive Product will not include a [***] inhibitor of
[***].

1.80      “Confidential Information” means, subject to Section 11.3
(Exemptions), (a) Know-How and any technical, scientific, trade, research,
manufacturing, business, financial, marketing, product, supplier, intellectual
property, and other non-public or proprietary data or information (including





-8-

--------------------------------------------------------------------------------

 

 

unpublished patent applications) that may be disclosed by one Party or its
Affiliates to the other Party or its Affiliates pursuant to this Agreement
(including information disclosed prior to the Effective Date pursuant to the
Confidentiality Agreement), regardless of whether such information is
specifically marked or designated as confidential and regardless of whether such
information is in written, oral, electronic, or other form, and (b) the terms of
this Agreement.

1.81      “Confidentiality Agreement” means the Confidentiality Agreement dated
January 16, 2018 by and between the Parties.

1.82      “Continuing Know-How Transfer” has the meaning set forth in Section
4.3 (Continuing Know-How Transfer).

1.83      “Control” or “Controlled” means the possession by a Party (whether by
ownership, license, or otherwise other than pursuant to this Agreement) of, (a)
with respect to any tangible Know-How, the legal authority or right to physical
possession of such tangible Know-How, with the right to provide such tangible
Know-How to the other Party on the terms set forth herein, or (b) with respect
to Patent Rights, Regulatory Approvals, Regulatory Submissions, intangible
Know-How, or other intellectual property rights, the legal authority or right to
grant a license, sublicense, access, or right to use (as applicable) to the
other Party under such Patent Rights, Regulatory Approvals, Regulatory
Submissions, intangible Know-How, or other intellectual property rights on the
terms set forth herein, in each case ((a) and (b)), without breaching or
otherwise violating the terms of any arrangement or agreement with a Third Party
in existence as of the time such Party or its Affiliates would first be required
hereunder to grant the other Party such access, right to use, licenses, or
sublicense.  Notwithstanding the foregoing, a Party and its Affiliates will not
be deemed to “Control” any Patent Right or Know-How that, prior to the
consummation of a Change of Control of such Party, is owned or in-licensed by a
Third Party that becomes an Affiliate of such acquired Party after the Effective
Date as a result of such Change of Control unless (i) prior to the consummation
of such Change of Control, such acquired Party or any of its Affiliates also
Controlled such Patent Right or Know-How, or (ii) the Know-How or Patent Rights
owned or in-licensed by the applicable Third Party were not used in the
performance of activities under this Agreement prior to the consummation of such
Change of Control, but after the consummation of such Change of Control, such
acquired Party or any of its Affiliates determines to use or uses any such
Patent Rights or Know-How in the performance of its obligations or exercise of
its rights under this Agreement, in each of which cases ((i) and (ii)), such
Patent Rights or Know-How will be “Controlled” by such Party for purposes of
this Agreement.

1.84      “Controlling Party” has the meaning set forth in Section 14.4.2(ii)
(Enforcement Rights; CStone First Right).

1.85      “Cover” means, with respect to a particular subject matter at issue
and a relevant Patent Right, that the manufacture, use, sale, offer for sale, or
importation of such subject matter would fall within the scope of a claim in
such Patent Right.

1.86      “CPI” means (a) with respect to Blueprint, the Consumer Price
Index-Urban Wage Earners and Clerical Workers, U.S. City Average, All Items
1982-84=100, published by the United States Department of Labor, Bureau of Labor
Statistics (or its successor equivalent index), in the United States and (b)
with respect to CStone, the consumer price index for Shanghai as published by
The National Bureau of Statistics of China.

1.87      “CREATE Act” has the meaning set forth in Section 14.2 (CREATE Act).





-9-

--------------------------------------------------------------------------------

 

 

1.88      “CRO” means a contract research organization.

1.89      “CS1001” means CStone’s proprietary anti-PD-L1 monoclonal antibody
designated as CS1001, the sequence of which has been disclosed in writing by
CStone to Blueprint in the electronic data room prior to the Effective Date.

1.90      “CStone” has the meaning set forth in the Preamble.

1.91      “CStone Checkpoint Antibody” means (a), CS1001 [***] with respect to
which CStone or its Affiliates exclusively Controls Know-How or Patent Rights,
(b) any monoclonal antibody that binds to, targets, or otherwise recognizes
[***] PD-L1[***] with respect to which CStone or any of its Affiliates
exclusively Controls any Know-How or Patent Rights, (c) any back-up form of
either of the foregoing that CStone or any of its Affiliates identifies and
designates after the Effective Date as a back-up form of either of the foregoing
in accordance with CStone’s then-current business practices, and (d) any
modification, variant, fragment, or derivative of any antibody described in
clause (a), clause (b), or clause (c).

1.92      “CStone Checkpoint Product Agreement”  means  [***] any other
agreement pursuant to which CStone or any of its Affiliates Control any Know-How
related to or Patent Rights that Cover CS1001 or any product that contains
CS1001.

1.93      “CStone General Collaboration Know-How” means Collaboration Know-How,
other than Blueprint/CStone Combination Know-How, Assigned Collaboration
Know-How, or CStone Product Collaboration Know-How, developed or invented solely
by CStone’s or its Affiliates’, licensees’, Sublicensees’, or Subcontractors’
employees, agents, or independent contractors, or any Persons contractually
required to assign or license such Collaboration Know-How to CStone or any
Affiliate of CStone, in each case, in the performance of activities under this
Agreement during the Term.

1.94      “CStone General Collaboration Patent Rights” means all Collaboration
Patent Rights that Cover CStone General Collaboration Know-How.

1.95      “CStone General Collaboration Technology” means CStone General
Collaboration Know-How and CStone General Collaboration Patent Rights.

1.96      “CStone Identified Rights” has the meaning set forth in Section 2.5.2
(CStone Identified Rights).

1.97      “CStone Indemnitee(s)” has the meaning set forth in Section 13.2 (By
Blueprint).

1.98      “CStone New Indication Share” has the meaning set forth in Section
5.8.3 (CStone New Indication Share).

1.99      “CStone Product” means any pharmaceutical or biologic product (a) that
contains a CStone Checkpoint Antibody, or (b) with respect to which CStone or
any of its Affiliates exclusively Controls any Know-How or Patent Rights and
that the Executive Officers of each Party agree in writing to include in a
Blueprint/CStone Combination under this Agreement pursuant to Section 5.5.2
(Executive Officer Decision Regarding Proposed Additional Blueprint/CStone
Combinations) and, with respect to any Active Ingredient in any (i)
pharmaceutical product described in the foregoing clause (b), amorphous forms,
crystalline forms, co-crystals, isomers, isotopic substitutions, pro-drug
esters, metabolites, salts, hydrates, solvates, and polymorphs of such Active
Ingredient, and (ii) biologic product described in the foregoing clause (b), any





-10-

--------------------------------------------------------------------------------

 

 

modifications, variants, fragments, or derivatives of such Active Ingredient, in
each case (a) and (b), in any form, presentation, formulation, or dosage form.

1.100    “CStone Product Collaboration Know-How” means any Collaboration
Know-How, other than Blueprint/CStone Combination Know-How, that (a) [***]
relates to any CStone Product or any Active Ingredient therein (including any
composition of matter, method of use, or method of Manufacturing, in each case,
that is [***]), or any Companion Diagnostic [***] for use with a CStone Product,
and (b) is developed or invented solely by CStone’s or its Affiliates’,
licensees’, Sublicensees’, or Subcontractors’ employees, agents, or independent
contractors, or any Persons contractually required to assign or license such
CStone Product Collaboration Know-How to CStone or any of its Affiliates, in
each case, in the performance of activities under this Agreement during the
Term.  For clarity, CStone Product Collaboration Know-How does not include any
Assigned Collaboration Know-How, or any other Know-How that does not [***] and
excludes Know-How that relates in whole or in part to any composition of matter,
method of use, or method of Manufacturing of any other Collaboration Product
(other than a CStone Product itself).

1.101    “CStone Product Collaboration Patent Rights” means all Collaboration
Patent Rights that Cover CStone Product Collaboration Know-How.  For clarity,
CStone Product Collaboration Patent Rights do not include Patent Rights that
Cover any Blueprint/CStone Combination, Blueprint Product, or Blueprint
Combination Product.

1.102    “CStone Product Collaboration Technology” means CStone Product
Collaboration Know-How and CStone Product Collaboration Patent Rights.

1.103    “CStone Product Know-How” means all Know-How (excluding CStone General
Collaboration Know-How and CStone’s interest in Joint Collaboration Know-How)
that is (a) Controlled by CStone or any of its Affiliates as of the Effective
Date or during the Term, and (b) necessary or useful for the Exploitation of a
Blueprint Compound or a Collaboration Product, including CStone Product
Collaboration Know-How.  CStone Product Know-How does not include any Assigned
Collaboration Know-How.

1.104    “CStone Product Patent Rights” means all Patent Rights (excluding
CStone General Collaboration Patent Rights and CStone’s interest in Joint
Collaboration Patent Rights) that are (a) Controlled by CStone or any of its
Affiliates as of the Effective Date or during the Term; and (b) necessary or
useful (or, with respect to patent applications, would be necessary or useful if
such patent applications were to issue as patents) for the Exploitation of a
Blueprint Compound or a Collaboration Product, including all CStone Product
Collaboration Patent Rights.  CStone Product Patent Rights do not include any
Assigned Collaboration Patent Rights.

1.105    “CStone Product Technology” means CStone Product Know-How, CStone
Product Patent Rights, and CStone’s interest in the Joint Collaboration
Technology.

1.106    “CStone Specifications” has the meaning set forth in Section 7.2.3
(Specifications).

1.107    “CStone Technology” means CStone General Collaboration Technology and
CStone Product Technology.

1.108    “Debarred/Excluded” means any Person becoming debarred or suspended
under 21 U.S.C. §335(a) or (b), the subject of a conviction described in Section
306 of the FD&C Act, excluded, or having previously been excluded, from a
federal or governmental health care program, debarred from federal contracting,
convicted of or pled nolo contendere to any felony, or to any federal or





-11-

--------------------------------------------------------------------------------

 

 

state legal violation (including misdemeanors) relating to prescription drug
products or fraud, the subject to OFAC sanctions or on the OFAC list of
specially designated nationals, or the subject of any similar sanction of any
Governmental Authority in the Territory.

1.109    “Deficient Site” has the meaning set forth in Section 5.11.2 (Deficient
Sublicensees or Sites and Replacement).

1.110    “Development” means all internal and external research, development,
and regulatory activities related to pharmaceutical or biologic products,
including (a) research, non-clinical testing, toxicology, testing and studies,
non-clinical and preclinical activities, and Clinical Trials, and
(b) preparation, submission, review, and development of data or information for
the purpose of submission to a Regulatory Authority to obtain authorization to
conduct Clinical Trials and to obtain, support, or maintain Regulatory Approval
of a pharmaceutical or biologic product, but excluding activities directed to
Manufacturing, Medical Affairs, or Commercialization.  Development will include
development and regulatory activities for additional forms, formulations, or
indications for a pharmaceutical or biologic product after receipt of Regulatory
Approval of such product (including label expansion), including Clinical Trials
initiated following receipt of Regulatory Approval or any Clinical Trial to be
conducted after receipt of Regulatory Approval that was mandated by the
applicable Regulatory Authority as a condition of such Regulatory Approval with
respect to an approved formulation or Indication (such as post-marketing
studies, observational studies, implementation and management of registries and
analysis thereof, in each case, if required by any Regulatory Authority in any
region in the Territory to support or maintain Regulatory Approval for a
pharmaceutical or biologic product in such region). “Develop,” “Developing,” and
“Developed” will be construed accordingly.

1.111    “Development Milestone Events” has the meaning set forth in Section
10.2.1 (Development Milestone Events and Payments).

1.112    “Development Milestone Payments” has the meaning set forth in Section
10.2.1 (Development Milestone Events and Payments).

1.113    “Disclosing Party” has the meaning set forth in Section 11.1.1 (Duty of
Confidence).

1.114    “Dispute” has the meaning set forth in Section 16.1 (General).

1.115    “Dollar” means the U.S. dollar, and “$” will be interpreted
accordingly.

1.116    “Effective Date” has the meaning set forth in the Preamble.

1.117    “Examined Party” has the meaning set forth in Section 10.11 (Financial
Records and Audits).

1.118    “Executive Officers” has the meaning set forth in Section 3.6.3
(Decisions of the JSC).

1.119    “Exploit” means to make, have made, use, offer to sell, sell, Develop,
Manufacture, perform Medical Affairs activities, Commercialize, or otherwise
exploit. “Exploitation” will be construed accordingly.

1.120    “Ex-Territory Infringement” has the meaning set forth in Section 14.4.1
(Patent Enforcement; Notice).





-12-

--------------------------------------------------------------------------------

 

 

1.121    “FD&C Act” means the United States Federal Food, Drug and Cosmetic Act,
as amended from time to time, together with any rules, regulations, and
requirements promulgated thereunder (including all additions, supplements,
extensions, and modifications thereto).

1.122    “FDA” means the United States Food and Drug Administration or any
successor entity thereto having essentially the same function.

1.123    “FGFR4” means the fibroblast growth factor receptor target commonly
known as FGFR4, including any isoforms of the foregoing.

1.124    “Field” means the treatment, cure, prevention, control, palliation,
monitoring, prediction, or diagnosis of any diseases or conditions in humans.

1.125    “First Commercial Sale” means, with respect to any Collaboration
Product [***] in any country or region, the first sale of such Collaboration
Product [***] to a Third Party for distribution, use, or consumption in such
country or region after receipt of Regulatory Approvals for such Collaboration
Product in such country or region.  First Commercial Sale excludes [***].

1.126    “FTE” means the equivalent of the work of one duly qualified employee
of a Party full time for one year (consisting of a total of [***] hours per
year) carrying out Development, Manufacturing, Medical Affairs activities, or
other scientific or technical work under this Agreement.  Overtime and work on
weekends, holidays, and the like, in each case, will not be counted with any
multiplier (e.g., time-and-a-half or double time) toward the number of hours
that are used to calculate the FTE contribution.  The portion of an FTE billable
by a Party for one individual during a given accounting period will be
determined by dividing the number of hours worked directly by such individual on
the work to be conducted under this Agreement during such accounting period and
the number of FTE hours applicable for such accounting period based on [***]
working hours per Calendar Year.

1.127    “FTE Rate” means the amount for an FTE per Calendar Year, which for the
Calendar Year ending on December 31, 2018 will be (a) with respect to Blueprint,
[***] per FTE; and (b) with respect to CStone, [***] per FTE, in each case,
pro-rated for the period beginning on the Effective Date and ending on December
31, 2018. Beginning on January 1, 2019 and on January 1 of each subsequent
Calendar Year during the Term, each FTE Rate is subject to annual adjustment by
the percentage increase or decrease in the applicable CPI comparing the levels
of the applicable CPI as of December 31 [***].

1.128    “Fully Burdened Manufacturing Cost” means, with respect to any
Blueprint Compound, Blueprint Combination Product, or any CStone Product (or
component thereof), in each case, supplied by or on behalf of the applicable
Party to the other Party or its Affiliates hereunder:

(a)         if and to the extent such Blueprint Product, Blueprint Combination
Product, or CStone Product (or any precursor or intermediate thereof), as
applicable, is Manufactured by a Third Party manufacturer, (i) the actual Third
Party costs of such Manufacturing incurred by the supplying Party, including the
costs of [***] internal costs (at the applicable FTE Rate) incurred by such
supplying Party in connection with and attributable to such Manufacturing,
including for process development, project management, Manufacturing oversight
(including at the applicable FTE Rate for any [***]), and quality control and
assurance; or

(b)        if and to the extent such Blueprint Product, Blueprint Combination
Product, or CStone Product (or any precursor or intermediate thereof), as
applicable, is Manufactured by a





-13-

--------------------------------------------------------------------------------

 

 

Party or its Affiliate, the actual, fully burdened costs [***], including the
cost of [***].  Such fully burdened costs will be calculated in accordance with
applicable Accounting Standards, consistently applied.  Notwithstanding the
foregoing, Fully Burdened Manufacturing Cost will be computed on a theoretical
full-capacity basis, and [***]. In addition, Fully Burdened Manufacturing Cost
will not include any (i) margin or mark-up (including any margin or mark-up for
[***]), (ii) manufacturing variances [***], or (iii) intellectual property
acquisition or licensing costs [***] paid by a supplying Party with respect to
the Manufacture of a Blueprint Product, Blueprint Combination Product, or CStone
Product (as applicable).

1.129    “GAAP” means United States generally accepted accounting principles,
consistently applied.

1.130    “GCP” means all applicable good clinical practice standards for the
design, conduct, performance, monitoring, auditing, recording, analyses and
reporting of Clinical Trials, including, as applicable (a) as set forth in the
International Conference on Harmonization of Technical Requirements for
Registration of Pharmaceuticals for Human Use Harmonized Tripartite Guideline
for Good Clinical Practice (CPMP/ICH/135/95) (the “ICH Guidelines”) and any
other guidelines for good clinical practice for trials on medicinal products in
the Territory, (b) the Declaration of Helsinki (2004) as last amended at the
52nd World Medical Association in October 2000 and any further amendments or
clarifications thereto, (c) U.S. Code of Federal Regulations Title 21, Parts 50
(Protection of Human Subjects), 56 (Institutional Review Boards), and 312
(Investigational New Drug Application), as may be amended from time to time, and
(d) the equivalent Applicable Law in the region in the Territory, each as may be
amended and applicable from time to time and in each case, that provide for,
among other things, assurance that the clinical data and reported results are
credible and accurate and protect the rights, integrity, and confidentiality of
trial subjects.

1.131    [***] means, with respect to a [***] in a region in the Territory, the
[***] in which the [***] in such region occurred [***] in such region to [***]
such [***] as a pharmaceutical product for [***] for such Collaboration Product
in such region.

1.132    [***] means, with respect to [***] in a particular region in the
Territory, a [***] that (a) [***] in such region in the Territory and that [***]
in such region [***] in such region, and (b) [***] in such region [***] as a
Sublicensee, Subcontractor, or Third Party Distributor of CStone or any of its
Affiliates, Sublicensees, or Subcontractors with respect to such Collaboration
Product.

1.133    “GIST” means gastrointestinal stromal tumors.

1.134    “Global Brand Elements” has the meaning set forth in Section 14.9.1
(Global Brand Elements).

1.135    “Global Brand Strategy” has the meaning set forth in Section 9.2
(Commercialization Plan).

1.136    “Global Clinical Trial” means a Clinical Trial for a Collaboration
Product the data from which, at the time of commencement, is intended to be used
to obtain Regulatory Approval both inside the Territory and in any of the
following: [***].

1.137    “Global Development Plan” has the meaning set forth in Section 5.3
(Global Development Plan).

1.138    “GLP” means all applicable good laboratory practice standards,
including, as applicable, as set forth in the then-current good laboratory
practice standards promulgated or endorsed by the U.S. Food and Drug
Administration, as defined in 21 C.F.R. Part 58, and the equivalent Applicable
Law in the region in the Territory, each as may be amended and applicable from
time to time.





-14-

--------------------------------------------------------------------------------

 

 

1.139    “Governmental Authority” means any federal, national, state,
provincial, or local government, or political subdivision thereof, or any
multinational organization or any authority, agency, regulatory body, or
commission entitled to exercise any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power, or any court or
tribunal (or any department, bureau or division of any of the foregoing, or any
governmental arbitrator or arbitral body).  Governmental Authorities include all
Regulatory Authorities.

1.140    “HCC” means hepatocellular carcinoma.

1.141    [***] has the meaning set forth in Section Error! Reference source not
found. [***].

1.142    “ICC” has the meaning set forth in Section 16.3.1 (Rules).

1.143    “ICH Guidelines” has the meaning set forth in Section 1.130 (GCP).

1.144    “IDL” has the meaning set forth in Section 1.170 (Marketing
Authorization Application or MAA).

1.145    “IFRS” means International Financial Reporting Standards, consistently
applied.

1.146    “IND” means an Investigational New Drug application required pursuant
to 21 C.F.R. Part 312 or any comparable filings outside of the U.S. required to
commence human clinical trials in such country or region (such as an application
for a Clinical Trial Authorization in the Territory), and all supplements or
amendments that may be filed with respect to the foregoing.

1.147    “Indemnified Party” has the meaning set forth in Section 13.3
(Indemnification Procedure).

1.148    “Indemnifying Party” has the meaning set forth in Section 13.3
(Indemnification Procedure).

1.149    “Indication” means a [***] that a Collaboration Product is [***] in the
indication section of the Approved Labeling for such Collaboration Product, or
that is the subject of a Clinical Trial and where it is [***].

1.150    “Initial Know-How Transfer” has the meaning set forth in Section 4.1
(Initial Know-How Transfer).

1.151    “Invention” means any process, method, composition of matter, article
of manufacture, discovery, or finding that is conceived or reduced to practice
(whether or not patentable).

1.152    “Joint Collaboration Know-How” means (a) Blueprint/CStone Combination
Know-How, and (b) other Collaboration Know-How developed or invented jointly by
a Party’s or its Affiliates’, licensees’, Sublicensees’, or Subcontractors’
employees, agents, or independent contractors, or any persons contractually
required to assign or license such Collaboration Know-How to such Party or any
Affiliate of such Party, on the one hand, and the other Party’s or its
Affiliates’, licensees’, Sublicensees’, or Subcontractors’ employees, agents, or
independent contractors, or any Persons contractually required to assign or
license such Collaboration Know-How to such Party or any Affiliate of such
Party, on the other hand, in the performance of activities under this Agreement
during the Term, but excluding any Assigned Collaboration Know-How.

1.153    “Joint Collaboration Patent Rights” means all Collaboration Patent
Rights that Cover Joint Collaboration Know-How, including Blueprint/CStone
Combination Patent Rights.





-15-

--------------------------------------------------------------------------------

 

 

1.154    “Joint Collaboration Technology” means the Joint Collaboration Know-How
and the Joint Collaboration Patent Rights.

1.155    “JPT” has the meaning set forth in Section 3.3 (Joint Project Teams).

1.156    “JPT Chairperson” has the meaning set forth in Section 3.3.1
(Formation; Composition; Meetings).

1.157    “JSC” has the meaning set forth in Section 3.2.1 (Formation).

1.158    “JSC Chairperson” has the meaning set forth in Section 3.2.1
(Formation).

1.159    “KIT” means the stem cell growth factor receptor tyrosine kinase
protein targets commonly known as KIT, including any isoforms of the foregoing.

1.160    “Know-How” means any proprietary information and materials, including
records, discoveries, improvements, modifications, processes, techniques,
methods, assays, chemical or biological materials, designs, protocols, formulas,
data (including physical data, chemical data, toxicology data, animal data, raw
data, clinical data, and analytical and quality control data), dosage regimens,
control assays, product specifications, marketing, pricing and distribution
costs, Inventions, algorithms, technology, forecasts, profiles, strategies,
plans, results in any form whatsoever, know-how and trade secrets (in each case,
patentable, copyrightable or otherwise).

1.161    “Knowledge” means the [***], of (a) with respect to Blueprint, [***],
and (b) with respect to CStone, [***].

1.162    [***] has the meaning set forth in Section Error! Reference source not
found. [***].

1.163    [***] has the meaning set forth in Section Error! Reference source not
found. [***].

1.164    “Local Manufacturing Approval” has the meaning set forth in 6.2.1
(Obtaining and Maintaining Regulatory Approvals).

1.165    [***] means a condition where, with respect to [***] in a particular
region in the Territory: (a) [***] in such region by a Third Party; and (b)
[***] in that region [***] are [***] in such region during the [***]; provided,
 however, if [***] in a region during any [***] in such region [***], then the
condition of [***] in such region [***].

1.166    “Losses” means damages, debts, obligations, and other liabilities,
losses, claims, taxes, interest obligations, deficiencies, judgments,
assessments, fines, fees, penalties, or expenses (including amounts paid in
settlement, interest, court costs, costs of investigators, reasonable fees and
expenses of attorneys, accountants, financial advisors, consultants, and other
experts, and other expenses of litigation).

1.167    “Manufacture” means activities directed to manufacturing, processing,
packaging, labeling, filling, finishing, assembly, shipping, storage, or freight
of any pharmaceutical or biologic product (or any components or process steps
involving any product or any companion diagnostic), placebo, or comparator
agent, as the case may be, including quality assurance and stability testing,
characterization testing, quality control release testing of drug substance and
drug product, quality assurance batch record review and release of product,
process development, qualification, and validation, scale-up, pre-clinical,
clinical, and commercial manufacture and analytic development,





-16-

--------------------------------------------------------------------------------

 

 

and product characterization, but excluding activities directed to Development,
Commercialization, or Medical Affairs. “Manufacturing” and “Manufactured” will
be construed accordingly.

1.168    “Manufacturing Technology Transfer” means the transfer of the Blueprint
Manufacturing Know-How related to a Blueprint Product in accordance with the
Manufacturing Technology Transfer Plan for such Blueprint Product, which
includes the provision of any technical assistance to enable the Manufacture of
such Blueprint Product (but not the Manufacture of the Active Ingredient
included in such Blueprint Product [***].

1.169    “Manufacturing Technology Transfer Plan” means the plan for the
transfer to CStone and its designees of Blueprint Manufacturing Know-How for a
particular Blueprint Product, which plan, among other things, will set forth the
JSC-approved scope of Manufacturing activities that will be transferred to
CStone or its designees, the scope of the Blueprint Manufacturing Know-How that
will be necessary or useful for the conduct of such activities, and the work
plan and timeline for such transfer.

1.170    “Marketing Authorization Application” or “MAA” means any new drug
application, biologics license application, or other marketing authorization
application, in each case, filed with the applicable Regulatory Authority in a
country or other regulatory jurisdiction, which application is required to
commercially market or sell a pharmaceutical or biologic product in such country
or jurisdiction (and any amendments thereto).  In the context of imported drugs,
MAA is also known as the Import Drug License (“IDL”) application.

1.171    “Medical Affairs” means activities conducted by a Party’s medical
affairs departments (or, if a Party does not have a medical affairs department,
the equivalent function thereof), including communications with key opinion
leaders, medical education, symposia, advisory boards (to the extent related to
medical affairs or clinical guidance), activities performed in connection with
patient registries, and other medical programs and communications, including
educational grants, research grants (including conducting investigator-initiated
studies), and charitable donations to the extent related to medical affairs and
not to other activities that do not involve the promotion, marketing, sale, or
other Commercialization of the Collaboration Products and are not conducted by a
Party’s medical affairs (or equivalent) departments.

1.172    “Medical Affairs Plan” means, with respect to a Collaboration Product,
[***] for the Medical Affairs activities for such Collaboration Product to be
conducted in the Territory that will be prepared and updated by CStone as
provided in Section 8.1 (Medical Affairs Plans).

1.173    “Milestone Events” has the meaning set forth in Section 10.2.3(a)
(Notification of Milestone Events).

1.174    “Milestone Payments” has the meaning set forth in Section 10.2.3(a)
(Notification of Milestone Events).

1.175    “MTC” means medullary thyroid carcinoma.

1.176    “Net Sales” means with respect to a Collaboration Product, the gross
amount [***] CStone and its Affiliates and Sublicensees (each of the foregoing,
a “Seller”) to independent, unrelated persons (including Third Party
Distributors) (“Buyers”) in bona fide arm’s length transactions with respect to
such Collaboration Product, less the following deductions, in each case, to the
extent [***] in connection with such Collaboration Product:





-17-

--------------------------------------------------------------------------------

 

 

(a)        actual transportation and insurance costs incurred in transporting
Collaboration Product to customers, to the extent actually incurred and
itemized;

(b)         sales, excise taxes, tariffs, and duties paid by the Seller and any
other governmental charges or taxes imposed with respect to the sale,
transportation, delivery, use, exportation, or importation of such Collaboration
Product and actually paid;

(c)         usual and customary discounts actually allowed and taken (including
trade, cash, and quantity discounts) and chargebacks actually granted, allowed,
or incurred in connection with the sale of such Collaboration Product to the
extent not otherwise attributable to other products of CStone or its Affiliates;

(d)         allowances or credits to such Buyer actually given or amounts
actually repaid by Seller and not in excess of the selling price of such
Collaboration Product on account of rejection, outdating, recalls, returns,
price adjustments, or billing errors of such Collaboration Product;

(e)         amounts written off by reason of uncollectible debt if and when
actually written off or allowed in accordance with Seller’s accounting policies,
as consistently applied, after commercially reasonable debt collection efforts
have been exhausted [***]; provided that such amounts will be added back to Net
Sales if and when collected;

(f)          discounts actually paid under government-legislated or
Seller-sponsored discount prescription drug programs or other similar coupon or
voucher programs; and

(g)         rebates, reimbursements, fees, clawbacks, discounts, charge-backs,
or similar payments paid or credited to Third Party Distributors, wholesalers,
pharmacies and other retailers, buying groups (including group purchasing
organizations), health care insurance carriers, Third Party payor,
administrator, or contractee, pharmacy benefit management companies, health
maintenance organizations, Governmental Authorities, hospitals, or other
institutions or health care organizations[***].

If Seller receives non-cash consideration for a Collaboration Product sold to a
Buyer during the Term, then the Net Sales amount for such Collaboration Product
will be calculated based on [***].

No deduction will be made for any item of cost incurred by any Seller in
Developing or Commercializing Collaboration Products except as permitted
pursuant to clauses (a) to (g) of the foregoing sentence; provided that
Collaboration Products transferred to Buyers in reasonable quantities in
connection with Clinical Trials, compassionate use or expanded access programs,
indigent programs, promotional sampling or technology transfer activities, in
each case, will give rise to Net Sales only to the extent [***].  If a single
item falls into more than one of the categories set forth in clauses (a)-(g)
above, then such item may not be deducted more than once.

All deductions in clauses (a) through (g) above will be fairly and equitably
allocated between such Collaboration Product and other products of CStone and
its Affiliates and Sublicensees such that such Collaboration Product does not
bear a disproportionate portion of such deductions.  Calculations of Net Sales
will be consistently applied across all products of Seller and will be
consistent between periods.

Such amounts will be determined from the books and records of Seller, and will
be calculated in accordance with applicable Accounting Standards.





-18-

--------------------------------------------------------------------------------

 

 

Transfers or sales between CStone and its Affiliates and Sublicensees will be
disregarded for purposes of calculating Net Sales, except if such purchaser is
an end user.

In the event of any sale of a Blueprint/CStone Combination that is not an
Amalgamated Product (i.e., both the Blueprint Product and the CStone Product
that comprise the Blueprint/CStone Combination are available for sale
separately, each as a monotherapy), the Net Sales from such Blueprint/CStone
Combination for the purposes of determining payments hereunder based on Net
Sales of such Blueprint/CStone Combination will be the sales of the applicable
Blueprint Product during the applicable reporting period.

If a Collaboration Product is sold as part of an Amalgamated Product (including
any Blueprint/CStone Combination or Blueprint Combination Product), then the Net
Sales of the Collaboration Product will be calculated for each applicable
reporting period by multiplying the Net Sales (as determined without reference
to this paragraph) of the Amalgamated Product by the fraction, A/(A+B), where A
is the average gross selling price in the applicable region of the Blueprint
Product when sold separately in finished form, and B is the average gross
selling price in the applicable region of the Other Components included in the
Amalgamated Product when sold separately in finished form, in each case for the
most recent period in which sales of both occurred.

If the Collaboration Product is sold as part of an Amalgamated Product and is
sold separately in finished form, but the Other Components included in the
Amalgamated Product are not sold separately in finished form, then the Net Sales
of the Collaboration Product will be determined by multiplying the Net Sales of
the Amalgamated Product by the fraction A/C where: A is the average gross
selling price in the applicable region of the Collaboration Product contained in
such Amalgamated Product when sold separately, and C is the average gross
selling price in the applicable region of the Amalgamated Product.  If the
Collaboration Product is sold as part of an Amalgamated Product and is not sold
separately in finished form, but the Other Components included in the
Amalgamated Product are sold separately in finished form, then the Net Sales of
the Collaboration Product will be determined by multiplying the Net Sales of the
Amalgamated Product by the fraction C-B/C where: B is the average gross selling
price of the Other Component included in such Amalgamated Product when sold
separately, and C is the average gross selling price of the Amalgamated Product.

If Net Sales of the Collaboration Product when included in an Amalgamated
Product cannot be determined using the methods above (as neither the
Collaboration Product nor the Other Components are sold separately), then the
average gross selling prices in the above described equation in the applicable
region in the Territory will be replaced with the Parties’ agreed estimate of
the fair market value of the products for which no such sales exist in such
region.  At least [***] prior to the First Commercial Sale of any Amalgamated
Product in a region in the Territory, CStone will propose such good faith
estimate to Blueprint, and Blueprint will [***] consider such proposal, and the
Parties will seek to reach agreement on such allocation.  If the Parties are
unable to reach such agreement within [***] after CStone provides such proposal,
then the issue will be resolved in accordance with Section Article 16 (Dispute
Resolution).

1.177    “New Development Activities” has the meaning set forth in Section 5.6
(New Development by CStone).

1.178    “New Development Proposal” has the meaning set forth in Section 5.6
(New Development by CStone).

1.179    “New Indication” has the meaning set forth in Section 5.6 (New
Development by CStone).





-19-

--------------------------------------------------------------------------------

 

 

1.180    “New Territory-Specific Development Activities” has the meaning set
forth in Section 5.6.1(a) (JSC Approval).

1.181    “NSCLC” means non-small cell lung cancer.

1.182    “OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury or any successor agency thereto.

1.183    “Other Component” has the meaning set forth in Section 1.8 (Amalgamated
Product).

1.184    “Party” or “Parties” has the meaning set forth in the Preamble.

1.185    “Patent Challenge” has the meaning set forth in Section 15.2.3
(Termination for Patent Challenge).

1.186    “Patent Prosecution” means activities directed to (a) preparing,
filing, and prosecuting applications (of all types) for any Patent Right, (b)
maintaining any Patent Right, and (c) deciding whether to abandon or maintain
any Patent Right.

1.187    “Patent Rights” means (a) all patents and patent applications in any
country or region, (b) all patent applications filed either from such patents or
patent applications or from an application claiming priority from any of these,
including divisionals, continuations, continuations-in-part, provisionals,
converted provisionals, and continued prosecution applications, (c) any and all
patents that have issued or in the future issue from the foregoing patent
applications, and (d) any and all substitutions, renewals, registrations,
confirmations, extensions, or restorations, including revalidations, reissues,
and re-examinations (including any supplementary protection certificates and the
like) of the foregoing patents or patent applications.

1.188    “Paying Party” has the meaning set forth in Section 10.12.2 (Tax
Cooperation).

1.189    “PDGFRα” means the platelet-derived growth factor receptor targets
commonly known as PDGFRα, including any isoforms of the foregoing.

1.190    “Person” means any corporation, limited or general partnership, limited
liability company, joint venture, joint stock company, trust, unincorporated
association, governmental body, authority, bureau, or agency, or any other
entity or body, or an individual.

1.191    “Phase I Clinical Trial” means a clinical trial in humans that
generally provides for the first introduction into humans of a pharmaceutical or
biologic product (including any Combination Regimen) with the primary purpose of
determining safety, metabolism, and pharmacokinetic properties and clinical
pharmacology of such product, in a manner that is generally consistent with 21
C.F.R. § 312.21(a), as amended (or its successor regulation), or, with respect
to any other country or region, the equivalent of such a clinical trial in such
other country or region.

1.192    “Phase II Clinical Trial” means a clinical trial in humans that is
intended to explore the feasibility, safety, dose ranging, or efficacy of a
pharmaceutical or biologic product (including any Combination Regimen) that is
prospectively designed to generate sufficient data (if successful) to commence a
Phase III Clinical Trial for such product, in a manner that is generally
consistent with 21 C.F.R. § 312.21(b), as amended (or its successor regulation),
or, with respect to any other country or region, the equivalent of such a
clinical trial in such other country or region.





-20-

--------------------------------------------------------------------------------

 

 

1.193    “Phase III Clinical Trial” means a clinical trial in humans of a
pharmaceutical or biologic product (including any Combination Regimen) performed
to gain evidence with statistical significance of the efficacy of such product
in a target population, and to obtain expanded evidence of safety for such
product that is needed to evaluate the overall benefit-risk relationship of such
product, to form the basis for approval of an MAA by a Regulatory Authority and
to provide an adequate basis for physician labeling, in a manner that is
generally consistent with 21 C.F.R. § 312.21(c), as amended (or its successor
regulation), or, with respect to any other country or region, the equivalent of
such a clinical trial in such other country or region.

1.194    “Pivotal Trial” means any (a) [***], or (b) [***] in humans of a
pharmaceutical or biologic product (including any Combination Regimen), the
results of which, together with prior data and information concerning such
product, are [***] in any particular jurisdiction and that is intended to
support, or otherwise supports, the filing of an MAA in such jurisdiction
(including any bridging study).

1.195    “POC Trial” means a clinical trial [***] in humans of a pharmaceutical
or biologic product (including any Combination Regimen) performed to [***] of
such product and that [***].

1.196    “Preapproved Subcontractor” means any Subcontractor that the JSC has
approved as a Subcontractor that CStone may engage to perform its obligations or
exercise its rights under this Agreement as further described in Section 2.2.3
(Right to Subcontract).

1.197    “PRC” means the People’s Republic of China, which, for purposes of this
Agreement, does not include Hong Kong Special Administrative Region, Macau
Special Administrative Region, or Taiwan.

 

1.198    “PRC Submission Estimated Timeline” means, for each Collaboration
Product, a written timeline setting forth the estimated dates of achievement of
key regulatory milestones and submission to applicable Regulatory Authorities in
the PRC of key Regulatory Submissions (including each MAA) for such
Collaboration Product.

 

1.199    “Product Infringement” has the meaning set forth in Section 14.4.1
(Patent Enforcement; Notice).

1.200    “Product Marks” has the meaning set forth in Section 14.9.2 (Product
Marks in the Territory).

1.201    “Proposed Additional Blueprint/CStone Combination” has the meaning set
forth in Section 5.5.1 (Proposed Additional Blueprint/CStone Combinations).

1.202    “Prosecuting Party” has the meaning set forth under Section 14.3.3(a)
(Blueprint/CStone Combination Technology).

1.203    “Public Official” means (a) any officer, employee or representative of
any regional, federal, state, provincial, county or municipal government or
government department, agency or other division; (b) any officer, employee or
representative of any commercial enterprise that is owned or controlled by a
government, including any state-owned or controlled veterinary, laboratory or
medical facility; (c) any officer, employee or representative of any public
international organization, such as the International Monetary Fund, the United
Nations or the World Bank; and (d) any person acting in an official capacity for
any government or government entity, enterprise, or organization identified
above.

1.204    “Publication” has the meaning set forth in Section 11.7 (Publications).





-21-

--------------------------------------------------------------------------------

 

 

1.205    “Receiving Party” has the meaning set forth in Section 11.1.1 (Duty of
Confidence).

1.206    “Recipient” has the meaning set forth in Section 10.12.2 (Tax
Cooperation).

1.207    “Regulatory Approval” means, with respect to a particular country or
other regulatory jurisdiction, any approval of an MAA or other approval,
product, or establishment license, registration, or authorization of any
Regulatory Authority necessary for the commercial marketing or sale of a
pharmaceutical or biologic product in such country or other regulatory
jurisdiction, excluding, in each case, Reimbursement Approval.

1.208    “Regulatory Authority” means any applicable Governmental Authority with
jurisdiction or authority over the Development, Manufacture, Commercialization,
or other Exploitation (including Regulatory Approval or Reimbursement Approval)
of pharmaceutical or biologic products in a particular country or other
regulatory jurisdiction, including the CNDA, and any corresponding national or
regional regulatory authorities.

1.209    [***] has the meaning set forth in Section 6.2.1 (Obtaining and
Maintaining Regulatory Approvals).

1.210    “Regulatory Submissions” means any filing, application, or submission
with any Regulatory Authority in support of Developing, Manufacturing, or
Commercializing a pharmaceutical or biologic product (including to obtain,
support, or maintain Regulatory Approval from that Regulatory Authority), and
all correspondence or communication with or from the relevant Regulatory
Authority, as well as minutes of any material meetings, telephone conferences,
or discussions with the relevant Regulatory Authority.  Regulatory Submissions
include all INDs, MAAs, and other applications for Regulatory Approval and their
equivalents.

1.211    “Reimbursement Approval” means an approval, agreement, determination,
or other decision by the applicable Governmental Authority that establishes
prices charged to end-users for pharmaceutical or biologic products at which a
particular pharmaceutical or biologic product will be reimbursed by the
Regulatory Authorities or other applicable Governmental Authorities in the
Territory.

1.212    “Replacement Site” has the meaning set forth in Section 5.11.2
(Deficient Sublicensees or Sites and Replacement).

1.213    “RET” means a receptor tyrosine kinase commonly known as REarranged
during Transfection, including any isoforms of the foregoing.

1.214    “RET Basket Trial” means any clinical trial of a pharmaceutical or
biologic product in humans intended to test the effect of such product on any
RET alteration in more than one malignancy type.

1.215    “Review Period” has the meaning set forth in Section 11.7
(Publications).

1.216    “Royalty Patent Rights” means the Blueprint Patent Rights and the Joint
Collaboration Patent Rights excluding Blueprint/CStone Combination Patent
Rights.

1.217    “Royalty Payments” has the meaning set forth in Section 10.3.1 (Royalty
Rates).

1.218    “Royalty Reduction Trigger” has the meaning set forth in Section 1.165
([***]).





-22-

--------------------------------------------------------------------------------

 

 

1.219    “Royalty Report” has the meaning set forth in Section 10.3.4 (Royalty
Reports and Payments).

1.220    “Royalty Term” has the meaning set forth in Section 10.3.2 (Royalty
Term).

1.221    “Rules” has the meaning set forth in Section 16.3.1 (Arbitration;
Rules).

1.222    “Safety Agreement” has the meaning set forth in Section 6.5.1 (Adverse
Events Reporting; Safety Agreements).

1.223    “Sales Milestone Events” has the meaning set forth in Section 10.2.2
(Sales Milestone Events and Payments).

1.224    “Sales Milestone Payments” has the meaning set forth in Section 10.2.2
(Sales Milestone Events and Payments).

1.225    “Seller” has the meaning set forth in Section 1.1764 (Net Sales).

1.226    “SM” means systemic mastocytosis.

1.227    “Subcontractor” means a Third Party contractor engaged by a Party to
perform certain obligations or exercise certain rights of such Party under this
Agreement on a fee-for-service basis (including CROs and CMOs), excluding all
Sublicensees and Third Party Distributors.

1.228    “Sublicensee” means any Person, excluding any Subcontractor or Third
Party Distributor, (a) with respect to CStone, to whom CStone grants a
sublicense of, or other authorization or permission granted under, the rights
granted to CStone in Section 2.1 (License Grants to CStone), and (b) with
respect to Blueprint, to whom Blueprint grants a sublicense of, or other
authorization or permission granted under, the rights granted to Blueprint in
Section 2.3 (License Grants to Blueprint).

1.229    “Tax” or “Taxes” means any present or future taxes, levies, imposts,
duties, charges, assessments or fees of any nature (including any interest
thereon), including value add taxes (“VAT”).

1.230    “Technology Transfer” has the meaning set forth in Section 4.3
(Continuing Know-How Transfer).

1.231    “Term” has the meaning set forth in Section 15.1 (Term).

1.232    “Terminated Product” means any Blueprint Product, any Collaboration
Product that is a Combination Regimen of which such Blueprint Product is a part,
and the corresponding Blueprint Compound, in each case, with respect to which
this Agreement is terminated.

1.233    “Territory” means the PRC, Hong Kong Special Administrative Region,
Macau Special Administrative Region, and Taiwan, each of which will be deemed a
separate region for purposes of this Agreement.

1.234    “Territory Sponsor” means, with respect to a Territory-Specific
Clinical Trial or a Global Clinical Trial for a Collaboration Product to be
conducted at sites in the Territory, the Party that holds the IND from the
applicable Regulatory Authority in the Territory for such Clinical Trial in its
name.

1.235    “Territory-Specific Clinical Trial” means a Clinical Trial for a
Collaboration Product, the data from which at the time of commencement is
intended to be used to obtain Regulatory Approval in the Territory but not to
obtain Regulatory Approval in any of the following: [***].





-23-

--------------------------------------------------------------------------------

 

 

1.236    “Territory-Specific Development Plans” has the meaning set forth in
Section 5.2 (Territory-Specific Development Plans).

1.237    “Third Party” means any Person other than a Party or an Affiliate of a
Party.

1.238    “Third Party Claims” means collectively, any and all Third Party
demands, claims, actions, suits, and proceedings (whether criminal or civil, in
contract, tort, or otherwise).

1.239    “Third Party Distributor” means any Third Party that purchases
Collaboration Product from CStone or its Affiliates, or Sublicensees takes title
to such Collaboration Product, and distributes such Collaboration Product
directly to customers, but does not Develop or Manufacture any Blueprint
Compound or Collaboration Product and does not make any royalty, profit-share,
or other payment to CStone or its Affiliates or Sublicensees, other than payment
for the purchase of Collaboration Products for resale.

1.240    “Third Party IP Agreement” has the meaning set forth in Section 2.5.1
(Blueprint Identified Rights).

1.241    “United States” or “U.S.” means the United States of America and its
territories and possessions.

1.242    “Upfront Payment” has the meaning set forth in Section 10.1 (Upfront
Payment).

1.243    “Valid Claim” means: (a) a claim in an issued Patent Right that has
not: (i) expired, lapsed, or been canceled or revoked; (ii) been declared
invalid or unenforceable by an unreversed and unappealable or unappealed
decision of a court or other appropriate body of competent jurisdiction; (iii)
been disclaimed or admitted to be invalid or unenforceable through reissue,
disclaimer or otherwise; or (iv) been abandoned or dedicated to the public; or
(b) a claim in a patent application for which there is a good faith argument for
patentability and that has been pending for [***], and that has not lapsed, in
the case of a provisional patent application, or been cancelled, withdrawn,
abandoned (without the possibility of refiling) or finally rejected by the
applicable Governmental Authority or court (and from which no appeal is or can
be taken), in which case it will cease to be considered a Valid Claim until the
patent issues and recites such claim (at which point it will be considered a
Valid Claim).

1.244    “VAT” has the meaning set forth in Section 1.229 (Tax).

1.245    “VAT Credit” has the meaning set forth in Section 10.13 (VAT Credits).

1.246    “Working Group” has the meaning set forth in Section 3.4 (Working
Groups).

Article 2

LICENSES

2.1        License Grants to CStone.

2.1.1     In the Territory.  Subject to the terms of this Agreement, Blueprint
hereby grants to CStone an exclusive [***], royalty-bearing license, with the
right to grant sublicenses solely in accordance with Section 2.2 (Sublicensing
and Subcontractors), under the Blueprint Technology to Manufacture solely in
accordance with Section 7.2.1 (Restriction on Manufacturing by CStone) and
otherwise to Exploit the Blueprint Compounds and the Collaboration Products in
the Field in the Territory.





-24-

--------------------------------------------------------------------------------

 

 

2.1.2     Outside of the Territory.

(a)        Subject to the terms of this Agreement, Blueprint hereby grants to
CStone a non-exclusive, royalty-free license, with the right to grant
sublicenses solely in accordance with Section 2.2 (Sublicensing and
Subcontractors), under the Blueprint Technology to perform [***].

(b)        Subject to the terms of this Agreement, Blueprint hereby grants to
CStone a non-exclusive, perpetual, irrevocable, royalty-free license, with the
right to grant sublicenses through multiple tiers, under the Assigned
Collaboration Technology and Blueprint’s interests in the Joint Collaboration
Technology to Exploit all CStone Products [***].

2.1.3     Restrictions.  The licenses granted by Blueprint to CStone under this
Section 2.1 (License Grants to CStone) are subject to the terms of this
Agreement, including the following: Section 5.4.4 (Scenario 1 Election), Section
5.4.5 (Scenario 2 Election), Section 5.4.7 (Restrictions on Exploitation of the
BLU-554/Other Checkpoint Combination), Section 5.5.2 (Executive Officer Decision
Regarding Proposed Additional Blueprint/CStone Combination), Section 5.5.3
(Further Exploitation of Proposed Additional Blueprint/CStone Combinations that
are Blueprint/CStone Combinations), and Section 5.8 (New Development by
Blueprint).

2.2        Sublicensing and Subcontractors.

2.2.1     Right to Sublicense.  Subject to the terms of this Agreement, CStone
will have the right to grant sublicenses of the rights granted under Section 2.1
(License Grants to CStone) (a) to its Affiliates, provided that any such
sublicense will automatically terminate if such Person ceases to be an Affiliate
of CStone, and (b) to Third Parties subject to Blueprint’s prior written
approval, not to be unreasonably withheld, conditioned, or
delayed.  Notwithstanding the foregoing, CStone will not grant a sublicense to a
Third Party of all or substantially all of CStone’s rights or obligations under
this Agreement with respect to one or more regions within the Territory without
Blueprint’s prior written consent.  Each Sublicensee will hold its rights
contingent on the rights licensed to CStone under the terms of this
Agreement.  Any termination of the licenses granted to CStone under Section 2.1
(License Grants to CStone) as a result of a termination of this Agreement with
respect to one or more Collaboration Products or in its entirety will cause the
Sublicensees to automatically lose the same rights under any sublicense.

2.2.2     Terms of Sublicenses to Third Parties.  CStone will provide prior
written notice to Blueprint identifying its intention to grant a sublicense to
any Third Party under Section 2.2.1 (Right to Sublicense), the purpose of such
sublicense, and the identity of the Third Party to whom CStone intends to grant
such sublicense.  Each sublicense to a Third Party will be granted under a
written agreement that is consistent with the terms of this Agreement and that
(a) requires each such Third Party Sublicensee to which CStone grants a
sublicense of the rights granted to CStone under Section 2.1 (License Grants to
CStone) to comply with the terms of this Agreement that are applicable to such
sublicense (including obligations of confidentiality and non-use at least as
stringent as those set forth Article 11 (Confidentiality; Publication), as
applicable, the Milestone Event and Royalty Payment reporting obligations set
forth under Section 10.2 (Milestone Payments) and Section 10.3 (Royalty Payments
to Blueprint), the record keeping and audit requirements set forth under Section
5.11 (Clinical Trial Audit Rights), Section 10.11 (Financial





-25-

--------------------------------------------------------------------------------

 

 

Records and Audits), and the intellectual property provisions set forth in
Article 14 (Intellectual Property)), (b) includes Blueprint as an intended third
party beneficiary under the sublicense with the right to enforce the applicable
terms of such sublicense, and (c) precludes the granting of further sublicenses
in contravention with the terms of this Agreement.  Without limiting the
generality of the foregoing, each sublicense agreement with such a Third Party
entered into after the Effective Date must include (i) [***], (ii) [***], and
(iii) [***].

2.2.3     Right to Subcontract.  CStone will not propose the engagement of any
Subcontractor that is Debarred/Excluded.  Prior to CStone’s engagement of the
first Subcontractor, CStone will provide to the JSC to review, discuss, and
determine whether to approve as Preapproved Subcontractors a list of
Subcontractors that CStone may engage to perform its obligations and exercise
its rights under this Agreement. In addition, during the term, CStone may
propose additional Subcontractors to be approved by the JSC as Preapproved
Subcontractors and following the approval by the JSC of any such additional
Subcontractors, such Subcontractors will be Preapproved Subcontractors. CStone
may engage any such Preapproved Subcontractor to perform CStone’s obligations
and exercise of CStone’s rights under this Agreement. In addition, if CStone
wishes to engage a Subcontractor that is not a Preapproved Subcontractor to
perform its obligations or exercise its rights under this Agreement related to
the (a) Development or Manufacture of a Collaboration Product, or (b) prior to
[***] for a Blueprint Product in a region in the Territory, the
Commercialization of such Blueprint Product (or the Combination Regimen of which
such Blueprint Product is a part) in such region, then in each case ((a) and
(b)), CStone will provide written notice to Blueprint at least [***] before
engaging any such Subcontractor identifying CStone’s intention to engage such
Subcontractor, the purpose of engaging such Subcontractor, and the identity of
such Subcontractor.  Within [***] after the receipt of such written notice,
Blueprint may provide written notice of its veto of CStone’s engagement of such
proposed Subcontractor and in such case, CStone will not engage such
Subcontractor to perform its obligations or exercise its rights under this
Agreement.  If Blueprint does not provide written notice to CStone of
Blueprint’s veto of CStone’s engagement of a particular proposed Subcontractor
within [***] after Blueprint’s receipt of such notice, then CStone may engage
such proposed Subcontractor to perform its obligations or exercise its rights
under this Agreement (subject to the terms set forth herein). In any event, any
agreement pursuant to which CStone engages any Subcontractor must be consistent
with the terms of this Agreement, including containing obligations of
confidentiality and non-use at least as stringent as those set forth Article 11
(Confidentiality; Publication), and terms that are consistent with the
intellectual property provisions set forth in Article 14 (Intellectual
Property).  Without limiting the generality of the foregoing, each agreement
pursuant to which CStone engages a Subcontractor to Exploit Collaboration
Products hereunder must include [***].

2.2.4     Notice of Sublicenses and Subcontracts.  CStone will provide Blueprint
with a true and complete copy of each sublicense or subcontracting agreement
with any Third Party within [***], subject to CStone’s right to redact any
confidential or proprietary information contained therein that is not necessary
for Blueprint to determine the scope of the rights granted under such sublicense
or subcontract or compliance with the terms of this Agreement.  Any sublicense
granted under this Agreement must either be in English or [***].

2.2.5     CStone Audits of Sublicensees and Subcontractors.  CStone will provide
Blueprint with copies of any quality oversight or audit reports from audits that
CStone (or its agent)





-26-

--------------------------------------------------------------------------------

 

 

has conducted on any Sublicensees or Subcontractors that CStone engages to
perform its obligations or exercise its rights under this Agreement to the
extent such reports are relevant to such Sublicensees or Subcontractors’
performance of such obligations or exercise of such rights no later than [***].

2.2.6     Responsibility for Sublicensees and Subcontractors.  CStone will
require that all Sublicensees and Subcontractors perform the activities that
they are sublicensed or engaged to perform (as applicable) in accordance with
GLP, cGMP, and GCP, as applicable, and otherwise in compliance with Applicable
Law. Notwithstanding any sublicense or subcontracting, CStone will remain
primarily liable to Blueprint for the performance of all of its obligations
under, and CStone’s compliance with all provisions of, this Agreement.  CStone
will be fully responsible and liable for any breach of the terms of this
Agreement by any of its Sublicensees or Subcontractors to the same extent as if
CStone itself has committed any such breach and will terminate promptly the
agreement with any Sublicensee or Subcontractor if such Sublicensee or
Subcontractor is in material breach of this Agreement and does not cure such
breach in a timely manner.

2.3        License Grants to Blueprint.

2.3.1     Development Activities.  Subject to the terms of this Agreement,
CStone hereby grants to Blueprint a non-exclusive, royalty-free license, with
the right to grant sublicenses solely in accordance with Section 2.3.3
(Restrictions), under the CStone Product Technology and CStone General
Collaboration Technology to perform the Development activities for the Blueprint
Compounds and the Collaboration Products in the Field solely to the extent
necessary for Blueprint to perform Development activities for which it is
responsible under a Global Development Plan, including any Global Clinical Trial
for a Collaboration Product (including a POC Trial or other Development of any
Blueprint/CStone Combination).

2.3.2     Outside of the Territory.  Subject to the terms of this Agreement
(including CStone’s retained right to perform the Development activities for the
Blueprint Compounds and the Collaboration Products in the Field outside of the
Territory in accordance with the applicable Global Development Plan), CStone
hereby grants to Blueprint a non-exclusive, perpetual, irrevocable, royalty-free
license, with the right to grant sublicenses through multiple tiers, under the
CStone General Collaboration Technology, CStone Product Collaboration
Technology, and CStone’s interests in the Joint Collaboration Technology solely
to Exploit Blueprint Compounds, Blueprint Products, and Blueprint Combination
Products in the Field outside of the Territory.

2.3.3     Restrictions.  The licenses granted by CStone to Blueprint under this
Section 2.3 (License Grants to Blueprint) are subject to the terms of this
Agreement, including the following: Section 5.4.4 (Scenario 1 Election), Section
5.4.5 (Scenario 2 Selection), Section 5.4.7 (Restrictions on Exploitation of the
BLU-554/Other Checkpoint Combination ), Section 5.5.2 (Executive Officer
Decision Regarding Proposed Additional Blueprint/CStone Combination), Section
5.5.3 (Further Exploitation of Proposed Additional Blueprint/CStone Combinations
that are Blueprint/CStone Combinations), and Section 5.8 (New Development by
Blueprint).  In addition, each agreement pursuant to which Blueprint engages a
Sublicensee or Subcontractor to perform any of its obligations or exercise any
of its rights under this Agreement must include [***].





-27-

--------------------------------------------------------------------------------

 

 

2.4        Retained Rights.  Nothing in this Agreement will be interpreted to
grant a Party any rights under any intellectual property rights owned or
Controlled by the other Party, including Blueprint Technology, CStone Product
Technology, or CStone General Collaboration Technology, in each case, that are
not expressly granted herein, whether by implication, estoppel, or otherwise.
 Any rights not expressly granted to Blueprint by CStone under this Agreement
are hereby retained by CStone. Any rights not expressly granted to CStone by
Blueprint under this Agreement are hereby retained by Blueprint, including the
right (on behalf of itself and its licensees, other than CStone, and
Sublicensees) to (a) perform Development activities for the Blueprint Compounds
and the Collaboration Products in accordance with this Agreement, including to
conduct Development activities under a Global Development Plan as provided
hereunder, (b) perform Blueprint’s other obligations under this Agreement, and
(c) Exploit the Blueprint Compounds, Blueprint Products, and Blueprint
Combination Products outside of the Territory, subject to the restrictions under
this Agreement. Notwithstanding anything to the contrary set forth in this
Agreement, Blueprint may (i) perform (or have performed by its Subcontractors)
in the Territory Development activities (other than Clinical Trials related to
Blueprint Compounds or Collaboration Products or regulatory activities performed
in furtherance of obtaining or maintaining Regulatory Approval of any
Collaboration Product in the Territory), and (ii) Manufacture (itself or through
any Subcontractor) in the Territory Blueprint Compounds, Blueprint Products, and
Blueprint Combination Products, in each case ((i) and (ii)), regardless of
whether such activities are expressly contemplated in any Global Development
Plan.  CStone will not practice the Blueprint Technology and Blueprint will not
practice the CStone Technology, in each case, other than as expressly licensed
and permitted under this Agreement or otherwise agreed by the Parties in
writing.

2.5        Third Party In-Licenses.

2.5.1     Blueprint Identified Rights.  Blueprint will remain solely responsible
for the payment of all royalties, license fees, milestone payments, and other
payment obligations under all agreements entered into by Blueprint prior to the
Effective Date.  If, after the Effective Date during the Term, Blueprint intends
to obtain Control of any Know-How or Patent Rights from a Third Party (whether
by acquisition or license) that may be necessary or useful to Exploit the
Blueprint Compounds or the Collaboration Products (other than Blueprint/CStone
Combinations) in the Field anywhere in the world (other than a Change of Control
of Blueprint or as a result of the acquisition by Blueprint of a Third Party by
merger, acquisition, or similar transaction or series of related transactions)
(such Know-How and Patent Rights, “Blueprint Identified Rights”), then Blueprint
will notify CStone in writing of such Blueprint Identified Rights and Section
2.5.3 (Third Party IP Agreements) will apply.

2.5.2     CStone Identified Rights.  If CStone determines that a license under
any Know-How or Patent Rights controlled by a Third Party is [***] (“CStone
Identified Rights”), then CStone will [***]. Blueprint will have the first right
to acquire rights to any such CStone Identified Rights from such Third Party
(whether by acquisition or license) and if [***], then Blueprint will notify
CStone of such intention within [***] and the terms of Section 2.5.3 (Third
Party IP Agreements) will apply. If Blueprint [***] within such [***] period or
otherwise [***], then CStone will have the right to acquire rights under such
CStone Identified Rights from such Third Party solely for the Territory or any
region therein.  If thereafter CStone so acquires such rights, then such
Know-How or Patent Rights will be included in the CStone Product Know-How or
CStone Product Patent Rights, as applicable and CStone will [***].





-28-

--------------------------------------------------------------------------------

 

 

2.5.3     Third Party IP Agreements.  Prior to executing an agreement with a
Third Party to acquire or license any Blueprint Identified Rights or CStone
Identified Rights (together, “Blueprint In-Licensed Rights” and any such
agreement, a “Third Party IP Agreement”), Blueprint will (a) provide CStone an
opportunity to review and comment on [***], including any [***], (b) take
CStone’s comments into consideration [***] and incorporate such comments [***]
into the Third Party IP Agreement prior to finalizing such agreement, and (c)
ensure that such Third Party IP Agreement includes [***]. Upon execution of such
Third Party IP Agreement, Blueprint will notify CStone in writing and will
provide [***].

2.5.4     Responsibility for Costs. Subject to CStone’s right to decline a
license or sublicense of Blueprint In-Licensed Rights within [***] in accordance
with the terms of Section 2.5.5 (Right to Decline Blueprint In-Licensed Rights),
following Blueprint’s execution of the applicable Third Party IP Agreement (a)
such Blueprint In-Licensed Rights will be included in the Blueprint Know-How or
the Blueprint Patent Rights (as applicable) and licensed or sublicensed (as
applicable) to CStone under the licenses granted in Section 2.1 (License Grants
to CStone), subject to the terms of this Agreement and the Third Party IP
Agreement, and (b) CStone will reimburse Blueprint (i) [***] of any such
payments under the applicable Third Party IP Agreement that [***] pertain to, or
arise [***] as a result of, the Exploitation of the Blueprint Compounds or the
Collaboration Products in the Territory (for example, [***]), and (ii) with
respect to any [***] payments payable in consideration for any Blueprint
In-Licensed Rights that pertain to, or arise as a result of, the Exploitation of
the Blueprint Compounds or the Collaboration Products both inside and outside of
the Territory or are non‑Territory specific (for example, [***]), (A) [***] of
any such payment if such payments relate to [***], and (B) [***] of any such
payment if such payments relate to any Collaboration Product other than [***].
Blueprint will bear [***] of amounts payable in consideration for any Blueprint
In-Licensed Rights that pertain to any Blueprint Product other than a Blueprint
Compound or Collaboration Product or that [***] pertain to, or arise [***] as a
result of, the Exploitation of the Blueprint Compounds or the Collaboration
Products outside of the Territory (for example, [***]).

2.5.5     Right to Decline Blueprint In-Licensed Rights.  CStone will have the
right to decline a license or sublicense (as applicable) from Blueprint under
Blueprint In-Licensed Rights under a Third Party IP Agreement by providing
written notice to Blueprint [***].  Upon Blueprint’s [***] receipt of such
notice declining such a license or sublicense (as applicable) under any
Blueprint In-Licensed Rights, Blueprint will not be deemed to Control such
Blueprint In-Licensed Rights, the definitions of Blueprint Patent Rights and
Blueprint Know-How will exclude such Blueprint In-Licensed Rights, as
applicable, and such Blueprint In-Licensed Rights will not be included in the
scope of the rights granted to CStone under Section 2.1 (License Grants to
CStone).

2.6        Exclusivity.

2.6.1     Exclusivity Covenant.  Subject to Section 2.6.3 (Acquisition by Third
Parties) and Section 2.6.4 (Acquisitions of Third Parties), during the Term
neither Party will, and will ensure that its Affiliates do not, independently or
for or with any Third Party, [***] unless agreed in writing by the Parties (the
“Competitive Activities”).

2.6.2     Competitive Product Disputes.  If a Party disputes whether a
pharmaceutical or biologic product is a Competitive Product or a [***], then the
Parties will refer the matter





-29-

--------------------------------------------------------------------------------

 

 

to the chief scientific officer of CStone and Blueprint (or, if a Party does not
have a chief scientific officer, its most senior employee having the equivalent
responsibilities) or their designees (the “Chief Scientific Officer”). The Chief
Scientific Officers will meet [***] to discuss and resolve the matter within
[***] after referral of such matter to such Chief Scientific Officers.  If the
Chief Scientific Officers cannot agree on a resolution to the matter within such
[***] period, then the Parties will refer such matter for resolution to an
independent Third Party expert agreed upon by the Parties within [***] after the
Chief Scientific Officers failed to resolve such matter.  Such independent Third
Party expert will be [***], and unless otherwise agreed in writing by the
Parties, must not [***].  Such expert will make its determination as to whether
the applicable pharmaceutical or biologic product is a Competitive Product or
[***], in each case, either as a monotherapy or as part of a combination
therapy). The Party bringing a dispute pursuant to this Section 2.6.2
(Competitive Product Disputes) will [***] engage such expert and the Parties
will share the out-of-pocket costs incurred in connection with the engagement of
such expert [***]. Within [***] of the engagement of such expert by the
disputing Party, such expert will deliver a written decision to the Parties on
the matter as to whether such product is a Competitive Product or a [***]
(including a detailed report as to such expert’s rationale for such decision),
and such decision will be binding on the Parties.

2.6.3     Acquisitions by Third Parties.  Neither Blueprint nor CStone will be
in breach of the restrictions set forth in Section 2.6.1 (Exclusivity Covenant)
if such Party undergoes a Change of Control with a Third Party (together with
such Third Party and its Affiliates following the closing of the applicable
Change of Control transaction, the “Acquired Party”) that is (either directly or
through an Affiliate, or in collaboration with the Third Party) performing
Competitive Activities with respect to one or more Competitive Products at the
closing of the Change of Control transaction, and such Acquired Party may
continue to perform the applicable Competitive Activities with respect to such
Competitive Products after such Change of Control transaction; as long as (a) no
Blueprint Technology or CStone Technology is used by or on behalf of such
Acquired Party or its Affiliates [***] in connection with any subsequent
Exploitation of such Competitive Products, and (b) such Acquired Party
institutes commercially reasonable [***] safeguards to ensure the requirements
set forth in the foregoing clause (a) are met, including by creating “firewalls”
between the personnel working on such Competitive Products and the personnel
teams charged with working on any Blueprint Compound or Collaboration Product or
having access to data from activities performed under this Agreement or
Confidential Information of the Parties.

2.6.4     Acquisitions of Third Parties.

(a)        Options.  If a Party or any of its Affiliates merges or consolidates
with, or otherwise acquires a Third Party (whether such transaction occurs by
way of a sale of assets, merger, consolidation, or similar transaction) (the
“Acquiring Party”) and at such time such Third Party is performing Competitive
Activities with respect to one or more Competitive Products or is engaged in
activities that would otherwise constitute a breach of Section 2.6.1
(Exclusivity Covenant), then, unless the Parties agree otherwise in writing, the
Acquiring Party will notify the other Party in writing no later than [***]
following the date of consummation of the relevant sale, merger, consolidation,
or acquisition, of its determination to do one of the following:





-30-

--------------------------------------------------------------------------------

 

 

(i)          divest, or cause its relevant Affiliates to divest, whether by
license or otherwise, its interest in such Competitive Products;

(ii)         terminate any further Competitive Activities with respect to such
Competitive Products; or

(iii)        if the Acquiring Party is CStone and the closing of such
transaction occurs on or after the first anniversary of the Effective Date,
terminate this Agreement pursuant to Section 15.2.1 (Termination by CStone for
Convenience).

(b)        Time Periods.  If the Acquiring Party notifies the other Party in
writing that it intends to divest the applicable Competitive Products or
terminate this Agreement or the further performance of further Competitive
Activities with respect to such Competitive Products as provided in Section
2.6.4(a) (Options), then the Acquiring Party or its relevant Affiliate will
effect the consummation of such divestiture within [***] or such other period as
may be required to comply with Applicable Law, effect such termination of the
applicable Competitive Activities with respect to the Competitive Product within
[***], or effect the termination of this Agreement by providing notice thereof
within [***] (as applicable), in each case, after the closing of the relevant
transaction and will confirm to the other Party in writing when it completes
such divestiture pursuant to clause (i) or termination pursuant to clause
(ii).  The Acquiring Party will keep the other Party reasonably informed of its
efforts and progress in effecting such divesture or termination until the
Acquiring Party completes the same.

(c)        Protective Provisions.  In the event of a required divestiture or
termination pursuant to Section 2.6.4 (Acquisitions by Third Parties), prior to
such divestiture or termination, the Acquiring Party and its relevant Affiliates
will institute commercially reasonable [***] safeguards to limit data access and
sharing, including by creating “firewalls” between the personnel working on such
Competitive Product and the personnel teams charged with working on any
Blueprint Compound or Collaboration Product or having access to data from
activities performed under this Agreement or Confidential Information of the
Parties.

Article 3

GOVERNANCE

3.1        Alliance Managers.  Each Party will appoint an individual to act as
its alliance manager under this Agreement as soon as practicable after the
Effective Date (each an “Alliance Manager”).  The Alliance Managers will: (a)
serve as the primary points of contact between the Parties for the purpose of
providing the other Party with information on the progress of a Party’s
activities under this Agreement; (b) be responsible for facilitating the flow of
information and otherwise promoting communication, coordination, and
collaboration between the Parties, all of which communications between the
Parties will be in English; (c) facilitate the prompt resolution of any
disputes; and (d) attend JSC, JPT, and Working Group meetings, in each case, as
a non-voting member.  An Alliance Manager may also bring any matter to the
attention of the JSC, a JPT, or applicable Working Group if such Alliance
Manager reasonably believes that such matter warrants such attention.  Each
Party will use reasonable efforts to keep an appropriate level of continuity but
may replace its Alliance Manager at any time upon written notice to the other
Party.





-31-

--------------------------------------------------------------------------------

 

 

3.2        Joint Steering Committee.

3.2.1     Formation.  No later than [***] after the Effective Date, the Parties
will establish a joint steering committee (the “JSC”) to monitor and coordinate
the Exploitation of the Blueprint Compounds and the Collaboration Products in
the Territory.  The JSC will be composed of an equal number of representatives
from each Party and a minimum of 3 representatives of each Party who are fluent
in English and who have the appropriate and direct knowledge and expertise and
requisite decision-making authority.  Each Party may replace any of its
representatives on the JSC and appoint a person to fill the vacancy arising from
each such replacement.  A Party that replaces a representative will notify the
other Party at least [***] prior to the next scheduled meeting of the JSC.  Both
Parties will use reasonable efforts to keep an appropriate level of continuity
in representation.  Representatives may be represented at any meeting by another
person designated by the absent representative. The JSC will be chaired by one
of the representatives (“JSC Chairperson”) and will rotate between the Parties
every 12 months during the Term.  The initial Chairperson of the JSC will be a
representative of CStone for the period ending on [***], and a Blueprint
representative will become the Chairperson of the JSC for the next [***] period
during the Term.  Each Party’s representatives on the JSC will inform and
coordinate within their respective organization to enable each Party to fulfill
its obligations as agreed upon between the Parties under this Agreement,
including within the time frames set forth hereunder.

3.2.2     Meeting Agendas.  Each Party will disclose to the other Party the
proposed agenda items along with appropriate information [***] in advance of
each meeting of the JSC; provided that under exigent circumstances requiring JSC
input, a Party may provide its agenda items to the other Party within a shorter
period of time in advance of a meeting, or may propose that there not be a
specific agenda for a particular meeting, so long as such other Party consents
to such later addition of such agenda items or the absence of a specific agenda
for such JSC meeting.

3.2.3     Meetings.  The JSC will hold meetings at such times as it elects to do
so, but will meet no less frequently than quarterly, unless otherwise agreed by
the Parties.  All meetings will be conducted in English.  The JSC may meet in
person or by means of teleconference, Internet conference, videoconference, or
other similar communication method; provided that [***] meeting each Calendar
Year will be conducted in person at a location selected alternatively by
Blueprint and CStone or such other location as the Parties may agree.  Each
Party will be responsible for all of its own costs and expenses of participating
in any JSC meeting.  The Alliance Managers will jointly prepare and circulate
minutes for each JSC meeting within [***] after each such meeting and will
ensure that such minutes are reviewed and approved by their respective companies
within [***] thereafter.

3.2.4     JSC Roles and Responsibilities.  The responsibilities of the JSC will
be to:

(a)         provide a forum for the discussion of the Parties’ activities under
this Agreement;

(b)         review, discuss, and determine whether to approve the initial list
of Preapproved Subcontractors and any updates thereto, as described in Section
2.2.3 (Right to Subcontract);

(c)         oversee the JPTs and establish and oversee Working Groups as
necessary or advisable to further the purpose of this Agreement and settle any
disputes that arise





-32-

--------------------------------------------------------------------------------

 

 

within any JPT or Working Groups, as described in Section 3.6.2 (Resolution of
JPT and Working Group Disputes);

(d)         oversee the implementation of, and the coordination between the
Parties of activities to be performed under, the Clinical Supply Agreement, the
Commercial Supply Agreement, the Safety Agreements, and any other written
agreement between the Parties with respect to the subject matter hereof;

(e)          review, discuss, and determine whether to approve each
Manufacturing Technology Transfer Plan, as described in Section 4.2
(Manufacturing Technology Transfer);

(f)          review, discuss, and determine whether to approve any change in the
scope of Manufacturing activities to be transferred to CStone in connection with
the Manufacturing Technology Transfer for any Blueprint Product, as described in
Section 4.2 (Manufacturing Technology Transfer);

(g)         review, discuss, and determine whether to approve the [***] PRC
Submission Estimated Timeline for each Collaboration Product [***] and each
update thereto for each Collaboration Product, in each case, as described in
Section 5.1.3(c) (Amendments and Obligations);

(h)        review, discuss, and determine whether to approve the conduct of the
BLU-554/Other Checkpoint Combination POC Trial, and if so approved, determine
which Party will be responsible for conducting such trial pursuant to the
applicable Global Development Plan, as described in Section 5.1.4(b) (BLU-554
Combination Pivotal Trials);

(i)         review, discuss, and determine whether to approve the initial
Territory-Specific Development Plan for each Collaboration Product and each
update thereto, in each case, as described in Section 5.2 (Territory-Specific
Development Plans);

(j)         review and discuss the initial Global Development Plan for each
Collaboration Product (other than the BLU-554 Product as a monotherapy), and
each update thereto for any Collaboration Product, in each case, as described in
Section 5.3 (Global Development Plan);

(k)        review, discuss, and determine if CStone will be the Territory
Sponsor for any Collaboration Product, as described in Section 5.3 (Global
Development Plan);

(l)         review, discuss, and determine whether to allocate to CStone any
activities under a Global Development Plan, as described in Section 5.3 (Global
Development Plan);

(m)       review, discuss, and determine whether to approve the BLU-554/CStone
Checkpoint Combination POC Budget, as described in Section 5.4.1 (POC Trials for
the HCC Indication);

(n)        review, discuss, and determine whether to approve the budget for the
BLU-554/Other Checkpoint Combination POC Trial, as described in Section 5.4.1
(POC Trials for the HCC Indication);





-33-

--------------------------------------------------------------------------------

 

 

(o)        review, discuss, and determine whether to approve further Development
of the BLU-554/CStone Checkpoint Combination or a BLU-554/Other Checkpoint
Combination, as applicable, as a first line therapy for the HCC Indication,
pursuant to BLU-554 Scenario 1, BLU-554 Scenario 2, or BLU-554 Scenario 3, each
as described in Section 5.4.2 (Pivotal Trials for the HCC Indication);

(p)        review, discuss, and determine whether to approve for Development
under this Agreement any Proposed Additional Blueprint/CStone Combination and
the Territory-Specific Development Plan for any such Proposed Additional
Blueprint/CStone Combination (and if, Development for such Proposed Additional
Blueprint/CStone Combination is proposed to be conducted for purposes of seeking
Regulatory Approval outside of the Territory, a Global Development Plan) and, if
so approved by the JSC, submit the same to the Executive Officers for
confirmation of such approval as described in Section 5.5.1 (Proposed Additional
Blueprint/CStone Combinations);

(q)        review, discuss, and determine whether to approve any New Development
Proposal, and review, discuss, and determine whether to approve any New
Territory-Specific Development Activities, in each case, as described in Section
5.6 (New Development by CStone);

(r)          review, discuss, and determine whether to approve the CStone New
Indication Share for any Development of a Collaboration Product for a New
Indication conducted by or on behalf of Blueprint, as further described in
Section 5.8.3 (CStone New Indication Share).

(s)          review, discuss, and determine whether to approve the regulatory
strategy for receipt of approval from the CNDA with respect to the conduct of
each of the BLU-554 Combination POC Trials (and each update thereto and to the
regulatory strategy for any other Blueprint/CStone Combination), as described in
Section 6.1 (Regulatory Strategy; Combination Regimens Including BLU-554);

(t)          review and discuss CStone’s plan for undertaking additional
regulatory activities for any Collaboration Product delegated by Blueprint or
the JSC to CStone, as described in Section 6.2.1 (Obtaining and Maintaining
Regulatory Approvals);

(u)         review, discuss, and determine matters that may have a material
adverse impact upon the regulatory status of the Collaboration Products pursuant
to Section 6.7 (No Harmful Actions);

(v)         discuss and determine whether to extend the period during which
Blueprint will supply CStone with any [***] Blueprint Product beyond [***] for
such Blueprint Products, as described in Section 7.1.2 (Commercial Supply);

(w)        review, discuss, and determine whether to approve the use of any
Product Mark for a Collaboration Product in the Territory that deviates from
Blueprint’s Global Brand Elements, as described in Section 14.9.2(Product
Marks);

(x)         review, discuss, and determine whether to approve any brand strategy
for a Collaboration Product that is specific to the Territory (or any region
therein) and





-34-

--------------------------------------------------------------------------------

 

 

that is inconsistent with the Global Brand Strategy for such Collaboration
Product, as described in Section 9.2 (Commercialization Plans);

(y)         review, discuss, and determine whether to approve [***] that are
proposed by either Party [***]; and

(z)         perform such other functions as expressly set forth in this
Agreement or allocated to the JSC by the Parties’ written agreement.

3.3         Joint Project Teams.

3.3.1      Formation; Composition; Meetings.  No later than [***], the Parties
will form joint project teams to coordinate and oversee the day-to-day
performance of the activities and obligations of the Parties under this
Agreement related to the Exploitation of each Blueprint Compound and the
corresponding Collaboration Products (each, a “JPT”).  Each JPT will be composed
of representatives from each Party who have direct knowledge and expertise in
each of the following functional areas (as applicable depending on the stage of
the applicable Collaboration Products): clinical, clinical operations,
pharmaceutical and biologic product development (including Companion
Diagnostics, to the extent applicable), regulatory, safety, manufacturing,
intellectual property, marketing, and commercial, in each case, as such
functional areas relate to products similar to the applicable Collaboration
Product.  Initially, the same representatives of each Party will serve on the
JPT for each Collaboration Product, but may during the Term elect to form
separate JPTs for one or more Collaboration Products.  Each Party may replace
any of its representatives on a JPT and appoint a person to fill the vacancy
arising from each such replacement.  A Party that replaces a representative will
notify the other Party at least [***] prior to the next scheduled meeting of the
applicable JPT.  An individual may serve on more than one JPT and each Party
will use reasonable efforts to keep an appropriate level of continuity in
representation.  Representatives may be represented at any meeting by another
person designated by the absent representative.  Each Party’s representatives on
the JPT will inform and coordinate within their respective organization to
enable each Party to fulfill its obligations within the time frames as agreed
upon between the Parties under this Agreement.  Each JPT will be chaired by one
of the representatives (“JPT Chairperson”) and will rotate between the Parties
every 12 months during the Term.  The initial Chairperson of each JPT will be a
representative of Blueprint for the period ending on [***] and a CStone
representative will become the Chairperson of each JPT for the next [***] period
during the Term.  Each JPT will meet as frequently as, and will operate as, the
JSC may determine [***].  The JPTs may meet in person or by means of
teleconference, Internet conference, videoconference, or other similar
communications method, and the JPT for each Blueprint Compound and corresponding
Collaboration Products may hold meetings at the same time as one or more other
JPTs if agreed by the Parties.  All meetings of each JPT will be held in
English.  Each JPT and its activities will be subject to the oversight of, and
will report to, the JSC.  In no event will the authority of any JPT exceed the
authority of the JSC.  Each Party will be responsible for all of its own costs
and expenses of participating in the JPTs.  The Alliance Managers will jointly
prepare and circulate minutes for each JPT meeting within [***] after each such
meeting and will ensure that such minutes are reviewed and approved by their
respective companies within [***] thereafter.





-35-

--------------------------------------------------------------------------------

 

 

3.3.2      JPT Roles and Responsibilities.  The responsibilities of the JPT will
be to:

(a)         oversee the day-to-day performance of the activities and obligations
of each Party under this Agreement related to the Exploitation of each Blueprint
Compound and Collaboration Product;

(b)         discuss and develop the Manufacturing Technology Transfer Plan for
each Blueprint Product, as described in Section 4.2 (Manufacturing Technology
Transfer);

(c)         review and discuss updates of any Blueprint Know-How related to any
Blueprint Product or Collaboration Product developed by Blueprint or its
Affiliates or licensees since the previous meeting, as described in Section 4.3
(Continuing Know-How Transfer);

(d)         review, discuss, and submit to the JSC the [***] PRC Submission
Estimated Timeline for each Collaboration Product [***], and each update thereto
for each Collaboration Product, as described in Section 5.1.3(c) (Amendments and
Obligations);

(e)         review, discuss, provide comments on, and submit to the JSC the
Territory-Specific Development Plan for each Collaboration Product, and each
update thereto, as described in Section 5.2 (Territory-Specific Development
Plans);

(f)         review and discuss the Global Development Plan for each
Collaboration Product, and each update thereto, as described in Section 5.3
(Global Development Plans);

(g)         review, discuss, and submit to the JSC the BLU-554/CStone Checkpoint
Combination POC Budget in connection with the development of the initial
Territory-Specific Development Plan for the BLU-554/CStone Checkpoint
Combination, as described in Section 5.4.1 (POC Trials for the HCC Indication);

(h)         review, discuss, and submit to the JSC the budget for the
BLU-554/Other Checkpoint Combination POC Trial in connection with the
development of the initial Global Development Plan for the BLU-554/Other
Checkpoint Combination, as described in Section 5.4.1 (POC Trials for the HCC
Indication);

(i)          discuss, develop, and submit to the JSC the Territory-Specific
Development Plan for any Proposed Additional Blueprint/CStone Combination (and,
if Development for such Proposed Additional Blueprint/CStone Combination is
proposed to be conducted for purposes of seeking Regulatory Approval outside of
the Territory, a Global Development Plan), as described in Section 5.5.1
(Proposed Additional Blueprint/CStone Combinations);

(j)          review, discuss, provide comments on, and submit to the JSC any
update to the Territory-Specific Development Plan for any Collaboration Product
that includes any New Territory-Specific Development Activities that have been
approved by the JSC, as described in Section 5.6.1(a) (JSC Approval);

(k)         discuss, develop, and submit to the JSC the regulatory strategy for
receipt of approval from the CNDA with respect to the conduct of each of the
BLU-554 Combination POC Trials (and each update thereto and to the regulatory
strategy





-36-

--------------------------------------------------------------------------------

 

 

for any other Blueprint/CStone Combination), as described in Section 6.1
(Regulatory Strategy; Combination Regimens Including BLU-554);

(l)          review and monitor the Parties’ compliance with the Safety
Agreements, as described in Section 6.5.1 (Safety Agreements);

(m)        review and monitor the Parties’ compliance with and performance under
the Clinical Supply Agreement, the Commercial Supply Agreement, and any other
written agreement between the Parties with respect to the subject matter hereof,
and review and discuss Manufacturing of the Collaboration Products by each Party
for the Territory;

(n)         review and discuss the Medical Affairs Plan for each Collaboration
Product and each update thereto, as described in Section 8.1 (Medical Affairs
Plans);

(o)         review and discuss each report provided by CStone of the Medical
Affairs activities performed by or on behalf of CStone in the Territory for each
Collaboration Product, as described in Section 8.2 (Medical Affairs Reports);

(p)         review and discuss the Commercialization Plan for each Collaboration
Product and each update thereto, as described in Section 9.2 (Commercialization
Plans);

(q)         review and discuss each report provided by CStone of the
Commercialization activities performed by or on behalf of CStone in the
Territory for each Collaboration Product, as described in Section 9.3
(Commercialization Reports);

(r)         coordinate activities between the Parties with respect to certain
Commercialization and Medical Affairs activities for the Collaboration Products
inside and outside of the Territory, as described in Section 9.4 (Coordination
of Commercialization Activities; Blueprint Support); and

(s)         perform such other functions as expressly set forth in this
Agreement or allocated to JPT by the Parties’ written agreement or by the JSC.

3.4         Working Groups.  From time to time, the JSC may establish joint
working groups (each, a “Working Group”) on an “as-needed” basis to oversee
specific functional areas or activities and coordinate the day-to-day
performance of such activities under this Agreement, which establishment of
Working Groups will be reflected in the minutes of the meetings of the
JSC.  Each such Working Group will have at least two representatives of each
Party and will be otherwise constituted, will meet as frequently as, and will
operate as the JSC may determine.  Working Groups may meet in person or by means
of teleconference, Internet conference, videoconference, or other similar
communications method.  Each Working Group and its activities will be subject to
the oversight of, and will report to, the JSC.  In no event will the authority
of any Working Group exceed the authority of the JSC.  Each Party will be
responsible for all of its own costs and expenses of participating in any
Working Group.  The Alliance Managers will jointly prepare and circulate minutes
for each Working Group meeting [***] after each such meeting and will ensure
that such minutes are reviewed and approved by their respective companies within
[***] thereafter.

3.5         Non-Member Attendance.  Each Party may from time to time invite a
reasonable number of participants, in addition to its representatives, to attend
a meeting of the JSC (in a non-voting capacity), a JPT, or any Working Group if
such participants have expertise that is relevant to the





-37-

--------------------------------------------------------------------------------

 

 

planned agenda for such JSC, JPT, or Working Group meeting; provided that if
either Party intends to have any Third Party (including any consultant) attend
such a meeting, then such Party will provide prior written notice to the other
Party reasonably in advance of such meeting and will ensure that such Third
Party is bound by obligations of confidentiality and non-use at least as
stringent as those set forth in Article 11 (Confidentiality;
Publication).  Notwithstanding anything to the contrary set forth in this
Agreement, if the other Party objects in good faith to the participation of such
Third Party in such meeting due to a bona fide concern regarding competitively
sensitive information that is reasonably likely to be discussed at such meeting
(i.e., a consultant that also provides services to a Third Party with a
Competitive Product), then such Third Party will not be permitted to participate
in such meeting (or the portion thereof during which such competitively
sensitive information is reasonably likely to be discussed).

3.6         Decision-Making.

3.6.1      General Process.  The JSC, the JPTs, and any Working Group will only
have the powers expressly assigned to it in this Article 3 (Governance) and
elsewhere in this Agreement and will not have the authority to: (a) modify or
amend the terms of this Agreement; or (b) waive either Party’s compliance with
the terms of this Agreement.  All decisions of the JSC, a JPT, and any Working
Group will be made by unanimous vote, with each Party’s representatives having
one vote (i.e., one vote per Party).  No action taken at any meeting of the JSC
or any JPT or Working Group will be effective unless there is a quorum at such
meeting, and at all such meetings, a quorum will be reached if two voting
representatives of each Party are present or participating in such
meeting.  Except as otherwise expressly set forth in this Agreement, the phrase
“determine,” “designate,” “confirm,” “approve,” or “determine whether to
approve” by the JSC, a JPT, or any Working Group and similar phrases used in
this Agreement will mean approval in accordance with this Section 3.6
(Decision‑Making), including the escalation and tie‑breaking provisions
herein.  For the avoidance of doubt, matters that are specified in Section 3.2.4
(JSC Roles and Responsibilities) and in Section 3.3.2 (JPT Roles and
Responsibilities) to be reviewed and discussed (as opposed to reviewed,
discussed, and approved) do not require any agreement or decision by either
Party and are not subject to the voting and decision-making procedures set forth
in this Section 3.6 (Decision-Making) or in Section 3.7 (Resolution of JSC
Disputes).

3.6.2      Resolution of JPT and Working Group Disputes.  The JSC will [***] to
resolve all disputes that arise within a JPT or any Working Group within [***]
after any such matter is brought to the JSC for resolution.

3.6.3      Decisions of the JSC.  The JSC will [***] to promptly resolve any
such matter for which it has authority.  If[***] the JSC is unable to resolve
any such matter referred to it by the JPT or any Working Group or any matter
that is within the scope of the JSC’s authority or any other disagreement
between the Parties that may be referred to the JSC, in each case, within a
period of [***], then a Party may refer such matter for resolution in accordance
with 3.7.1 (Referral to Executive Officers) to the Chief Executive Officer of
Blueprint (or an executive officer of Blueprint designated by the Chief
Executive Officer of Blueprint who has the power and authority to resolve such
matter) and the Chief Executive Officer of CStone (or an executive officer of
CStone designated by the Chief Executive Officer of CStone who has the power and
authority to resolve such matter) (collectively, the “Executive Officers”).





-38-

--------------------------------------------------------------------------------

 

 

3.7         Resolution of JSC Disputes.

3.7.1      Referral to Executive Officers.  If a Party makes an election under
Section 3.6.3 (Decisions of the JSC) to refer a matter on which the JSC cannot
reach a consensus decision for resolution by the Executive Officers, then the
JSC will submit in writing the respective positions of the Parties to their
respective Executive Officers.  The Executive Officers will [***] resolve any
such matter so referred to them [***], and any final decision that the Executive
Officers agree to in writing will be conclusive and binding on the Parties.

3.7.2      Final Decision-Making Authority.  If the Executive Officers are
unable to reach agreement on any such matter referred to them [***] after such
matter is so referred (or such longer period as the Executive Officers may agree
upon), then:

(a)         No Change; Status Quo.  Neither Party will have final
decision-making authority (i) over the allocation to CStone of any Development
activities set forth in the Global Development Plan to be conducted by CStone
outside of the Territory, (ii) over the following Territory-specific Development
activities that are to be conducted by CStone under a Global Development Plan in
the Territory: selection of Clinical Trial sites, principal investigators, CROs
in the Territory, and compliance with any requirements of a Regulatory Authority
to the extent necessary to obtain Regulatory Approval in the Territory from such
Regulatory Authority, (iii) to require CStone to serve as the Territory Sponsor
or regulatory agent of any Global Clinical Trial for a Collaboration Product for
a New Indication, (iv) as to whether to conduct further Development of the
BLU-554/CStone Checkpoint Combination or the BLU-554/Other Checkpoint
Combination as a first line therapy for the HCC Indication under BLU-554
Scenario 1 or BLU-554 Scenario 2, respectively, (v) as to whether to approve any
Combination Regimen that includes a Proposed Additional Blueprint/CStone
Combination (or any other Combination Regimen that includes the CStone
Checkpoint Antibody other than the BLU-554/CStone Checkpoint Combination) as a
Blueprint/CStone Combination under this Agreement, (vi) over the Manufacturing
Technology Transfer Plan or the scope of Manufacturing activities that will be
conducted by CStone, (vii) over the Development of Companion Diagnostics by
CStone for use in connection with the Commercialization of any Collaboration
Product in the Territory, (viii) over whether to extend the period during which
Blueprint will supply to CStone any [***] Blueprint Products beyond [***] for
such Blueprint Product, (ix) over any brand strategy for a Collaboration Product
that is specific to the Territory (or any region therein) and that is
inconsistent with the Global Brand Strategy for such Collaboration Product, (x)
over any changes to then-current FTE Rates for a Party, (xii) as to whether to
approve any Subcontractor as a Preapproved Subcontractor for purposes of this
Agreement, or (xii) the CStone New Indication Share with respect to a New
Indication for a Collaboration Product, and all such matters set forth in the
foregoing clauses ((i) through (xii)) must be decided by unanimous agreement of
the Parties in order to take any action or adopt any change from the
then-current status quo.

(b)         CStone Decisions.  CStone will have final decision-making authority
with respect to the Manufacture of a Blueprint Product in the Territory [***]
for such Blueprint Product (but not with respect to determining the scope of the
Manufacturing activities for any Blueprint Product that will be conducted by
CStone, which changes in scope must be agreed unanimously).  In addition, if the
JSC is unable to reach agreement as to whether to conduct further Development of
the BLU-





-39-

--------------------------------------------------------------------------------

 

 

554/CStone Checkpoint Combination or the BLU-554/Other Checkpoint Combination as
a first line therapy for the HCC Indication under BLU-554 Scenario 1 or BLU-554
Scenario 2, respectively, then CStone will have final decision-making authority
over whether to conduct, as a Territory-Specific Clinical Trial in the
Territory, the Pivotal Trial for the BLU-554/CStone Checkpoint Combination as a
first line therapy for the HCC Indication pursuant to BLU-554 Scenario 3, and if
CStone elects to conduct such Pivotal Trial as a Territory-Specific Clinical
Trial, then CStone will be solely responsible for the conduct of such trial at
its cost and expense.  CStone will also have final decision-making authority to
create a Product Mark for a Collaboration Product for use in the Territory that
deviates from Blueprint’s Global Brand Elements if the JSC is unable to agree as
to whether a Product Mark is appropriate for the Territory due to linguistic
reasons or market research showing that such Product Mark is not appropriate for
use in the Territory. Lastly, CStone will have the final decision-making
authority with respect to any Territory-specific activities related to the
Development (including regulatory strategy), performance of Medical Affairs, or
Commercialization of the Blueprint Compounds and the Collaboration Products in
the Territory, including any Territory-Specific Clinical Trials for a
Collaboration Product or the initial Territory-Specific Development Plan and
updates thereto (but not any Global Brand Strategy or Development activities in
the Territory under any Global Development Plan); provided that:

(i)          CStone’s decision is, in each case, consistent with its obligations
under this Agreement, including its obligations to use Commercially Reasonable
Efforts to Develop and Commercialize the Blueprint Compounds and the
Collaboration Products set forth under Section 5.1 (Development Diligence and
Responsibilities) and Section 9.1 (Commercialization Diligence Obligations); and

(ii)         CStone will not be permitted to exercise its final decision-making
authority to make any decision that would reasonably be expected to: (A) result
in a material quality, safety, toxicity, or side effect concern with respect to
a Blueprint Compound or Collaboration Product; (B) materially adversely affect
the continued Development, performance of Medical Affairs, or Commercialization
of the Blueprint Compounds or the Collaboration Products outside of the
Territory; (C) be inconsistent with Blueprint’s Global Brand Strategy for any
Collaboration Product; or (D) cause Blueprint to be in violation of Applicable
Law as the Territory Sponsor or as the owner and holder of Regulatory
Submissions, Regulatory Approvals, or any Reimbursement Approvals, as
applicable, for the Collaboration Products in the Territory.

(c)         Blueprint Decisions.

(i)          Blueprint will have final decision-making authority with respect to
Manufacturing of a Collaboration Product at all times prior to [***] for the
applicable Blueprint Product (or the Blueprint Product included in any
Combination Regimen, if applicable), and thereafter with respect to the
Manufacture of the Active Ingredients in any Blueprint Product [***].





-40-

--------------------------------------------------------------------------------

 

 

(ii)         If the JSC is unable to reach agreement as to whether to conduct
further Development of the Blueprint/CStone Checkpoint Combination or a
BLU-554/Other Checkpoint Combination as a first line therapy for the HCC
Indication under either BLU-554 Scenario 1 or BLU-554 Scenario 2, respectively,
then Blueprint will have final decision-making authority as to whether to
conduct, as a Global Clinical Trial, the Pivotal Trial for a BLU-554/Other
Checkpoint Combination as a first line therapy for the HCC Indication pursuant
to BLU-554 Scenario 3, and if Blueprint elects to conduct such Pivotal Trial as
a Global Clinical Trial, then the Parties will be responsible for the costs and
expenses of such trial in accordance with Section 5.4.6 (Scenario 3 Election).

(iii)       If the JSC is unable to reach agreement as to whether to conduct the
BLU-554/Other Checkpoint Combination POC Trial pursuant to the applicable Global
Development Plan or as to which Party will be responsible for conducting such
trial, then Blueprint will have the right to exercise final decision-making
authority to determine whether to conduct such trial, and if Blueprint
determines to conduct such trial, then Blueprint will be responsible for
conducting the BLU-554/Other Checkpoint Combination POC Trial.

(iv)        Blueprint will have final decision-making authority with respect to
any Development outside of the Territory and Medical Affairs activities outside
of the Territory and Blueprint will have final decision-making authority with
respect to any Development inside of the Territory that (A), subject to Section
3.7.2(a) (No Change; Status Quo), is included in a Global Development Plan for a
Collaboration Product, (B) in Blueprint’s reasonable belief will materially
adversely affect a global non-clinical or preclinical study, Clinical Trial, or
other Development of a Blueprint Compound, Blueprint Product, or Blueprint
Combination Product outside of the Territory, (C) is proposed in any New
Development Proposal, or (D) in Blueprint’s reasonable belief may adversely
affect Blueprint’s compliance with obligations under Applicable Law as the
Territory Sponsor or as the owner and holder of Regulatory Submissions,
Regulatory Approvals, Reimbursement Approvals, or other approvals or
authorizations applicable to the Exploitation of Collaboration Products in the
Territory, as applicable, for one or more Collaboration Products in the
Territory.

3.7.3      Limitations on Decision-Making.  Notwithstanding anything to the
contrary set forth in this Agreement, without the other Party’s prior written
consent, no decision of the JSC or a Party’s Executive Officer (in the exercise
of a Party’s final decision‑making authority on any such matters), in each case,
may (a) result in a [***] in the other Party’s obligations, costs, or expenses
under this Agreement, or any Global Development Plan or Territory-Specific
Development Plan (including any budget set forth in a Global Development Plan or
a Territory-Specific Development Plan), unless, in each case, such actions are
necessary for Blueprint to comply with Applicable Law as the Territory Sponsor
or as the owner and holder of any Regulatory Submission, Regulatory Approval, or
Reimbursement Approval, as applicable, for a Collaboration Product in the
Territory, (b) take or decline to take any action that would [***] result in a
violation of any Applicable Law, the requirements of any Regulatory Authority,
or any agreement with any Third Party (including any agreement





-41-

--------------------------------------------------------------------------------

 

 

pursuant to which Blueprint Controls any Blueprint Technology or CStone Controls
any CStone Product Technology or CStone General Collaboration Technology) or
would [***] result in the infringement or misappropriation of intellectual
property rights of any Third Party, (c) impose any obligation on either Party
that would be in violation of such Party’s written standard operating
procedures, written business policies, or written compliance policies or
procedures, or (d) conflict with this Agreement, any Clinical Supply Agreement,
any Commercial Supply Agreement, any Safety Agreement, or any other agreement
between the Parties related to the subject matter set forth herein.

3.8         Discontinuation of JSC.  The JSC will continue to exist until the
first to occur of (a) the Parties agreeing to disband the JSC, or (b) Blueprint
providing written notice to CStone of its intention to disband and no longer
participate in the JSC.  Once the JSC is disbanded, the JSC will have no further
obligations under this Agreement and, thereafter, the Alliance Managers will be
the points of contact for the exchange of information between the Parties under
this Agreement and any references in this Agreement to decisions of the JSC will
automatically become references to decisions by and between the Parties in
writing, subject to the other terms of this Agreement and consistent with the
terms of Section 3.7.2 (Final Decision-Making Authority).

Article 4

TECHNOLOGY TRANSFERS

4.1         Initial Know-How Transfer.  [***], Blueprint will provide and
transfer to CStone copies of Blueprint Know-How (other than Blueprint
Manufacturing Know-How, the transfer of which will be performed pursuant to
Section 4.2 (Manufacturing Technology Transfer)) that exists on the Effective
Date to the extent not previously provided to CStone, including data and results
required for CStone to file an IND for the Blueprint Products, and, if
applicable, Blueprint Combination Products, in each case, in the Territory (the
“Initial Know-How Transfer”).  Blueprint may make such Blueprint Know-How
available in such reasonable form as Blueprint determines, including, if
Blueprint so elects, in the form such Blueprint Know-How is maintained by
Blueprint.

4.2         Manufacturing Technology Transfer.  In addition to the Blueprint
Know-How provided to CStone pursuant to the Initial Know-How Transfer, on a
Blueprint Product-by-Blueprint Product basis commencing [***], Blueprint will
develop a draft Manufacturing Technology Transfer Plan for such Blueprint
Product and will submit each such plan to the JPT to review and discuss, and
thereafter to the JSC to review, discuss, and determine whether to approve [***]
following Blueprint’s submission to the JPT of each such plan. Unless otherwise
agreed by the JSC, each Manufacturing Technology Transfer Plan will contemplate
the transfer to CStone of all activities necessary to Manufacture the applicable
Blueprint Product starting from the applicable Active Ingredient [***].
Blueprint will supply to CStone each of such Active Ingredients [***]. Following
approval by the JSC of the Manufacturing Technology Transfer Plan for each
Blueprint Product, Blueprint will perform (or cause one or more applicable Third
Parties (including any CMO engaged by Blueprint to Manufacture such Blueprint
Product) to perform) a Manufacturing Technology Transfer for such Blueprint
Product in accordance with such plan.  The Parties will [***] following the
approval of the applicable Manufacturing Technology Transfer Plan pursuant to
the applicable Manufacturing Technology Transfer Plan, [***]. Thereafter during
the Term, Blueprint will provide Blueprint Manufacturing Know-How as part of the
Continuing Know-How Transfer in accordance with Section 4.3 (Continuing Know-How
Transfer).

4.3         Continuing Know-How Transfer.  Following the applicable
Manufacturing Technology Transfer for each Blueprint Product and the Initial
Know-How Transfer for each Collaboration Product, Blueprint will provide to the
JPT in advance of its meeting each Calendar Quarter a





-42-

--------------------------------------------------------------------------------

 

 

summary of any additional Blueprint Manufacturing Know-How and other Blueprint
Know-How, in each case, developed by Blueprint or its Affiliates or licensees
since the previous meeting of the JPT. Upon CStone’s reasonable request during
the Term, Blueprint will (a) make available to CStone all Blueprint
Manufacturing Know-How and other Blueprint Know-How, in each case, in
Blueprint’s possession and not previously provided to CStone hereunder and that
is necessary or useful for CStone’s Exploitation of any Blueprint Product or
Collaboration Product (as applicable) in accordance with this Agreement, (b)
transfer any such Blueprint Know-How to CStone no later than [***] after
CStone’s request therefor, and (c) [***] after the Initial Know-How Transfer or
Manufacturing Technology Transfer for a Blueprint Product or Collaboration
Product (as applicable), provide CStone with reasonable access to Blueprint
personnel involved in the Development or Manufacture of such Blueprint Product
or Collaboration Product (as applicable) (and the corresponding Blueprint
Compound), either in-person at Blueprint’s facility or by teleconference (the
“Continuing Know-How Transfer,” and together with the Initial Know-How Transfer
and the Manufacturing Technology Transfer, the “Technology Transfer”). CStone
may only use the Blueprint Know-How to perform its obligations or exercise its
rights under this Agreement and in accordance with the terms hereof.
Notwithstanding anything to the contrary set forth in this Agreement, the terms
of this Section 4.3 (Continuing Know-How Transfer) will not apply to (a) the
BLU-554/Other Checkpoint Combination if the Parties elect to pursue further
Development of a Combination Regimen including BLU-554 as a first line therapy
for the HCC Indication pursuant to BLU-554 Scenario 3, unless [***] or (b) a New
Indication for a Collaboration Product unless [***].

4.4         Conduct of Technology Transfer.  At CStone’s reasonable request with
respect to each Blueprint Product, those qualified Blueprint personnel, as
reasonably determined by Blueprint, will travel to CStone’s facilities [***] to
assist with the performance of activities under the Manufacturing Technology
Transfer Plan for such Blueprint Product.  Other than as set forth in the
previous sentence, Blueprint personnel will not be obligated to travel to
CStone’s facilities in connection with the performance of any Technology
Transfer.  Any materials provided by Blueprint to CStone in connection with the
transfer of Blueprint Know-How (including pursuant to any Technology Transfer)
will remain the sole property of Blueprint.

4.5         Technology Transfer Costs.  Blueprint will provide consultation and
assistance with qualified personnel in connection with the Technology Transfer
for each Blueprint Product as reasonably requested by CStone, subject to
personnel availability. Blueprint will be responsible for the internal costs of
up to [***] of such consultation and assistance for each Blueprint
Product.  CStone will reimburse Blueprint for (a) internal costs (at the FTE
Rate) in excess of [***] of such consultation and assistance for each Blueprint
Product and (b) all out-of-pocket costs [***] in accordance with Blueprint’s
travel policy), in each case ((a) and (b)), reasonably incurred by or on behalf
of Blueprint in connection with such assistance within [***] after receiving
Blueprint’s invoice therefor.  Time spent by Blueprint personnel at CStone’s
facilities providing such consultation and assistance (but not any travel time
to reach such CStone facilities) will be included in the [***] of consultation
and assistance the internal costs of which Blueprint is responsible in
connection with the Technology Transfer for the applicable Blueprint Product.

Article 5

DEVELOPMENT PROGRAM

5.1         Development Diligence and Responsibilities.

5.1.1      Development Diligence Obligations.  Subject to the terms of this
Agreement, including Section 5.4.2 (Pivotal Trial for the HCC Indication),
CStone will be responsible and will





-43-

--------------------------------------------------------------------------------

 

 

use Commercially Reasonable Efforts to Develop and obtain Regulatory Approval
for (which will be on Blueprint’s behalf until [***]) each Collaboration Product
with respect to which the JSC has approved a Territory-Specific Development Plan
or, to the extent CStone is allocated Development responsibilities thereunder,
Global Development Plan in the Field in the Territory.  Without limiting the
generality of the foregoing, CStone will use Commercially Reasonable Efforts to
(a) perform the activities set forth in, and Develop each Collaboration Product
in accordance with, the Territory-Specific Development Plan for such
Collaboration Product and achieve the objectives set forth therein, and (b)
subject to Section 3.7.2 (Final Decision-Making Authority), conduct the tasks
assigned to CStone in each Global Development Plan for such Collaboration
Product (including as set forth in such Global Development Plan), implement
Global Clinical Trials for such Collaboration Product in the Territory
(including engagement of principal investigators and support of the initiation
of sites for Global Clinical Trials in the Territory that are specified in such
Global Development Plan), and achieve the objectives set forth therein to
support the global Development and registration of each applicable Collaboration
Product.

5.1.2      Performance Standards.  CStone will perform all obligations under
this Agreement, including under each Territory-Specific Development Plan and
each Global Development Plan, in a timely, professional manner and in compliance
with such Territory-Specific Development Plan or Global Development Plan, as
applicable, and all Applicable Law, including as applicable GLP, GCP, and cGMP.

5.1.3      PRC Submission Estimated Timeline.

(a)         BLU-554 as a Monotherapy. [***] the Parties have agreed in writing
to a PRC Submission Estimated Timeline for the BLU-554 Product as a monotherapy.

(b)         Other Collaboration Products. [***], unless the Parties otherwise
agree in writing to extend such timeline for any given Collaboration Product,
the Parties will cooperate through the JPT to finalize the PRC Submission
Estimated Timeline for the BLU-285 Product, the BLU-667 Product, and the
BLU-554/CStone Checkpoint Combination. In addition, the JPT will develop a PRC
Submission Estimated Timeline for additional Collaboration Products as
contemplated under this Agreement or otherwise at the appropriate time. The JPT
will submit each such PRC Submission Estimated Timeline to the JSC to review,
discuss, and determine whether to approve.

(c)         Amendments and Obligations. The JPT will update, and will provide to
the JSC to review, discuss, and determine whether to approve, the PRC Submission
Estimated Timeline for each Collaboration Product annually to include in detail
the anticipated key regulatory activities for such Collaboration Product in
[***] in the Territory and the dates on which such activities are estimated to
occur. Without limiting the foregoing obligations set forth in this Section 5.1
(Development Diligence and Responsibilities), CStone will use Commercially
Reasonable Efforts to: (i) make all Regulatory Submissions to the CNDA pursuant
to and in accordance with Section 6.2.1 (Obtaining and Maintaining Regulatory
Approvals) for each Collaboration Product and in accordance with the applicable
PRC Submission Estimated Timeline (as may be amended by the JSC from time to
time); provided that CStone will obtain Blueprint’s prior written consent if
CStone desires to submit the MAA to the CNDA earlier than the timeline for such





-44-

--------------------------------------------------------------------------------

 

 

submission set forth in the applicable PRC Submission Estimated Timeline, and
(ii) promptly obtain all approvals from the applicable Regulatory Authorities
required to dose the first patient with each Collaboration Product in Clinical
Trials in the Territory, including to obtain those approvals required for the
initiation of the BLU-554 Monotherapy POC Trial in the Territory.

5.1.4      Enrollment in Clinical Trials.

(a)         BLU-554 Monotherapy Clinical Trials.  [***], CStone will submit in
writing to the CNDA a written request, together with any Regulatory Submission
required to be submitted in connection with such request, for the pre-IND
meeting required in connection with the approval of the IND for the BLU-554
Product from the CNDA in the PRC no later than [***] following the transfer from
Blueprint to CStone of those portions of the translated IND that are required
for submission of such written request for such pre-IND meeting.  From and after
the date on which CStone receives all approvals from the applicable Regulatory
Authorities required to dose the first patient in the BLU-554 Monotherapy POC
Trial in the PRC, CStone will, in accordance with the applicable Global
Development Plan for the BLU-554 Product as a monotherapy, use Commercially
Reasonable Efforts to enroll and treat [***] (i) the number of patients [***],
and (ii) [***], in each case (i) and (ii), from the Territory within the
applicable timeframes for each such trial set forth in the Global Development
Plan for such BLU-554 Product.

(b)         BLU-554 Combination Pivotal Trials. With respect to either the
BLU-554/CStone Checkpoint Combination Pivotal Trial or BLU-554/Other Checkpoint
Combination Pivotal Trial (as applicable, depending on whether the JSC approves
the further Development of a Combination Regimen including BLU-554 as a first
line therapy for the HCC Indication pursuant to BLU-554 Scenario 1 or BLU-554
Scenario 2, respectively), CStone will, in accordance with the applicable Global
Development Plan for the BLU-554/CStone Checkpoint Combination or BLU-554/Other
Checkpoint Combination, as applicable, use Commercially Reasonable Efforts to
enroll and treat [***].

(c)         CStone Coordination with CROs.  If Blueprint engages a contract
research organization to conduct one or more Global Clinical Trials for a
Collaboration Product pursuant to a Global Development Plan, then CStone will
[***] such contract research organization to perform the tasks assigned to
CStone under such Global Development Plan.

5.1.5      Non-Clinical and Preclinical Studies.  Blueprint will be responsible
for all non-clinical and preclinical studies for all Collaboration Products,
which studies will be conducted under the Global Development Plan for each
Collaboration Product, other than specific additional non-clinical or
preclinical studies for any Collaboration Product that are required specifically
in support of an IND filing for such Collaboration Product in the Territory,
which additional studies will be included under the Territory-Specific
Development Plan for such Collaboration Product and for which CStone will be
responsible.  Blueprint will provide support and cooperation as reasonably
requested by CStone in connection with any such additional non-clinical or
preclinical studies.  In addition, CStone will provide support and cooperation
as reasonably requested by Blueprint in connection with any non-clinical or
preclinical studies for the BLU-554/CStone Checkpoint Combination or any other
Blueprint/CStone Combination that are required to support an IND filing for such
product





-45-

--------------------------------------------------------------------------------

 

 

outside of the Territory.  The Party generating data and results (or on whose
behalf such data and results are generated) in the course of conducting such
non-clinical or preclinical studies for any Collaboration Product will provide
such data and results to the other Party in accordance with Section 5.14 (Data
Exchange and Use).

5.2         Territory-Specific Development Plans.  Except for the activities
allocated to CStone under a Global Development Plan for a Collaboration Product
pursuant to Section 5.3 (Global Development Plan), all Development of each
Collaboration Product in the Territory under this Agreement (including the
BLU-554/CStone Checkpoint Combination) will be conducted pursuant to a written
development plan for each such Collaboration Product (each, as updated from time
to time in accordance with this Section 5.2 (Territory-Specific Development
Plans) and Section 3.2 (Joint Steering Committee), a “Territory-Specific
Development Plan”).  At least [***] prior to CStone’s planned initiation of any
Development activities for a Collaboration Product in the Territory, CStone will
provide the applicable JPT with an initial draft of the Territory-Specific
Development Plan for such Collaboration Product (other than any Blueprint/CStone
Combination that is approved by the Executive Officers in accordance with
Section 5.5.1 (Proposed Additional Blueprint/CStone Combinations) for which
combination the initial Territory-Specific Development Plan will be the plan as
approved by the JSC) for the JPT’s review and comment.  Each such
Territory-Specific Development Plan will contain [***] (a) all major Development
activities for such Collaboration Product (including all non-clinical and
preclinical studies and Territory-Specific Clinical Trials and the trial design
thereof) to be conducted solely in furtherance of obtaining Regulatory Approval
of such Collaboration Product in the Territory (and not outside of the
Territory), including, in the applicable plan, the BLU-554/CStone Checkpoint
Combination POC Trial, (b) the estimated timelines for achieving such
activities, and (c) an outline of the key elements involved in obtaining
Regulatory Approval of such Collaboration Product from all applicable Regulatory
Authorities throughout the Territory. In addition, the Territory-Specific
Development Plan for the BLU-554/CStone Checkpoint Combination will include the
BLU-554/CStone Checkpoint Combination POC Budget.  [***]  From time to time
thereafter[***] to include any New Territory-Specific Development Activities,
CStone will propose updates to each Territory-Specific Development Plan in
consultation with Blueprint through the applicable JPT and submit such proposed
updated Territory-Specific Development Plan to the JSC.  The JSC will review,
discuss, and determine whether to approve the Territory-Specific Development
Plan for each Collaboration Product and each update thereto.  Once approved by
the JSC, each update to a Territory-Specific Development Plan for a
Collaboration Product will become effective and supersede the then-current
Territory-Specific Development Plan for such Collaboration Product.

5.3         Global Development Plans.  Blueprint’s global Development of each
Collaboration Product inside and outside of the Territory will be conducted
pursuant to a written plan (as updated from time to time in accordance with this
Section 5.3 (Global Development Plans), the “Global Development Plans”).  The
Global Development Plan for the BLU-554 Product as a monotherapy has been agreed
by the Parties in writing [***].  No later than [***], Blueprint will provide to
the JSC for its review and discussion the initial Global Development Plan for
the BLU-285 Product and the BLU-667 Product. In addition, prior to the Parties’
planned initiation of the BLU-554/Other Checkpoint Combination POC Trial or, if
applicable and not otherwise set forth in this Agreement, the first Global
Clinical Trial for any other Collaboration Product, Blueprint will provide to
the JSC for its review and discussion the initial Global Development Plan for
the BLU-554/Other Checkpoint Combination or such other Collaboration Product.
Each Global Development Plans for the applicable Collaboration Product will be
consistent with the overall global development synopsis for each such
Collaboration Product provided by Blueprint to CStone [***], and will include,
as applicable to each Collaboration Product, the BLU-554 Monotherapy POC Trial,
the BLU-554 Monotherapy Pivotal Trial, the BLU-554/Other Checkpoint Combination
POC Trial, and





-46-

--------------------------------------------------------------------------------

 

 

other Global Clinical Trials and global Development activities for each
applicable Collaboration Product.  In addition to CStone’s Development
activities for the Collaboration Products included in the Territory-Specific
Development Plans, if agreed by the JSC (subject to Section 3.7.2 (Final
Decision-Making Authority)), CStone will support the global Development of one
or more Collaboration Products by using Commercially Reasonable Efforts to
conduct certain Development activities in the Territory as set forth in, and in
accordance with, the applicable Global Development Plans for such Collaboration
Products.  The Global Development Plan for each Collaboration Product will
include (a) an outline of all major Development activities (including all
non-clinical and preclinical studies and Global Clinical Trials and the trial
design thereof) for such Collaboration Product to be conducted throughout the
Territory by Blueprint, (b) details and estimated timelines of the Development
activities in the Territory assigned to CStone to support Global Clinical Trials
for such Collaboration Product, including the BLU-554 Monotherapy POC Trial, the
BLU-554 Monotherapy Pivotal Trial, and the BLU-554/Other Checkpoint Combination
POC Trial, (c) details and estimated timelines of any other Development
activities (including non-clinical and preclinical studies and Global Clinical
Trials) for such Collaboration Product inside or outside of the Territory
assigned to CStone to support global Development of such Collaboration Product
(subject to Section 3.7.2 (Final Decision-Making Authority)), and (d) unless
otherwise agreed to by CStone and subject to Section 3.7.2 (Final
Decision-Making Authority), the allocation to CStone of responsibility for any
Development activities included within such Global Development Plan for such
Collaboration Product that are to be conducted solely in the Territory. In
addition, the Global Development Plan for the BLU-554/Other Checkpoint
Combination will include the budget for the BLU-554/Other Checkpoint Combination
POC Trial. From time to time, Blueprint (or the JPT, with respect to the
BLU-554/CStone Checkpoint Combination Pivotal Trial or any other
Blueprint/CStone Combination) may make and implement updates to the then-current
Global Development Plan for any Collaboration Product, including to contemplate
the conduct of the Development of any Collaboration Product for a New
Indication, the BLU-554/Other Checkpoint Combination Pivotal Trial or the
BLU-554/CStone Checkpoint Combination Pivotal Trial (if and as applicable).  To
the extent such amendments (i) are material, and (ii) include activities
conducted in the Territory, Blueprint will submit such proposed updates to the
JSC for review and discussion before adopting such updates. Notwithstanding that
each Global Development Plan and update thereto will be provided to the JSC for
review and discussion, all matters pertaining to a Global Development Plan (or
any update thereto) that are contemplated in Section 3.7.2(a) (No Change; Status
Quo), including the allocation to CStone of Development activities outside of
the Territory or requiring CStone to serve as Territory Sponsor or regulatory
agent for any New Indication will be subject to approval of the JSC.

5.4         Combination Regimens for BLU-554.

5.4.1      POC Trials for the HCC Indication. The Parties agree to conduct a POC
Trial for a Combination Regimen that will be comprised of BLU-554 and the CStone
Checkpoint Antibody (the “BLU-554/CStone Checkpoint Combination”) as a first
line therapy for the HCC Indication (the “BLU-554/CStone Checkpoint Combination
POC Trial”) following agreement by the Parties on (a) the PRC Submission
Estimated Timeline for the BLU-554/CStone Checkpoint Combination pursuant to
Section 5.1.3 (PRC Submission Estimated Timeline), (b) the regulatory strategy
for receipt of approval from the CNDA with respect to the conduct of such
BLU-554/CStone Checkpoint Combination POC Trial, and (c) the Territory-Specific
Development Plan for the BLU-554/CStone Checkpoint Combination, which will
include the trial design of such BLU-554/CStone Checkpoint Combination POC Trial
and the BLU-554/CStone Checkpoint Combination POC Budget.  CStone will be solely
responsible for conducting the BLU-554/CStone Checkpoint Combination POC Trial
pursuant to the applicable Territory-Specific





-47-

--------------------------------------------------------------------------------

 

 

Development Plan (including using Commercially Reasonable Efforts in accordance
with the timelines set forth therein) and in accordance with the budget for such
BLU-554/CStone Checkpoint Combination POC Trial to be developed by the JPT in
connection with the development of the initial Territory-Specific Development
Plan for the BLU-554/CStone Checkpoint Combination and submitted to the JSC to
review, discuss, and determine whether to approve no later than [***] (the
“BLU-554/CStone Checkpoint Combination POC Budget”). In addition, the JSC may
agree to conduct a second POC Trial for a Combination Regimen that will be
comprised of BLU-554 and a Third Party biologic product that includes an
antibody that binds to, targets, or otherwise recognizes [***] PD-L1 (such
agreed Combination Regimen, the “BLU-554/Other Checkpoint Combination”) as a
first line therapy for the HCC Indication (the “BLU-554/Other Checkpoint
Combination POC Trial”) following approval by the JSC of (i) the PRC Submission
Estimated Timeline for the BLU-554/Other Checkpoint Combination, (ii) the
regulatory strategy for receipt of approval from the CNDA with respect to the
conduct of such BLU-554/Other Checkpoint Combination POC Trial pursuant to
Section 6.1 (Regulatory Strategy; Combination Regimens Including BLU-554), and
(iii) the Global Development Plan for the BLU-554/Other Checkpoint Combination,
which will include the trial design of such BLU-554/Other Checkpoint Combination
POC Trial and the budget for such trial.  If so agreed by the JSC, then
Blueprint will be responsible for conducting the BLU-554/Other Checkpoint
Combination POC Trial pursuant to the applicable Global Development Plan
(including in accordance with the timelines set forth therein); provided that
CStone may perform certain Development activities in furtherance of the
BLU-554/Other Checkpoint Combination POC Trial inside or outside of the
Territory if allocated to CStone in the applicable Global Development Plan
(subject to Section 3.7.2(a) (No Change; Status Quo)).

5.4.2      Pivotal Trials for the HCC Indication.  With respect to the
BLU-554/CStone Checkpoint Combination POC Trial, and, if the JSC agrees to the
conduct thereof as set forth in Section 5.4.1 (POC Trials for the HCC
Indication), the BLU-554/Other Checkpoint Combination POC Trial, following the
first acceptance of the data and results from each such POC Trial for
publication or presentation by a conference, meeting, or publication (or on such
other date as the JSC may otherwise determine), the JSC will review, discuss,
and determine whether to approve (subject to Section 3.7.2(a) (No Change; Status
Quo) and Section 3.7.2(b) (CStone Decisions)) one of the following three
scenarios for the further Development of a Combination Regimen including BLU-554
as a first line therapy for the HCC Indication:

(a)         the Parties will conduct the Pivotal Trial for the BLU-554/CStone
Checkpoint Combination as a first line therapy for the HCC Indication (the
“BLU-554/CStone Checkpoint Combination Pivotal Trial”) as a Global Clinical
Trial (“BLU-554 Scenario 1”);

(b)         the Parties will conduct the Pivotal Trial for the BLU-554/Other
Checkpoint Combination as a first line therapy for the HCC Indication (the
“BLU-554/Other Checkpoint Combination Pivotal Trial”) as a Global Clinical Trial
(and, unless otherwise agreed by the Parties in writing, will not conduct any
Pivotal Trial for the BLU-554/CStone Checkpoint Combination) (“BLU-554 Scenario
2”); or

(c)         Blueprint will conduct the BLU-554/Other Checkpoint Combination
Pivotal Trial as a Global Clinical Trial and CStone will conduct the
BLU-554/CStone





-48-

--------------------------------------------------------------------------------

 

 

Checkpoint Combination Pivotal Trial as a Territory-Specific Clinical Trial
(“BLU-554 Scenario 3”).

For clarity, if the JSC does not approve the further Development of the
BLU-554/CStone Checkpoint Combination or the BLU-554/Other Checkpoint
Combination pursuant to BLU-554 Scenario 1 or BLU-554 Scenario 2, respectively,
then (i) if Blueprint elects in accordance with its final decision-making
authority pursuant to Section 3.7.2(c) (Blueprint Decisions) not to conduct the
BLU-554/Other Checkpoint Combination as a Global Clinical Trial, Blueprint will
not have any obligation to conduct a Pivotal Trial for the BLU-554/Other
Checkpoint Combination as a Global Clinical Trial and (ii) if CStone elects in
accordance with its final decision-making authority pursuant to Section 3.7.2(b)
(CStone Decisions) not to conduct the BLU-554/CStone Checkpoint Combination
Pivotal Trial, then CStone will not have any obligation to conduct any Pivotal
Trial for the BLU-554/CStone Checkpoint Combination as a Territory-Specific
Clinical Trial.

5.4.3      Development Milestones for BLU-554 Scenario 1 or 2.  If the JSC
approves the further Development of either the BLU-554/CStone Checkpoint
Combination or the BLU-554/Other Checkpoint Combination pursuant to BLU-554
Scenario 1 or BLU-554 Scenario 2, respectively, then CStone will pay to
Blueprint the applicable Development Milestone Payments set forth in Table
10.2.1(b) upon achievement of the corresponding Development Milestone Event for
the BLU-554/CStone Checkpoint Combination or the BLU-554/Other Checkpoint
Combination, as applicable.

5.4.4      Scenario 1 Election.  If the JSC approves the further Development of
the BLU-554/CStone Checkpoint Combination pursuant to BLU-554 Scenario 1, then:

(a)         the Parties will [***] for a period of [***] after the JSC so
approves such conduct of further Development of the BLU-554/CStone Checkpoint
Combination pursuant to BLU-554 Scenario 1 (or such other period of time as the
JSC may otherwise agree), to enter into a separate written agreement setting
forth a commercial arrangement relating to Blueprint’s Commercialization of the
BLU-554/CStone Checkpoint Combination as a first line therapy for the HCC
Indication outside of the Territory, including the rights to be granted to
Blueprint with respect to such BLU-554/CStone Checkpoint Combination in the
event of termination of this Agreement;

(b)         the Parties will [***] to reach agreement on such commercial
arrangement prior to commencement of the BLU-554/CStone Checkpoint Combination
Pivotal Trial or any further Development of the BLU-554/CStone Checkpoint
Combination after completion of the BLU-554/CStone Checkpoint Combination POC
Trial; and

(c)         unless the Parties reach agreement on such commercial arrangement
and enter into a written agreement reflecting the same within [***] after the
JSC so approves the conduct further Development of the BLU-554/CStone Checkpoint
Combination pursuant to BLU-554 Scenario 1 (or such other period of time as the
JSC may otherwise agree), neither Party will conduct further Development or
other Exploitation of the BLU-554/CStone Checkpoint Combination inside or
outside of the Territory under BLU-554 Scenario 1 and any further Development of
the BLU-554/CStone Checkpoint Combination as a first line therapy for the HCC
Indication must be pursued under BLU-554 Scenario 3.





-49-

--------------------------------------------------------------------------------

 

 

5.4.5      Scenario 2 Election.  If the JSC approves the further Development of
a BLU-554/Other Checkpoint Combination pursuant to BLU-554 Scenario 2, then
Blueprint will conduct the BLU-554/Other Checkpoint Combination Pivotal Trial as
a Global Clinical Trial in accordance with the Global Development Plan for the
BLU-554/Other Checkpoint Combination (and CStone will conduct those Development
activities in connection with such BLU-554/Other Checkpoint Combination Pivotal
Trial that are allocated to CStone in such Global Development Plan).

5.4.6      Scenario 3 Election.  If the JSC approves the further Development of
the BLU-554/Other Checkpoint Combination as a Global Clinical Trial pursuant to
BLU-554 Scenario 3, then:

(a)         Patient Recruitment Assistance.  CStone will provide reasonable
assistance to Blueprint to recruit and enroll patients from the Territory in the
BLU-554/Other Checkpoint Combination Pivotal Trial (to be conducted as a Global
Clinical Trial).  Blueprint will be responsible for all [***] costs, in each
case reasonably incurred by CStone in connection with CStone’s assistance to
recruit patients for the BLU-554/Other Checkpoint Combination Pivotal Trial
pursuant to this Section 5.4.6(a) (Patient Recruitment Assistance).  CStone will
invoice Blueprint quarterly for the foregoing costs incurred by or on behalf of
CStone in such Calendar Quarter, and Blueprint will pay the undisputed amounts
invoiced within [***] after the date of any such invoice.

(b)         Agreement to Share Development Costs.  As between the Parties,
Blueprint will conduct the BLU-554/Other Checkpoint Combination as a Global
Clinical Trial at its cost and expense, subject to the following:

(i)          if CStone elects in accordance with its final decision-making
authority pursuant to Section 3.7.2(b) (CStone Decisions) not to conduct the
BLU-554/CStone Checkpoint Combination Pivotal Trial as a Territory-Specific
Clinical Trial and if Blueprint conducts the BLU-554/Other Checkpoint
Combination Pivotal Trial as a Global Clinical Trial, then (A) prior to the
commencement of the BLU-554/Other Checkpoint Combination Pivotal Trial, CStone
may agree in writing to bear [***] of the costs and expenses incurred by or on
behalf of Blueprint in the conduct of the BLU-554/Other Checkpoint Combination
Pivotal Trial, in accordance with the terms of Section 5.10 (Responsibility for
Development Costs) on an ongoing basis, or (B) if CStone does not so agree to
bear [***] of the costs and expenses of such Pivotal Trial, then upon the
receipt of the first Regulatory Approval in any of the following: [***] for the
BLU-554/Other Checkpoint Combination as a first line therapy for the HCC
Indication, CStone will reimburse Blueprint for [***] of such costs and expenses
incurred by or on behalf of Blueprint in the conduct of the BLU-554/Other
Checkpoint Combination Pivotal Trial, [***], and CStone will (1) file the MAA
throughout the Territory and (2) use Commercially Reasonable Efforts to obtain
Regulatory Approval of the BLU-554/Other Checkpoint Combination as a first line
therapy for the HCC Indication in the Territory. In addition, the JPT will
update the Territory-Specific Development Plan for the BLU-554/Other Checkpoint
Combination to include those activities required to accomplish the tasks set
forth in the foregoing clauses (1) and (2);





-50-

--------------------------------------------------------------------------------

 

 

(ii)         if CStone conducts the BLU-554/CStone Checkpoint Combination
Pivotal Trial as a Territory-Specific Clinical Trial but fails to obtain
Regulatory Approval in the PRC for the BLU-554/CStone Checkpoint Combination as
a first line therapy for the HCC Indication, and if Blueprint conducts the
BLU-554/Other Checkpoint Combination Pivotal Trial as a Global Clinical Trial
and receives Regulatory Approval in any of the following: [***] for the
BLU-554/Other Checkpoint Combination as a first line therapy for the HCC
Indication, then CStone will (1) file the MAA throughout the Territory, and (2)
use Commercially Reasonable Efforts to obtain Regulatory Approval of the
BLU-554/Other Checkpoint Combination as a first line therapy for the HCC
Indication in the Territory. In addition, the JPT will update the
Territory-Specific Development Plan for the BLU-554/Other Checkpoint Combination
to include those activities required to accomplish the tasks set forth in the
foregoing clauses (1) and (2). Thereafter, upon the receipt of Regulatory
Approval of the BLU-554/Other Checkpoint Combination as a first line therapy for
the HCC Indication in the PRC, CStone will reimburse Blueprint for:

(A)        [***] of such costs and expenses incurred by or on behalf of
Blueprint in the conduct of the BLU-554/Other Checkpoint Combination Pivotal
Trial, [***];  plus

(B)        [***], less

(C)        all costs and expenses incurred by CStone in the conduct of the
BLU-554/CStone Checkpoint Combination Pivotal Trial as a Territory-Specific
Clinical Trial.

(iii)       Blueprint will invoice CStone for the costs and expenses set forth
in the foregoing clauses (i) and (ii), and Blueprint will pay the undisputed
invoiced amounts within [***] after the date of such invoice.

5.4.7      Restrictions on Exploitation of the BLU-554/Other Checkpoint
Combination.  CStone will not Exploit any BLU-554/Other Checkpoint Combination
outside of the Territory (except to conduct any Development activities allocated
to CStone in the Global Development Plan for the BLU-554/Other Checkpoint
Combination).

5.5         Additional Blueprint/CStone Combinations.

5.5.1      Proposed Additional Blueprint/CStone Combinations.  If the JPT wishes
to include any pharmaceutical or biologic product with respect to which CStone
or any of its Affiliates exclusively Control any Know-How or Patent Rights in a
Combination Regimen that includes (a) BLU-285 or BLU-667, or (b) BLU-554 (other
than a product that contains a CStone Checkpoint Antibody) (i.e., other than the
BLU-554/CStone Checkpoint Combination), in each case ((a) or (b)), to be
Developed as a Blueprint/CStone Combination under the terms of this Agreement
(each, a “Proposed Additional Blueprint/CStone Combination”), then the JPT will
develop a Territory-Specific Development Plan (and, if the JPT proposes to
Develop such Proposed Additional Blueprint/CStone Combination for purposes of
seeking Regulatory Approval outside of the Territory, a Global Development Plan)
for such Proposed Additional Blueprint/CStone Combination, which plans will
include the conduct of a POC Trial for





-51-

--------------------------------------------------------------------------------

 

 

such Proposed Additional Blueprint/CStone Combination and a regulatory strategy
for the receipt of approval from the CNDA to conduct those Clinical Trials
contemplated in such Territory-Specific Development Plan.  Thereafter, the JPT
will submit such plans to the JSC for its review, discussion, and approval.  If
the JSC approves the Development of such Proposed Additional Blueprint/CStone
Combination and such Territory-Specific Development Plan and, if applicable,
Global Development Plan, then the JSC will submit the same to the Executive
Officers to review, discuss, and confirm their approval in writing pursuant to
Section 5.5.2 (Executive Officer Decision Regarding Proposed Additional
Blueprint/CStone Combination).

5.5.2      Executive Officer Decision Regarding Proposed Additional
Blueprint/CStone Combination.  Within [***] after submission by the JSC of the
Territory-Specific Development Plan and, if applicable, Global Development Plan
for each Proposed Additional Blueprint/CStone Combination approved by the JSC
pursuant to Section 5.5.1 (Proposed Additional Blueprint/CStone Combinations),
the Executive Officers will review, discuss, and confirm in writing (i) whether
or not to Develop under this Agreement such Proposed Additional Blueprint/CStone
Combination pursuant to such Territory-Specific Development Plan and, if
applicable, Global Development Plan, and (ii) if the Parties will [***] all
costs and expenses of each POC Trial to be conducted for such Proposed
Additional Blueprint/CStone Combination [***].

(a)         Executive Officer Approval.  If the Executive Officers confirm the
JSC’s recommendation to Develop under this Agreement the applicable Proposed
Additional Blueprint/CStone Combination, then (i) the Parties will enter into an
amendment to this Agreement or a separate written agreement, in either case,
governing the Parties’ rights and obligations with respect to the Development of
such approved Blueprint/CStone Combination, (ii) such Proposed Additional
Blueprint/CStone Combination will be a Blueprint/CStone Combination and the
pharmaceutical or biologic product with respect to which CStone or any of its
Affiliates Controls any Know-How or Patent Rights included in such Proposed
Additional Blueprint/CStone Combination will be a CStone Product, in each case,
for all purposes of this Agreement, (iii) CStone or Blueprint (as set forth in
the Territory-Specific Development Plan or Global Development Plan for such
Proposed Additional Blueprint/CStone Combination) will conduct the POC Trial for
such Blueprint/CStone Combination in accordance with the terms of this
Agreement, including the Territory-Specific Development Plan or Global
Development Plan (as applicable) in the form(s) approved by the JSC, and (iv)
the Parties will [***] all costs and expenses of each POC Trial for such
Blueprint/CStone Combination unless the Executive Officers determine as part of
their confirmation of the approval of the Development of such Proposed
Additional Blueprint/CStone Combination under this Agreement pursuant to this
Section 5.5.2(a) (Executive Officer Approval) that the Party that is not
conducting a POC Trial for such Blueprint/CStone Combination (the “Non-Funding
Party”) will not be responsible for [***] of the costs and expenses of such POC
Trial.  In such event, the Non-Funding Party will not have any rights with
respect to any data or results generated from such a POC Trial for such
Blueprint/CStone Combination, including pursuant to Section 5.14 (Data Exchange
and Use) or pursuant to Section 6.4 (Right of Reference), unless and until the
Non-Funding Party reimburses the other Party for [***] of the costs and expenses
incurred by the other Party in connection with any such POC Trial for such
Blueprint/CStone Combination [***] share of the costs and expenses incurred by
the other Party in connection with any





-52-

--------------------------------------------------------------------------------

 

 

such POC Trial for such Blueprint/CStone Combination, except as necessary for
such Non-Funding Party to comply with Applicable Law or safety reporting
requirements of the applicable Regulatory Authorities (A) if the Non-Funding
Party is CStone, in the Territory after [***], or (B) if the Non-Funding Party
is Blueprint, inside the Territory prior to [***] and at all times outside of
the Territory.

(b)         No Executive Officer Approval.  If the Executive Officers do not
agree to confirm the JSC’s recommendation to Develop under this Agreement a
Proposed Additional Blueprint/CStone Combination, then such Proposed Additional
Blueprint/CStone Combination will not be a Blueprint/CStone Combination for
purposes of this Agreement and the Parties may not Exploit such Proposed
Additional Blueprint/CStone Combination under this Agreement unless and until
the Executive Officers agree to so confirm the Development thereof hereunder.

5.5.3      Further Exploitation of Proposed Additional Blueprint/CStone
Combinations.  If the JSC determines to approve the conduct of a Pivotal Trial
as a Global Clinical Trial for any Blueprint/CStone Combination that was a
Proposed Additional Blueprint/CStone Combination approved by the Executive
Officers pursuant to Section 5.5.2 (Executive Officer Decision Regarding
Proposed Additional Blueprint/CStone Combination), then:

(a)         the JSC will determine which Party will conduct such Pivotal Trial
as a Global Clinical Trial;

(b)         following completion of the POC Trial for such Blueprint/CStone
Combination (or at such earlier time as may be determined by the JSC), the
Parties will [***] to enter into a separate written agreement setting forth a
commercial arrangement relating to Commercialization of such Blueprint/CStone
Combination outside of the Territory, including the rights to be granted to
Blueprint with respect to such Blueprint/CStone Combination in the event of
termination of this Agreement;

(c)         the Parties will [***] to reach agreement on such commercial
arrangement prior to commencement of such Pivotal Trial or any further
Development of such Blueprint/CStone Combination after completion of the POC
Trial for such Blueprint/CStone Combination; and

(d)         neither Party will conduct further Development or other Exploitation
of the applicable Blueprint/CStone Combination outside of the Territory unless
and until the Parties enter into a written agreement setting forth such terms.

5.6         New Development by CStone.  Notwithstanding CStone’s final
decision-making authority with respect to Development activities for a
Collaboration Product that are Territory-specific as set forth in Section
3.7.2(b) (CStone Decisions), if CStone proposes to Develop a Collaboration
Product for a new Indication, different patient population, or different line of
therapy (i.e., on a Collaboration Product-by-Collaboration Product basis, any
Indication other than (a) any of the Indications contemplated in Section 10.2
(Milestone Payments) for such Collaboration Product, or (b) any other Indication
for which CStone or the Parties are Developing such Collaboration Product
hereunder at such time) (“New Indication”) for the Territory, then CStone will
present to the JSC to review, discuss, and determine whether to approve, a
proposal to add such Development activities for such New Indication to the
Territory-Specific Development Plan for the applicable Collaboration Product,
including the regions in the Territory in which such activities would be
conducted (a “New





-53-

--------------------------------------------------------------------------------

 

 

Development Proposal”).  Each New Development Proposal will describe in
reasonable detail the applicable non-clinical and preclinical studies and
Clinical Trials that CStone desires to conduct with respect to such New
Indication, including a synopsis of the trial or activities, the proposed
enrollment criteria, the number of patients to be included, the endpoints to be
measured, and the statistical design and powering (the “New Development
Activities”), as well as a proposed timeline and budget and an analysis of the
business opportunity and revenue potential anticipated to result from such New
Development Activities.

5.6.1      JSC Decision Regarding New Development Activities.  The JSC will
review, discuss, and determine whether to approve a New Development Proposal
within [***] after receipt thereof from CStone.

(a)         JSC Approval.  If the JSC approves a New Development Proposal, then
upon such an approval, (i) the New Development Activities set forth in such New
Development Proposal will be “New Territory-Specific Development Activities” for
purposes of this Agreement, and (ii) the JPT will update the Territory-Specific
Development Plan for such Collaboration Product to include such New
Territory-Specific Development Activities for those regions in the Territory
agreed by the JSC, including the proposed timelines and budget, in each case,
for such New Development Activities set forth in such New Development Proposal
(as may be amended by the JSC upon such approval).  Any New Territory-Specific
Development Activities included in a Territory-Specific Development Plan
pursuant to this Section 5.6.1(a) (JSC Approval) will be Development activities
for all purposes under Section 5.1.1 (Development Diligence Obligations).

(b)         No JSC Approval.  If the JSC fails to approve a New Development
Proposal, then upon such a failure, the New Development Activities proposed in
the New Development Proposal will not be included in any Territory-Specific
Development Plan and CStone will not perform any such New Development
Activities.

5.7         Standard of Conduct.  CStone will perform, and will cause its
Affiliates, Sublicensees, and Subcontractors to perform, all Development
activities for the Collaboration Products (including New Territory-Specific
Development Activities) in good scientific manner, in accordance with GLP, cGMP,
and GCP, as applicable, and in compliance with Applicable Law. In addition, each
Party will conduct its obligations with respect to any Global Clinical Trial
under a Global Development Plan or (with respect to CStone) Territory-Specific
Clinical Trial under a Territory-Specific Development Plan (as applicable) in
strict adherence with the study design set forth in the applicable protocol
therefor including the BLU-554 Monotherapy POC Trial, the BLU-554 Monotherapy
Pivotal Trial, and each BLU-554 Combination POC Trial and as set forth in such
Global Development Plan or such Territory-Specific Development Plan, each as may
be amended from time to time, and will comply with each statistical analysis
plan implemented by the other Party (as applicable) in connection therewith.

5.8         New Development by Blueprint.  If CStone (either itself or through
its Affiliate) does not agree to serve as the Territory Sponsor or regulatory
agent in the Territory for the Global Clinical Trials for a Collaboration
Product for a New Indication, then:

5.8.1      Right to Develop. CStone will not be obligated to implement such
Global Clinical Trials in the Territory and, notwithstanding anything to the
contrary set forth in this Agreement (including the terms of Section 2.1
(License Grant to CStone)), Blueprint will have the





-54-

--------------------------------------------------------------------------------

 

 

right to implement such Global Clinical Trials for such Collaboration Product
for such New Indication globally (including in the Territory) at Blueprint’s
cost and expense;

5.8.2      CStone Assistance. CStone will provide reasonable assistance to
Blueprint to recruit and enroll patients from the Territory for such Global
Clinical Trials and Blueprint will be responsible for [***] costs, in each case,
reasonably incurred by or on behalf of CStone in connection with CStone’s
assistance to recruit patients for such Global Clinical Trials in the Territory
(and CStone will invoice Blueprint quarterly for the foregoing costs incurred by
or on behalf of CStone in such Calendar Quarter, and Blueprint will pay the
undisputed invoiced amounts within [***] after the date of any such invoice);

5.8.3      CStone New Indication Share. [***], the JSC will review, discuss, and
determine whether to approve the share of the total costs and expenses of the
Global Clinical Trials for a Collaboration Product for a New Indication incurred
by or on behalf of Blueprint in the conduct of the applicable Global Clinical
Trials for which CStone will be responsible (for each such New Indication, the
“CStone New Indication Share”); and

5.8.4      CStone Sharing of Development Costs. If CStone wishes to be granted
rights with respect to any data or results generated in such Global Clinical
Trials for such Collaboration Product for such New Indication, including
pursuant to Section 5.14 (Data Exchange and Use) or Section 6.4 (Right of
Reference), then either (a) [***] CStone will agree in writing to bear the
applicable CStone New Indication Share of the costs and expenses incurred by or
on behalf of Blueprint in the conduct of such Global Clinical Trials (and all
subsequent Development of such Collaboration Product for such New Indication) in
accordance with the terms of Section 5.10 (Responsibility for Development Costs)
on an ongoing basis, (b) if CStone does not so agree to bear such CStone New
Indication Share of the costs and expenses of such Global Clinical Trials for
such Collaboration Product for such New Indication on an ongoing-basis [***],
then [***] for such Collaboration Product in such New Indication, CStone will
agree in writing to bear the applicable CStone New Indication Share of the costs
and expenses incurred by or on behalf of Blueprint in the conduct of such
Pivotal Trial in accordance with the terms of Section 5.10 (Responsibility for
Development Costs) on an ongoing basis, and will reimburse Blueprint for the
CStone New Indication Share of all costs and expenses incurred as of such date
by or on behalf of Blueprint in the conduct of the Global Clinical Trials for
such Collaboration Product for such New Indication in accordance with the terms
of Section 5.10 (Responsibility for Development Costs) [***], or (c) if CStone
does not so agree to bear the applicable CStone New Indication Share for such
Collaboration Product for such New Indication as set forth in the foregoing
clauses (a) or (b), then upon the receipt of the first Regulatory Approval for
such Collaboration Product for such New Indication in the any of the following:
[***], CStone will reimburse Blueprint for the CStone New Indication Share of
such costs and expenses incurred by or on behalf of Blueprint in the conduct of
all Global Clinical Trials for such Collaboration Product for such New
Indication in accordance with the terms of Section 5.10 (Responsibility for
Development Costs) [***]. If CStone elects to bear the applicable CStone New
Indication Share of the costs and expenses incurred by or on behalf of Blueprint
in the conduct of the Global Clinical Trials for a Collaboration Product for a
New Indication pursuant to the foregoing clause (a), then following completion
of a Global Clinical Trial for such Collaboration Product for such New
Indication, [***] CStone may elect to opt-out of its agreement to bear the
applicable CStone New Indication Share of the costs and expenses of such Global
Clinical Trials on an on-going basis upon [***] prior written notice prior to
Blueprint, but if CStone elects to so opt-out, then if CStone wishes to be
granted rights





-55-

--------------------------------------------------------------------------------

 

 

with respect to any data or results generated in such Global Clinical Trials for
such Collaboration Product for such New Indication, including pursuant to
Section 5.14 (Data Exchange and Use) or Section 6.4 (Right of Reference), CStone
will be required to reimburse Blueprint for the applicable CStone New Indication
Share of all costs and expenses incurred by or on behalf of Blueprint after the
date of such opt-out in the conduct of all Global Clinical Trials for such
Collaboration Product for such New Indication in accordance with the terms of
Section 5.10 (Responsibility for Development Costs) [***]. If CStone does not
bear the applicable CStone New Indication Share of the costs and expenses of
such Global Clinical Trials for such Collaboration Product for such New
Indication as set forth in the foregoing sentence or as set forth in clauses
(a), (b), or (c), then CStone will not have any rights with respect to any data
or results generated in such Global Clinical Trials for such New Indication,
including pursuant to Section 5.14 (Data Exchange and Use) or Section 6.4 (Right
of Reference) except as necessary for CStone to comply with Applicable Law or
safety reporting requirements to applicable Regulatory Authorities in the
Territory after [***].

5.9         Development of Co-Formulated Products.  Unless otherwise agreed by
the Parties, in the course of performing their obligations and exercising their
rights under this Agreement, neither Party will (independently or for or with
any Third Party) Develop any co-formulated pharmaceutical or biologic product
that includes a Blueprint Product together with any CStone Product.

5.10       Responsibility for Development Costs.

5.10.1    Development Costs for Combination Regimens Including
BLU-554.  Blueprint will reimburse CStone for [***] of all [***]expenses
incurred by or on behalf of CStone in connection with the BLU-554/CStone
Checkpoint Combination POC Trial, to the extent incurred in accordance with the
BLU-554/CStone Checkpoint Combination POC Budget.  Unless otherwise agreed by
the Parties in writing, Blueprint will not be responsible for any costs and
expenses incurred by or on behalf of CStone in connection with the
BLU-554/CStone Checkpoint Combination POC Trial that exceed [***]. CStone will
reimburse Blueprint for [***] of all [***] expenses incurred by or on behalf of
Blueprint in connection with the BLU-554/Other Checkpoint Combination POC Trial
(if conducted) (including the costs of supply of any antibody that binds to,
targets, or otherwise recognizes [***] PD-L1 included in a BLU-554/Other
Checkpoint Combination)[***].  Blueprint will be responsible for all costs and
expenses incurred [***].  Each Party will invoice the other Party quarterly for
the foregoing costs incurred by or on behalf of such Party in such Calendar
Quarter, and the other Party will pay the undisputed invoiced amounts within
[***] after the date of any such invoice.

5.10.2    Other Territory-Specific Development Costs.  Except as otherwise set
forth in this Agreement, and otherwise subject to Section 5.3 (Global
Development Plans) and Section 5.4.6 (Scenario 3 Election) (with respect to
Blueprint’s responsibility to reimburse CStone’s costs), CStone will be solely
responsible for all costs and expenses incurred by or on behalf of CStone in
connection with the Development of each Collaboration Product in the Territory,
including the performance of Development activities for the Collaboration
Products under each Territory-Specific Development Plan.

5.10.3    Other Global Development Costs.  Except as otherwise set forth in this
Agreement, and otherwise subject to Section 5.3 (Global Development Plans) and
Section 5.4.6 (Scenario 3 Election) (with respect to Blueprint’s responsibility
to bear costs and expenses), CStone





-56-

--------------------------------------------------------------------------------

 

 

will be responsible for and will pay (a) all Third Party out-of-pocket costs
[***], (b) all other costs and expenses [***], and (c) the internal costs (at
the FTE Rate) of Blueprint personnel incurred [***].  Blueprint will invoice
CStone quarterly for the foregoing costs incurred by or on behalf of Blueprint
in such Calendar Quarter, and CStone will pay the undisputed invoiced amounts
within [***] after the date of any such invoice.

5.11       Clinical Trial Audit Rights.

5.11.1    Conduct of Audits.  Upon reasonable notification by Blueprint [***]
and based on an audit scope agreed upon by the Parties, Blueprint or its
representatives may conduct an audit of CStone, its Affiliates, or any
Sublicensees, Subcontractors, and all Clinical Trial sites engaged by CStone or
its Affiliates or Sublicensees to perform CStone’s obligations under any Global
Development Plan or Territory-Specific Development Plan, in each case, to ensure
that the applicable Global Clinical Trials and Territory-Specific Clinical
Trials are conducted in compliance with the applicable Global Development Plan
or Territory-Specific Development Plan, GCP, and Applicable Law and meet
Blueprint’s global Clinical Trial standards provided by Blueprint from time to
time during the Term.  [***], Blueprint will provide CStone with a written
summary of Blueprint’s findings of any deficiencies or other areas of
remediation that Blueprint identifies during any such audit.  CStone will use
Commercially Reasonable Efforts to remediate any such deficiencies within [***]
following CStone’s receipt of such report[***].  Without limiting the foregoing,
CStone will have the right to be present at any such audit conducted by
Blueprint pursuant to this Section 5.11.1 (Conduct of Audits) of any
Sublicensees, Subcontractors, or Clinical Trial sites.

5.11.2    Deficient Sites and Replacement.  With respect to any Global Clinical
Trial or Territory-Specific Clinical Trial, if either Party reasonably
determines that any deficiencies with respect to a Clinical Trial site
identified pursuant to Section 5.11.1 (Conduct of Audits) (each, a “Deficient
Site”) may cause a Regulatory Authority to reject or otherwise deem deficient
the Clinical Trial data from the conduct of any such Global Clinical Trial or
Territory-Specific Clinical Trial (as applicable) at such Deficient Site, then
such Party will notify the other Party of such Deficient Site and the Parties
will discuss and attempt to agree upon a remediation plan for such Deficient
Site. If the Parties cannot agree to such a remediation plan for a Deficient
Site that is participating in a Global Clinical Trial, then CStone will promptly
remove such Deficient Site from the applicable Global Clinical Trial or
Territory-Specific Clinical Trial and replace such Deficient Site with a new
Clinical Trial site (a “Replacement Site”) within the Territory, and the Parties
will [***] costs of such replacement (unless not permitted by Applicable Law or
for ethical reasons).  Any such Replacement Site will be compliant in all
respects with Applicable Law and Blueprint’s global Clinical Trial
standards.  CStone will invoice Blueprint quarterly for [***] of the foregoing
costs incurred by or on behalf of Blueprint in such Calendar Quarter and provide
Blueprint with reasonable documentation of such costs, and Blueprint will pay
any undisputed invoiced amounts within [***] after the date of any such invoice.

5.11.3    CStone Audits.  CStone will provide Blueprint with copies of all
quality oversight or audit reports prepared in connection with any audit that
CStone or its Affiliates or Sublicensees conduct of any Sublicensee,
Subcontractor, or Clinical Trial site that CStone or its Affiliates or
Sublicensees have engaged or are evaluating to potentially engage to fulfill
CStone’s obligations under a Global Development Plan or a Territory-Specific
Development Plan no later than [***] after receiving or preparing any such
report (as applicable).  If Blueprint believes in good faith that any such
quality oversight or audit





-57-

--------------------------------------------------------------------------------

 

 

report may be necessary in connection with obtaining, supporting, or maintaining
one or more Regulatory Approvals for a Collaboration Product or for other
communications with Regulatory Authorities outside of the Territory, then upon
Blueprint’s request, CStone will provide a certified translation thereof [***].

5.12       Development Records.  CStone will, and will cause its Affiliates,
Sublicensees, and Subcontractors to, maintain reasonably complete, current, and
accurate records of all Development activities conducted by or on behalf of
CStone, and its Affiliates, Sublicensees, and Subcontractors, respectively,
pursuant to this Agreement and all data and other information resulting from
such activities consistent with its usual practices, in validated computer
systems that are compliant with 21 C.F.R. §11 and in accordance with Applicable
Law of both the United States and the Territory.  CStone will maintain all such
records relating to the Development of Collaboration Products for a period of
[***].  Such records will fully and properly reflect all work done and results
achieved in the performance of the Development activities for the Collaboration
Products in good scientific manner appropriate for regulatory and patent
purposes.  CStone will document all non-clinical and preclinical studies and
Clinical Trials in formal written study reports in accordance with GLP, cGMP,
and GCP, as applicable, and in compliance with Applicable Law.  Upon Blueprint’s
reasonable request, not more frequently than [***] during which CStone or its
Affiliates, Sublicensees, or Subcontractors are performing or having performed
Development activities for any Collaboration Product, CStone will, and will
cause its Affiliates, Sublicensees, and Subcontractors to, allow Blueprint to
access, review, and copy such records (including access to relevant
databases).  Subject to Section 5.4.4 (Scenario 1 Election), Section 5.4.5
(Scenario 2 Election), and Section 5.4.7 (Restrictions on Exploitation of the
BLU-554/Other Checkpoint Combination), Blueprint will have the right to use the
data and results generated by or on behalf of CStone and its Affiliates,
Sublicensees, and Subcontractors hereunder to Exploit the Blueprint Compounds,
Blueprint Products, and Blueprint Combination Products outside of the Territory
and to perform Development activities under a Global Development Plan that are
allocated to Blueprint thereunder.  Each Party will ensure that all records or
other documents that it transmits to the other Party electronically under this
Agreement are transmitted over secure systems that include adequate encryption
safeguards to prevent unauthorized access and maintain data security.

5.13       Development Reports.  No later than [***] during which CStone is
performing, or having performed, Development activities for any Collaboration
Product, CStone will provide Blueprint[***] with reasonably detailed written
reports summarizing the Development activities performed during the period since
the preceding report, the Development activities in process, and the future
activities that CStone or its Sublicensees or Subcontractors expect to initiate,
including a summary of the data, timelines, and results of such Development
activities.  Such reports will be in English.  CStone will also establish a
secure link that includes adequate encryption safeguards to provide Blueprint
with electronic access to such information.  Without limiting the foregoing,
such reports will contain sufficient detail to enable Blueprint to assess
CStone’s compliance with its Development diligence obligations set forth in
Section 5.1 (Development Diligence and Responsibilities).  CStone will promptly
respond to Blueprint’s reasonable requests from time to time for additional
information regarding significant Development activities for any Collaboration
Product performed by or on behalf of CStone or its Affiliates, Sublicensees, or
Subcontractors.  The Parties will discuss the status, progress, and results of
all Development activities at each JSC meeting.  Such reports will be the
Confidential Information of CStone and subject to the terms of Article 11
(Confidentiality; Publication).

5.14       Data Exchange and Use.  In addition to its adverse event and safety
data reporting obligations set forth in Section 6.5 (Adverse Events Reporting),
each Party will [***] provide the other Party with copies of all data and
results and all supporting documentation (e.g., protocols, Investigator’s





-58-

--------------------------------------------------------------------------------

 

 

Brochures, case report forms, analysis plans) Controlled by such Party that are
generated by or on behalf of such Party or its Affiliates, Sublicensees, or
Subcontractors, if applicable, in the Development of each Collaboration
Product.  Subject to Section 5.4.4 (Scenario 1 Election), Section 5.4.5
(Scenario 2 Election), and Section 5.4.7 (Restrictions on Exploitation of the
BLU-554/Other Checkpoint Combination), CStone will have the right to use and
reference such data and results provided by Blueprint for the purpose of
obtaining, supporting, and maintaining Local Manufacturing Approvals, Regulatory
Approvals, and any Reimbursement Approval, as applicable, of the Collaboration
Products in the Territory, without additional consideration.  Subject to Section
5.4.4 (Scenario 1 Election), Section 5.4.5 (Scenario 2 Election), and Section
5.4.7 (Restrictions on Exploitation of the BLU-554/Other Checkpoint
Combination), Blueprint and its designees will have the right to use and
reference such data and results provided by CStone for the purpose of obtaining,
supporting, or maintaining Regulatory Approval or any Reimbursement Approval, as
applicable, of any Blueprint Product or Blueprint Combination Product outside of
the Territory, without additional consideration.

5.15       Development of Companion Diagnostics.  In connection with the
Commercialization of any Collaboration Product for which the JSC has approved a
Territory-Specific Development Plan (as applicable) contemplating the
Development of one or more companion diagnostic products to be used in
connection with such Collaboration Product (each a “Companion Diagnostic”),
CStone may elect to Develop one or more Companion Diagnostics solely in the
Territory.  Unless otherwise allocated to CStone under a Global Development Plan
for a Collaboration Product, Blueprint will be responsible for Developing
Companion Diagnostics for Collaboration Products if such Companion Diagnostics
are to be used with one or more Collaboration Products inside and outside of the
Territory.  If JSC determines that CStone will Develop a Companion Diagnostic
for use with the Commercialization of any Collaboration Product in the
Territory, then CStone will be responsible for [***].  Without limiting CStone’s
reimbursement obligations under Section 5.10 (Responsibility for Development
Costs) (which obligations pertain to the Development of each Collaboration
Product, including the cost to purchase Companion Diagnostics [***] to screen
patients in connection with the Development of such Collaboration Products),
Blueprint will be responsible for [***].  Notwithstanding Blueprint’s
responsibility for [***], if CStone wishes to use any Companion Diagnostic
Developed by Blueprint in connection with CStone’s Commercialization of any
Collaboration Product in the Territory, then CStone will reimburse Blueprint
for: (a) [***] that are related to the Development of Companion Diagnostics for
use with a Collaboration Product solely in the Territory [***]; and (b) with
respect to [***] that are related to the Development of Companion Diagnostics
for use both inside and outside of the Territory [***] (i) [***], and (ii)
[***].

Article 6

REGULATORY

6.1         Regulatory Strategy; Combination Regimens Including BLU-554.  The
JPT will discuss and develop a regulatory strategy for each Collaboration
Product and will submit the same to the JSC to review, discuss, and determine
whether to approve.  Without limiting the generality of the foregoing, the JPT
will discuss and develop, and submit the same to the JSC to review, discuss, and
determine whether to approve, a regulatory strategy for receipt of approval from
the CNDA with respect to the conduct of (a) the BLU-554/CStone Checkpoint
Combination POC Trial [***], and (b) if the JSC approves the conduct thereof,
the BLU-554/Other Checkpoint Combination POC Trial, [***].  In addition, if the
JSC approves the further Development of the BLU-554/CStone Checkpoint
Combination or the BLU-554/Other Checkpoint Combination beyond the applicable
BLU-554 Combination POC Trials (including any BLU-554 Combination Pivotal
Trial), then the JPT will discuss any changes to the applicable JSC-approved
regulatory strategy required for such





-59-

--------------------------------------------------------------------------------

 

 

further Development and submit the same to the JSC to review, discuss, and
determine whether to approve.  From time to time the JPT may update the
regulatory strategy for any Collaboration Product and submit the same to the JSC
to review, discuss, and determine whether to approve.  Once approved by the JSC,
each update to a regulatory strategy for such a Collaboration Product will
become effective and supersede the then-current regulatory strategy for such
Collaboration Product.

6.2         CStone’s Responsibilities.

6.2.1      Obtaining and Maintaining Regulatory Approvals.  Each Party will keep
the other Party informed of regulatory developments related to the Collaboration
Products in each region in the Territory and will promptly notify the other
Party in writing of any decision by any Regulatory Authority in the Territory
regarding any Collaboration Product.

(a)         In the PRC. Prior to [***] CStone or one of its Affiliates will be
responsible for undertaking all regulatory activities and interactions with
Regulatory Authorities in the PRC for such Blueprint Product (and any
Combination Regimen of which such Blueprint Product is a part) in Blueprint’s
name as the express and authorized regulatory agent of record for Blueprint in
the Territory and will take such actions on behalf of and for the benefit of
Blueprint in the PRC in accordance with the applicable regulatory strategy
approved by the JSC (including performing any and all regulatory activities
assigned to CStone in this Agreement or by the JSC during the Term in connection
with the Development or Commercialization of a Collaboration Product in the
Territory). Following (i) [***] and (ii) [***], CStone or one of its Affiliates
will be responsible for all regulatory activities and interactions with
Regulatory Authorities in the PRC leading up to and including obtaining (to the
extent not already obtained) and thereafter maintaining, Local Manufacturing
Approvals, Regulatory Approvals, and any Reimbursement Approvals, as applicable,
for such locally-Manufactured Blueprint Product (and any Combination Regimen of
which such locally-Manufactured Blueprint Product is a part) in the PRC in
CStone’s or its Affiliate’s own name in accordance with the applicable
regulatory strategy approved by the JSC.  Prior to undertaking any such
activities and interactions relating to obtaining and maintaining Local
Manufacturing Approvals, Regulatory Approvals, or Reimbursement Approvals for
any Collaboration Product in the PRC, whether prior to or after [***] for the
applicable Blueprint Product, CStone will submit a reasonably detailed plan for
undertaking the same to the JSC for review and discussion.  Following [***] for
a Blueprint Product, CStone or one of its Affiliates will continue to be
responsible for all regulatory activities and interactions with Regulatory
Authorities in the PRC with respect to any imported version of such Blueprint
Product (and any Combination Regimen of which such imported Blueprint Product is
a part) as the express and authorized regulatory agent of record for Blueprint
in the PRC and will continue to take such actions with respect to the imported
Blueprint Product on behalf of and for the benefit of Blueprint in the PRC in
accordance with the applicable regulatory strategy approved by the JSC. For
clarity, if [***] does not occur for a Blueprint Product because the applicable
Manufacturing Technology Transfer Plan approved by the JSC for such Blueprint
Product does not contemplate the transfer of Manufacturing activities to CStone
sufficient for CStone to obtain all applicable Regulatory Approvals required to
market and sell a locally-Manufactured version of such Blueprint Product in the
PRC in the name of CStone or its Affiliate, then CStone or one of its Affiliates
will continue to act





-60-

--------------------------------------------------------------------------------

 

 

as Blueprint’s regulatory agent of record in the Territory with respect to such
Blueprint Product (and any Combination Regimen of which such Blueprint Product
is a part), in each case, as set forth in this Section 6.2.1 (Obtaining and
Maintaining Regulatory Approvals), and neither CStone nor any of its Affiliates
will be obligated to obtain Regulatory Approval for such Blueprint Product in
the PRC in the name of CStone or any of its Affiliates.

(b)         Obtaining and Maintaining Regulatory Approvals outside the PRC.
CStone will be responsible for all regulatory activities leading up to and
including obtaining, and thereafter maintaining, Regulatory Approvals and any
Reimbursement Approvals in all regions of the Territory other than the PRC in
its own name or in the name of its Affiliate, Sublicensee, or Third Party
Distributor.

6.2.2      Consultation with CNDA. Following receipt of the IND for each
Collaboration Product, if the Parties determine to pursue any Development of the
applicable Collaboration Product that is not included in the scope of the
protocols submitted with the initial IND (e.g., to add the performance of
Clinical Trials for any Combination Regimen), then at Blueprint’s reasonable
request CStone will request a consultation meeting with the CNDA to discuss such
additional Development in advance of implementing such additional or revised
Clinical Trial protocols.

6.2.3      Review of Regulatory Submissions.  CStone will provide to Blueprint
for review and comment drafts of all Regulatory Submissions in the Territory for
the Collaboration Products, other than the pre-IND meeting request referred to
in Section 5.1.4(a) (BLU-554 Monotherapy Clinical Trials).  CStone will
incorporate any comments received from Blueprint on such Regulatory Submissions
where required under Applicable Law and will consider [***] and incorporate
[***] any other comments received from Blueprint on such Regulatory
Submissions.  In addition, each Party will notify the other Party of any
Regulatory Submissions for the Collaboration Products and any comments or other
correspondences related thereto submitted to or received from any Regulatory
Authority in the Territory and will provide the other Party with copies thereof
as soon as reasonably practicable, but in all events within [***] after
submission or receipt thereof (or such longer time period as may be necessary to
obtain translations thereof).  If any such Regulatory Submission, comment, or
correspondence is not in English, then CStone will also provide Blueprint with a
certified English translation as soon as practicable after receipt of such
Regulatory Submission, comment, or correspondence[***].  Blueprint will have the
right to review and comment on all such Regulatory Submissions, and CStone will
[***] and incorporate such comments [***].

6.2.4      Notice of Meetings.  Each Party will provide the other Party with
notice of any meeting or discussion with any Regulatory Authority in the
Territory related to any Collaboration Product no later than [***] after
receiving notice thereof [***].  CStone will lead any such meeting or discussion
and Blueprint or its designee will have the right, but not the obligation, to
attend and participate in any such meeting or discussion unless prohibited or
restricted by Applicable Law or Regulatory Authority, provided that to the
extent such meeting or discussion relates solely to any locally-Manufactured
version of Blueprint Products after [***] for such Blueprint Product, Blueprint
or its designee will have the right to [***] such meeting or discussion.  At
CStone’s request, Blueprint will reasonably cooperate with CStone in preparing
for any such meeting or discussion.  If Blueprint elects not to attend such
meeting or discussion, then CStone will provide to Blueprint a written summary
thereof in English promptly following such meeting or discussion.  For clarity,





-61-

--------------------------------------------------------------------------------

 

 

the terms of this Section 6.2.4 (Notice of Meetings) do not apply to any meeting
or discussion relating solely to any CStone Product.

6.2.5      CStone Responsibility for Costs and Expenses.  CStone will be
responsible for all costs and expenses incurred in connection with the
performance of all regulatory activities leading up to and including obtaining
and thereafter maintaining, Local Manufacturing Approvals, Regulatory Approvals,
and any Reimbursement Approvals, as applicable, for each Collaboration Product
from Regulatory Authorities in the Territory.

6.3         Blueprint’s Responsibilities. Other than with respect to a
locally-Manufactured version of a Blueprint Product following [***] therefor (if
applicable), Blueprint will own and hold all Regulatory Submissions, Regulatory
Approvals, and Reimbursement Approvals, as applicable, for all Collaboration
Products in the PRC, and upon CStone’s reasonable request Blueprint will provide
CStone with access to and copies of the applicable Regulatory Submissions,
Regulatory Approvals, and Reimbursement Approvals for such Collaboration
Products in the PRC.  Following [***] with respect a locally-Manufactured
version of a Blueprint Product (if applicable), CStone will own and hold the
Local Manufacturing Approvals, Regulatory Submissions, Regulatory Approvals, and
Reimbursement Approvals, as applicable, for such locally-Manufactured version of
such Blueprint Product (and any Combination Regimen of which such Blueprint
Product is a part) in the PRC, and upon Blueprint’s reasonable request CStone
will provide Blueprint with access to and copies of the applicable Local
Manufacturing Approvals, Regulatory Submissions, Regulatory Approvals, and
Reimbursement Approvals for such locally-Manufactured version of such Blueprint
Product (and each Combination Regimen of which it is a part) in the PRC.  For
clarity, following [***], Blueprint will continue to own and hold the IDL and
other Regulatory Submissions, Regulatory Approvals, and other approvals and
authorizations in the PRC, as applicable, with respect to imported Blueprint
Products. Blueprint will reasonably cooperate with CStone in obtaining any
Regulatory Approvals and any Reimbursement Approvals, as applicable, for each
Collaboration Product in the Territory by providing access to Regulatory
Approvals, Regulatory Submissions, clinical data, and other data, information,
and documentation for the Collaboration Products, both inside and outside of the
Territory, in each case, to the extent Controlled by Blueprint.  CStone [***] in
connection with providing any such access or further assistance to CStone.

6.4         Right of Reference.  Each Party will grant, and hereby does grant,
to the other Party a right of reference to all Regulatory Submissions pertaining
to the Collaboration Products in the Field submitted by or on behalf of such
Party or its Affiliates, including any CStone Product as necessary in relation
to any Blueprint/CStone Combination.  Subject to Section 5.4.4 (Scenario 1
Election), Section 5.4.5 (Scenario 2 Election), Section 5.4.7 (Restrictions on
Exploitation of the BLU-554/Other Checkpoint Combination), Section 5.5.2
(Executive Officer Decision Regarding Proposed Additional Blueprint/CStone
Combination), Section 5.5.3 (Further Exploitation of Proposed Additional
Blueprint/CStone Combinations that are Blueprint/CStone Combinations), and
Section 5.8 (New Development by Blueprint), CStone may use such right of
reference to Blueprint’s Regulatory Submissions solely for the purpose of
seeking, obtaining, supporting, and maintaining Local Manufacturing Approvals,
Regulatory Approvals, and any Reimbursement Approvals, as applicable, for the
applicable Collaboration Product in the Field in the Territory, as Blueprint’s
authorized regulatory agent of record, or on its own behalf for a
locally-Manufactured version of a Blueprint Product following [***] for such
Blueprint Product.  Subject to Section 5.4.4 (Scenario 1 Election), Section
5.4.5 (Scenario 2 Election), Section 5.4.7 (Restrictions on Exploitation of the
BLU-554/Other Checkpoint Combination), Section 5.5.2 (Executive Officer Decision
Regarding Proposed Additional Blueprint/CStone Combination), Section 5.5.3
(Further Exploitation of Proposed Additional Blueprint/CStone Combinations that
are Blueprint/CStone Combinations), and Section 5.8 (New Development by
Blueprint), Blueprint may use such right of





-62-

--------------------------------------------------------------------------------

 

 

reference to CStone’s Regulatory Submissions, if any, solely for the purpose of
seeking, obtaining, supporting, and maintaining Regulatory Approval and any
Reimbursement Approvals of the Blueprint Products and Blueprint Combination
Products outside of the Territory.  Each Party will bear its own costs and
expenses associated with providing the other Party with the right of reference
pursuant to this Section 6.4 (Right of Reference).  Each Party will take such
actions as may be reasonably requested by the other Party to give effect to the
intent of this Section 6.4 (Right of Reference) and to give the other Party the
benefit of the granting Party’s Regulatory Submissions in the other Party’s
territory as provided herein.  Such actions may include (a) providing to the
other Party copies of correspondence and communications received from the
applicable Regulatory Authorities related to such Party’s application for
Regulatory Approval of the Collaboration Products in the Territory (if CStone is
the Party seeking Regulatory Approval) and of the Blueprint Products and
Blueprint Combination Products outside of the Territory (if Blueprint is the
Party seeking Regulatory Approval), or (b) providing the other Party with any
underlying raw data or information submitted by the granting Party to the
Regulatory Authority with respect to any Regulatory Submissions Controlled by
such granting Party or its Affiliates that relates to any Collaboration Product
(with respect to the grant to CStone) or any Blueprint Product or Blueprint
Combination Product (with respect to the grant to Blueprint).

6.5         Adverse Events Reporting.

6.5.1      Safety Agreements.  [***] the Parties will enter into one or more
written agreements setting forth worldwide safety and pharmacovigilance
procedures for the Parties with respect to each Collaboration Product (a “Safety
Agreement”). Each Safety Agreement will describe the obligations of both Parties
with respect to the coordination of collection, investigation, reporting, and
exchange of information between the Parties concerning any adverse event
experienced by a subject or, in the case of non-clinical studies, an animal in a
toxicology study, and the seriousness thereof, whether or not determined to be
attributable to any Blueprint Compound or Collaboration Product, including any
such information received by either Party from a Third Party (subject to receipt
of any required consents from such Third Party) and will be sufficient to permit
each Party and its Affiliates, licensees, or Sublicensees (as applicable) to
comply with its legal obligations with respect thereto, including each Party’s
obligations as the owner or holder of Regulatory Approvals and Regulatory
Submissions for such Collaboration Product in the Territory, as applicable. Each
Safety Agreement will also detail each Party’s responsibilities with respect to
recalls and withdrawals of the applicable Collaboration Product inside and
outside of the Territory. If required by changes in Applicable Law, then the
Parties will make appropriate updates to the applicable Safety Agreements.  Each
Party will comply with its respective obligations under each Safety Agreement
and cause its Affiliates, licensees, and Sublicensees to comply with such
obligations.  Each Party will notify the other Party of any new planned Clinical
Trials for any Collaboration Product and the Parties will update the Safety
Agreement to the extent necessary to comply with any applicable requirements set
forth under Applicable Law or of any Regulatory Authorities related to adverse
event reporting, drug safety, patient safety, pharmacovigilance, and risk
management. Notwithstanding anything to the contrary in this Agreement or the
Safety Agreement, each Party and its Affiliates, licensees, and Sublicensees
will have the right to disclose information related to the safety of one or more
Blueprint Compounds or Collaboration Products to the extent that such disclosure
is required for such Party to comply with its obligations under Applicable Law
or the safety requirements of the applicable Regulatory Authorities. To the
extent that there is a conflict between the terms of this Agreement and the
terms of any Safety Agreement, the





-63-

--------------------------------------------------------------------------------

 

 

terms of the applicable Safety Agreement will govern with respect to the subject
matter set forth therein.

6.5.2      Safety Databases.  CStone will maintain a safety database in English
for Clinical Trials for the Collaboration Products conducted in the Territory
under a Territory-Specific Development Plan, at its sole cost and
expense.  During such time that Blueprint is the holder of Regulatory Approvals
and Regulatory Submissions for a Collaboration Product in the Territory, CStone
will be responsible for, on Blueprint’s behalf: (a) reporting to the applicable
Regulatory Authorities in the Territory all quality complaints, adverse events,
and safety data related to such Collaboration Product for all Territory-Specific
Clinical Trials or Global Clinical Trials conducted in the Territory; and (b)
responding to safety issues and to all requests of Regulatory Authorities
related to such Collaboration Product in the Territory.  CStone will provide
Blueprint (i) real-time access to CStone’s safety database for the Collaboration
Products in the Territory, and (ii) upon Blueprint’s request, query results from
CStone’s worldwide safety database for each CStone Product solely for the
purpose of Developing Blueprint/CStone Combinations.  Blueprint will maintain a
global safety database for Global Clinical Trials for the Collaboration Products
conducted under each Global Development Plan at Blueprint’s cost and
expense[***].

6.6         Regulatory Audits.  In addition to its rights to conduct audits
pursuant to Section 5.11 (Clinical Trial Audit Rights), upon reasonable
notification, Blueprint or its representatives will be entitled to conduct
audits of safety and regulatory systems, procedures, or practices of CStone or
its Affiliates or Sublicensees (including Clinical Trial sites) relating to any
Collaboration Product.  With respect to any inspection of CStone or its
Affiliates or Sublicensees (including Clinical Trial sites) by any Governmental
Authority relating to any Collaboration Product, CStone will notify Blueprint of
such inspection (a) no later than [***] after CStone receives notice of such
inspection [***] or (b) within [***] after the completion of any such inspection
of which CStone did not receive prior notice. CStone will promptly provide
Blueprint with all information related to any such inspection.  CStone will also
permit Governmental Authorities outside of the Territory to conduct inspections
of CStone or its Affiliates or Sublicensees (including Clinical Trial sites)
relating to any Collaboration Product, and will ensure that all such Affiliates
or Sublicensees permit such inspections. Blueprint will have the right, but not
the obligation (unless required by Applicable Law or any Governmental
Authority), to be present at any such inspection.  Following any such regulatory
inspection related to one or more Collaboration Products, CStone will provide
Blueprint with (i) an unredacted copy of any findings, notice, or report
provided by any Governmental Authority related to such inspection (to the extent
related to a Collaboration Product) within [***] of CStone receiving the same,
and (ii) a written summary in English of any findings, notice, or report of a
Governmental Authority related to such inspection (to the extent related to a
Collaboration Product) within [***] after receiving the same.

6.7         No Harmful Actions.  If either Party believes that the other Party
is taking or intends to take any action with respect to a Collaboration Product
in such other Party’s territory that could [***] of any Collaboration Product in
such Party’s territory, then such Party will have the right to bring the matter
to the attention of the JSC and the JSC will [***].  Without limiting the
foregoing, unless the Parties otherwise agree (or unless otherwise set forth in
this Agreement or in the applicable Global Development Plan), neither Party will
communicate with any Regulatory Authority having jurisdiction outside of its
respective territory with respect to any Collaboration Product, unless for the
purpose of seeking Regulatory Approval or so ordered by such Regulatory
Authority, in which case, such Party will immediately notify the other Party of
such order.





-64-

--------------------------------------------------------------------------------

 

 

6.8         Notice of Regulatory Action.  If any Regulatory Authority takes or
gives notice of its intent to take any regulatory action with respect to any
activity of CStone relating to any Collaboration Product, then CStone will
notify Blueprint of such contact, inspection, or notice or action within [***]
after receipt of such notice (or, if action is taken without notice, within
[***] of CStone becoming aware of such action).  Blueprint will have the final
decision-making authority with respect to the content of any responses to
Regulatory Authorities that solely relate to a Collaboration Product approved
under an IDL in the Territory (excluding any CStone Product that is part of any
Blueprint/CStone Combination) and will consider CStone’s reasonable comments to
such responses.  Blueprint will have the right to review and comment on any
other responses to Regulatory Authorities that pertain to a Collaboration
Product in the Territory.  CStone will have the final decision-making authority
with respect to such responses to the extent relating solely to a
locally-Manufactured Collaboration Product if CStone is the holder of Regulatory
Approvals and Regulatory Submissions for such locally-Manufactured Collaboration
Product in the Territory (and relating to any CStone Product that is part of any
Blueprint/CStone Combination at any time) and will incorporate Blueprint’s
reasonable comments to any such responses (except with respect to any CStone
Product).  The costs and expenses of any regulatory action in the Territory will
be borne by the Party that has the final decision-making authority with respect
to the same.

6.9         Notice of Other Actions.  In addition, each Party will promptly
notify the other of any information that it receives regarding any threatened or
pending action, inspection, or communication by or from a Third Party that would
reasonably be expected to materially affect the Development of the Collaboration
Products.

Article 7

MANUFACTURING

7.1         Supply by Blueprint.

7.1.1      Development Supply.  [***] the Parties will enter into a clinical
supply agreement for the supply to CStone of each Blueprint Product and
Blueprint Combination Product (together with the corresponding quality
agreement, the “Clinical Supply Agreement”) pursuant to which CStone will
purchase from Blueprint its requirements of each Blueprint Product and (if
applicable) Blueprint Combination Product (as vialed drug product, labeled or
unlabeled) as necessary for CStone to fulfill its obligations under this
Agreement related to the Development of Collaboration Products; provided that
CStone may purchase from a Third Party some or all of its requirements for any
Third Party pharmaceutical or biologic product (other than the Blueprint
Product) included in a Blueprint Combination Product.  [***]  Pursuant to each
Clinical Supply Agreement:

(a)        Sole Supply.  Blueprint will, either by itself or through a CMO,
Manufacture and supply to CStone all Blueprint Compounds, Blueprint Products,
and (if applicable) Blueprint Combination Products required by CStone for
Development use in the Territory as set forth in a Territory-Specific
Development Plan and to perform CStone’s Development responsibilities under a
Global Development Plan.  [***]

(b)        Supply Price.  Blueprint will supply the Blueprint Compounds,
Blueprint Products, and Blueprint Combination Products to CStone pursuant to
this Section 7.1.1 (Development Supply) at a transfer price equal to
[***].  Blueprint will invoice CStone for the Blueprint Compounds, Blueprint
Products, and Blueprint Combination Products upon shipment thereof in accordance
with Section 7.1.3 (Shipment and Delivery) and subject to the terms of the
Clinical Supply





-65-

--------------------------------------------------------------------------------

 

 

Agreement, CStone will pay the undisputed invoiced amounts within [***] after
the date of the invoice.

7.1.2     Commercial Supply.  [***] the Parties will enter into a commercial
supply agreement (together with the corresponding quality agreement, the
“Commercial Supply Agreement”), for the supply to CStone of (i) the Active
Ingredient of each Blueprint Product (or such other form of such Blueprint
Product as the JSC may agree), and (ii) until [***] for a Blueprint Product or
such later date as the JSC may otherwise agree for a Blueprint Product, [***]
Blueprint Product, pursuant to which CStone will purchase from Blueprint its
requirements of the same as necessary for CStone to fulfill its obligations
under this Agreement related to the Manufacture and Commercialization of each
Blueprint Product in the Territory.  The Parties may also elect to amend the
terms of a Commercial Supply Agreement into which the Parties have entered to
contemplate the commercial supply to CStone of one or more additional Blueprint
Products in lieu of entering into a separate Commercial Supply Agreement for
such Blueprint Product. [***]  Pursuant to all Commercial Supply Agreements for
all Blueprint Products in the Territory:

(a)        Sole Supply.  Blueprint will, either by itself or through a CMO,
Manufacture and supply to CStone all such Blueprint Products (in the applicable
form described in the Manufacturing Technology Transfer Plan, e.g., as Active
Ingredient) as required by CStone for Commercialization in the Territory in
accordance with this Agreement.  The Commercial Supply Agreement will [***].

(b)        Supply Price.  Blueprint will supply to CStone pursuant to this
Section 7.1.2 (Commercial Supply) (i) Active Ingredient for each Blueprint
Product at a transfer price equal to [***] for such Blueprint Product, and (ii)
drug product of any applicable Blueprint Product at a transfer price equal to
[***].  Blueprint will invoice CStone for such Blueprint Products upon shipment
thereof in accordance with Section 7.1.3 (Shipment and Delivery) and, subject to
the terms of the Commercial Supply Agreement, CStone will pay the undisputed
invoiced amounts within [***] after the date of the invoice.

7.1.3     Shipment and Delivery.  Delivery of all Blueprint Compounds and
Blueprint Products supplied by Blueprint under any Clinical Supply Agreement or
Commercial Supply Agreement will take place [***].  CStone will be responsible
for obtaining all licenses or other authorizations for the importation of all
Blueprint Compounds and Collaboration Products, and Blueprint will contract for
shipment and insurance from Blueprint’s or its CMO’s facility to the named
terminal in the Territory.

7.2        Supply by CStone.

7.2.1     Restriction on Manufacturing by CStone.  Notwithstanding the license
to Manufacture the Collaboration Products granted to CStone in Section 2.1
(License Grants to CStone), CStone will not Manufacture or have Manufactured any
Blueprint Product until the completion of the Manufacturing Technology Transfer
for the applicable Blueprint Product in accordance with Section 4.2
(Manufacturing Technology Transfer).  Notwithstanding anything to the contrary
in this Agreement, unless otherwise subsequently agreed by Blueprint in a
Clinical Supply Agreement or Commercial Supply Agreement, or otherwise in
writing, in no event will CStone Manufacture Active Ingredient for any Blueprint
Product [***].





-66-

--------------------------------------------------------------------------------

 

 

7.2.2     Commercial Supply.  Following [***] for a Blueprint Product pursuant
to Section 4.2 (Manufacturing Technology Transfer), CStone will Manufacture
locally-Manufactured Blueprint Product in the Territory for commercial use in
the Territory at CStone’s sole cost and expense.  CStone agrees that CStone’s
Manufacturing process with respect to each locally-Manufactured Blueprint
Product will at all times be in accordance with the CStone Specifications for
such Blueprint Product approved by Blueprint pursuant to Section 7.2.3
(Specifications) and cGMP and ICH Guidelines, and in compliance with Applicable
Law.  In addition, Blueprint will have the right at any time during the Term to
request that CStone serve as a back-up supplier of one or more Blueprint
Products for use by Blueprint inside or outside of the Territory.  Following any
such request by Blueprint, the Parties will discuss the terms on which CStone
would, if CStone agrees, supply such Blueprint Products to Blueprint, and if and
upon agreement by the Parties with respect to such terms, reflect the same in a
Clinical Supply Agreement or Commercial Supply Agreement (as applicable), or
other separate written agreement into which the Parties agree to enter.  For
clarity, CStone will have no obligation to serve as a back-up supplier of any
Blueprint Products and CStone’s agreement to serve as a back-up supplier will be
contingent on pricing and other terms acceptable to CStone.

7.2.3     Specifications.  Unless the JSC determines that CStone will be granted
rights only to package and label, but not otherwise Manufacture, a particular
Blueprint Product for Commercial purposes in the Territory, as part of the
Manufacturing Technology Transfer for each Blueprint Product, Blueprint will
provide CStone with Blueprint’s written process and quality specifications for
the Manufacturing drug product of such Blueprint Product (the “Blueprint
Specifications”). CStone will prepare written process and quality specifications
for the Manufacture of drug product of such Blueprint Products applicable to
CStone’s Manufacturing facilities, systems, processes, and capabilities,
including how the foregoing relate to drug substance, drug product, in-process
intermediates, raw materials, and reference material (the “CStone
Specifications”), which CStone Specifications will be consistent in all respects
with the Blueprint Specifications for such Blueprint Product, unless the
requirements of any Regulatory Authority or Applicable Law in the Territory
necessitate any deviations from such Blueprint Specifications.  CStone will
provide to Blueprint all such CStone Specifications (and any subsequent changes
thereto) for Blueprint’s review and comment. In addition, CStone will promptly
provide to Blueprint for its review and approval any changes to the CStone
Specifications for any Blueprint Product at any time following Blueprint’s
approval of the CStone Specifications for such Blueprint Product, and will
provide such proposed amendment to Blueprint for Blueprint’s review, comment and
approval in accordance with the procedure described above.  [***] Blueprint will
either (a) approve the CStone Specifications for such Blueprint Product (or any
changes thereto), or (b) provide CStone with a written response to the CStone
Specifications for such Blueprint Product (or such changes thereto) that
includes a description of any deficiencies or limitations that Blueprint has
identified with respect thereto, and the Parties will cooperate to develop a
plan for remediation with respect to any such deficiencies or limitations within
a reasonable period of time thereafter.  Following CStone’s remediation of all
deficiencies, CStone will provide Blueprint with a revised draft of the CStone
Specifications for the applicable Blueprint Product (or any subsequent changes
to any CStone Specifications) for Blueprint’s review and approval. Thereafter,
and on a continuing basis for so long as CStone Manufactures a particular
Blueprint Product, CStone will (i) Manufacture and require its Affiliates and
CMOs to Manufacture such Blueprint Product is at all times in accordance with
the Blueprint-approved CStone Specifications for such Collaboration Product and
cGMP and ICH Guidelines, and (ii) complete any additional studies or testing
required to maintain





-67-

--------------------------------------------------------------------------------

 

 

any qualifications and Regulatory Approvals (including manufacturing licenses)
from any Regulatory Authorities or other Governmental Authorities necessary to
continue to Manufacture such Blueprint Product in the Territory and provide to
Blueprint copies of reports from any such additional studies or testing in
English, at CStone’s sole cost and expense.

7.3        Product Tracking in the Territory.  CStone will, and will ensure that
its Affiliates and Sublicensees, maintain adequate records to permit the Parties
to trace the distribution, sale, and use of all Collaboration Products in the
Territory.

Article 8

MEDICAL AFFAIRS

 

8.1        Medical Affairs Plans.  [***] CStone will develop and provide an
initial draft of the Medical Affairs Plan for such Collaboration Product to the
JPT for its review and discussion.  The Medical Affairs Plan for a Collaboration
Product will contain a [***] of the major Medical Affairs activities to be
undertaken for such Collaboration Product in the Territory and the estimated
timelines for performing such activities.  The JPT will have the right to
comment on each such Medical Affairs Plan and each update thereto, and CStone
will consider such comments [***] and incorporate such comments [***] prior to
finalizing each such Medical Affairs Plan (or any update thereto).  Thereafter,
from time to time[***] CStone will propose updates to the Medical Affairs Plan
for each Collaboration Product in consultation with the JPT to reflect changes
in such plans, including to account for relevant factors that may influence such
plan and the Medical Affairs activities set forth therein.

8.2        Medical Affairs Reports.  For each Calendar Year following the first
Regulatory Approval for a Collaboration Product in the Territory, [***] CStone
will provide to Blueprint a report (by means of a slide presentation or
otherwise) summarizing the Medical Affairs activities performed by or on behalf
of CStone and its Affiliates and Sublicensees in the Territory for each
Collaboration Product in each region in the Territory since the prior report
provided by CStone.  Such reports will be Confidential Information of CStone and
subject to the terms of Article 11 (Confidentiality; Publication).  CStone will
provide updates to any such report at each meeting of the JSC, JPT, and any
Working Group established by the JSC to oversee Medical Affairs activities under
this Agreement.

8.3        Coordination of Medical Affairs Activities.  The Parties recognize
that each Party may benefit from the coordination of certain Medical Affairs
activities for the Collaboration Products inside and outside of the Territory.
Accordingly, the Parties will coordinate such activities through the JPT where
appropriate. Blueprint will support CStone’s Medical Affairs of the
Collaboration Products in the Territory as reasonably requested by CStone and as
agreed by the JPT.

Article 9

COMMERCIALIZATION

9.1        Commercialization Diligence Obligations.  CStone will be responsible
for and will use Commercially Reasonable Efforts to Commercialize throughout the
Territory each Collaboration Product for which the CNDA grants Regulatory
Approval in the Territory.  CStone will conduct all Commercialization of each
Collaboration Product in the Territory in accordance with the Commercialization
Plan for such Collaboration Product, at its sole cost and expense, and subject
to the terms of this Agreement and any other written agreement between the
Parties with respect to the subject matter set forth herein, will have full
control and discretion over all aspects of





-68-

--------------------------------------------------------------------------------

 

 

Commercialization of the Collaboration Products in the Territory.  Without
limiting the foregoing, [***].

9.2        Commercialization Plans.  [***] CStone will develop and provide an
initial draft of the Commercialization Plan for such Collaboration Product to
the JPT for its review and discussion.  The Commercialization Plan for a
Collaboration Product will contain a [***] the major Commercialization
activities to be undertaken (including revenue targets) for such Collaboration
Product in the Territory and the estimated timelines for achieving such
activities.  The JPT will have the right to comment on each such
Commercialization Plan and CStone will consider such comments [***] and
incorporate such comments [***] prior to finalizing each such Commercialization
Plan.  Thereafter, from time to time[***] CStone will propose updates to the
Commercialization Plan for each Collaboration Product in consultation with the
JPT to reflect changes in such plans, including those in response to changes in
the marketplace, relative commercial success of the applicable Collaboration
Product, and other relevant factors that may influence such plan and the
Commercialization activities set forth therein.  CStone will submit each
proposed updated Commercialization Plan for a Collaboration Product to the JPT
for review and discussion and will consider [***] and incorporate [***] any
comments thereon provided by the JPT before adopting any such update.  Each
Commercialization Plan for a Collaboration Product (including each update
thereto) must be consistent with Blueprint’s global brand strategy and global
key messaging for such Collaboration Product (each, a “Global Brand Strategy”),
if and as provided to CStone by Blueprint from time to time during the Term;
provided, however, that if the JSC agrees upon brand strategy for a
Collaboration Product that is specific to the Territory (or any region therein)
and that is inconsistent with the Global Brand Strategy for such Collaboration
Product (including any product positioning or messaging for the Territory or any
region therein), then CStone will have the right to implement such
Territory-specific brand strategy within the Territory and to incorporate such
inconsistent strategies in the Commercialization Plan for such Collaboration
Product.

9.3        Commercialization Reports.  For each Calendar Year following the
first Regulatory Approval for a Collaboration Product in the Territory, [***]
CStone will provide to Blueprint a report (by means of a slide presentation or
otherwise) summarizing the Commercialization activities performed by or on
behalf of CStone and its Affiliates and Sublicensees in the Territory for each
Collaboration Product in each region in the Territory since the prior report
provided by CStone.  Each such report will contain sufficient detail to enable
Blueprint to assess CStone’s compliance with its Commercialization diligence
obligations set forth in Section 9.1 (Commercialization Diligence
Obligations).  Such reports will be Confidential Information of CStone and
subject to the terms of Article 11 (Confidentiality; Publication).  CStone will
provide updates to any such report at each meeting of the JSC, JPT, and any
Working Group established by the JSC to oversee Commercialization activities
under this Agreement.

9.4        Coordination of Commercialization Activities; Blueprint Support.  The
Parties recognize that each Party may benefit from the coordination of certain
Commercialization activities for the Collaboration Products inside and outside
of the Territory (other than pricing for the Collaboration Products inside and
outside of the Territory, the responsibilities for which are set forth in
Section 9.5 (Pricing; Reimbursement Approvals)). Accordingly, the Parties will
coordinate such activities through the JPT where appropriate, which coordination
may include communications regarding product positioning.  Blueprint will
support CStone’s Commercialization of the Collaboration Products in the
Territory as reasonably requested by CStone and as agreed by the JPT, including
by providing CStone with copies of promotional and other materials used by
Blueprint to Commercialize Collaboration Products outside of the Territory





-69-

--------------------------------------------------------------------------------

 

 

and by providing Blueprint with access and introductions to key opinion leaders
outside of the Territory.

9.5        Pricing; Reimbursement Approvals.  Each Party will have the right to
determine the price of the Collaboration Products sold in its territory
(excluding any Blueprint/CStone Combination outside of the Territory) and
neither Party will have the right to direct, control, or approve the pricing of
the Collaboration Products in the other Party’s territory.  CStone will keep
Blueprint timely informed on (a) any changes to the high-level pricing
strategies with respect to any Collaboration Product in the Territory, and (b)
the status of any application for Reimbursement Approval for a Collaboration
Product in the Territory, including any discussion with any Regulatory Authority
with respect thereto.

9.6        Diversion.  Each Party agrees that it will not, and will ensure that
its Affiliates and Sublicensees and Subcontractors will not, either directly or
indirectly, promote, market, distribute, import, sell, or have sold any
Collaboration Products to any Third Party or to any address or Internet Protocol
address or the like in the other Party’s territory, including via the Internet
or mail order.  Notwithstanding anything to the contrary set forth in this
Agreement, each Party will have the right to attend conferences and meetings of
congresses in the other Party’s territory and to promote and market the
Collaboration Products to Third Party attendees at such conferences and
meetings, subject to this Section 9.6 (Diversion), and in coordination with
Blueprint through the JPT, CStone will have the right to engage key opinion
leaders from outside the Territory to participate in education, advisory, and
other activities relating to Collaboration Products in the Territory.  Neither
Party will engage, nor permit its Affiliates or Sublicensees to engage, in any
advertising or promotional activities relating to any Collaboration Products for
use directed primarily to customers or other buyers or users of the
Collaboration Products located in any country or jurisdiction in the other
Party’s territory, or solicit orders from any prospective purchaser located in
any country or jurisdiction in the other Party’s territory.  If a Party or its
Affiliates or Sublicensees receive any order for any Collaboration Products from
a prospective purchaser located in a country or jurisdiction in the other
Party’s territory, then such Party will immediately refer that order to such
other Party and will not accept any such orders.  Neither Party will, nor permit
its Affiliates or Sublicensees to, deliver or tender (or cause to be delivered
or tendered) any Collaboration Products to Third Parties for use in the other
Party’s territory except in accordance with a Global Development Plan or
Territory-Specific Development Plan, or except in connection with a
Manufacturing Technology Transfer pursuant to Article 7 (Manufacturing).

Article 10

PAYMENTS

10.1      Upfront Payment.  Within [***] after the Effective Date, CStone will
pay to Blueprint by wire transfer of immediately available funds an upfront
payment of $40,000,000 in U.S. Dollars (the “Upfront Payment”).

10.2      Milestone Payments.

10.2.1   Development Milestone Events and Payments.  No later than [***] after
the earliest achievement of each development milestone event set forth below for
a particular Collaboration Product, CStone will pay to Blueprint the
corresponding development milestone payment set forth below (the development
milestone events set forth in Table 10.2.1(a), Table 10.2.1(b), and Table
10.2.1(c) the “Development Milestone Events” and the development milestone
payments set forth in Table 10.2.1(a), Table 10.2.1(b), and Table 10.2.1(c) the
“Development Milestone Payments”).





-70-

--------------------------------------------------------------------------------

 

 

 

Table 10.2.1(a) – BLU-285 PRODUCT DEVELOPMENT MILESTONES

 

Development Milestone Events

Development Milestone Event
Payment (in U.S. Dollars)

1.

[***]

[***]

2.

[***]

[***]

3.

[***]

[***]

4.

[***]

[***]

5.

[***]

[***]

6.

[***]

[***]

 

 

 

Table 10.2.1(b) – BLU-554 PRODUCT DEVELOPMENT MILESTONES

 

Development Milestone Event

Development Milestone
Payment (in U.S. Dollars)

BLU-554 Product as a Monotherapy

1.

[***]

 

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

2.

[***]

[***]

BLU-554 as Part of a Combination Regimen

3.

[***]

[***]

BLU-554 as Part of a Combination Regimen – BLU-554 Scenario 1 or BLU-554
Scenario 2

4.

[***]

 

 

[***]

[***]

 

[***]

[***]

 





-71-

--------------------------------------------------------------------------------

 

 

 

 

[***]

[***]

5.

[***]

[***]

BLU-554 as Part of a Combination Regimen – BLU-554 Scenario 3

6.

[***]

[***]

7.

[***]

[***]

 

 

 

Table 10.2.1(c) – BLU-667 PRODUCT DEVELOPMENT MILESTONES

 

Development Milestone Events

Development Milestone
Payment (in U.S. Dollars)

1.

[***]

[***]

2.

[***]

[***]

3.

[***]

[***]

4.

[***]

[***]

5.

[***]

[***]

6.

[***]

[***]

7.

[***]

[***]

8.

[***]

[***]

 

 

10.2.2   Sales Milestone Events and Payments.  No later than [***] after the
earliest achievement of each sales milestone event set forth below for a
particular Collaboration Product, CStone will pay to Blueprint the corresponding
sales milestone payment set forth below (the sales milestone events set forth in
Table 10.2.2(a), Table 10.2.2(b), and Table 10.2.2(c) the “Sales Milestone
Events” and the sales milestone payments set forth in Table 10.2.2(a), Table
10.2.2(b), and Table 10.2.2(c), the “Sales Milestone Payments”).  If in a given
Calendar Year during the Term more than one of the Sales Milestone Events set
forth in Table 10.2.2(a), Table 10.2.2(b), and Table 10.2.2(c) (as applicable)
below is achieved, then CStone will pay to Blueprint a separate Sales Milestone
Payment with respect to each such Sales Milestone Payment that is achieved for
the first time in such Calendar Year.





-72-

--------------------------------------------------------------------------------

 

 

 

Table 10.2.2(a) – BLU-285 PRODUCT SALES MILESTONES

 

Sales Milestone Event

Sales Milestone
Payment (in U.S. Dollars)

1.

[***]

[***]

2.

[***]

[***]

3.

[***]

[***]

4.

[***]

[***]

 

Table 10.2.2(b) – BLU-554 PRODUCT SALES MILESTONES

 

Sales Milestone Event

Sales Milestone
Payment (in U.S. Dollars)

1.

[***]

[***]

2.

[***]

[***]

3.

[***]

[***]

4.

[***]

[***]

5.

[***]

[***]

 

Table 10.2.2(b) – BLU-667 PRODUCT SALES MILESTONES

 

Sales Milestone Event

Sales Milestone
Payment (in U.S. Dollars)

1.

[***]

[***]

2.

[***]

[***]

3.

[***]

[***]

4.

[***]

[***]

 





-73-

--------------------------------------------------------------------------------

 

 

10.2.3  Milestone Conditions.

(a)        Notification of Milestone Events.  CStone will promptly notify
Blueprint in writing, but in no event later than (i) [***] after the achievement
of each Development Milestone Event and (ii) [***] after the end of the Calendar
Quarter in which each Sales Milestone Event is achieved (together with the
Development Milestone Events, the “Milestone Events”).  However, in no event
will a failure by CStone to deliver such notice of achievement of a Milestone
Event relieve CStone of its obligation to pay Blueprint the corresponding
Development Milestone Payment or Sales Milestone Payment (collectively, the
“Milestone Payments”).

(b)        One Payment per Collaboration Product; Maximum Payments.  Each
Milestone Payment will be payable only once upon the first achievement of the
applicable Milestone Event, even if such Milestone Event is achieved multiple
times for a single Collaboration Product or for multiple Collaboration Products
or for multiple Clinical Trials.  The following are the maximum aggregate
Development Milestone Payments payable for each of the Collaboration Products
under this Agreement:

(i)         BLU-285 Product [***]

(ii)        BLU-554 Product [***]

(iii)       BLU-667 Product [***]

(c)        Skipped Milestone Events.

(i)         If CStone achieves any of the Development Milestone Events for a
particular Collaboration Product [***] but without the prior achievement of any
corresponding earlier listed Milestone Events for such Collaboration Product
[***], then CStone will pay to Blueprint the applicable Milestone Payment to be
made with respect to such earlier Milestone Events for such Collaboration
Product [***] at the same time as CStone pays the applicable Milestone Payment
due upon achievement of such Development Milestone Event.  For example, if
Development Milestone Event #2 in Table 10.2.1 (a) has not been achieved at the
time Development Milestone Event #5 in Table 10.2.1 (a) is achieved, then CStone
will pay to Blueprint the Development Milestone Payment to be made with respect
to such Development Milestone Event #2 at the same time as CStone pays the
Development Milestone Payment due upon achievement of such Development Milestone
Event #5.

(ii)        Furthermore, if CStone achieves [***] CStone will pay to Blueprint
the Development Milestone Payment set forth in Table 10.2.1(c) due upon
achievement of [***], (B) [***], then, if not previously paid, CStone will pay
to Blueprint the Development Milestone Payment set forth in Table 10.2.1(c) due
upon achievement of [***] at the same time as CStone pays the Development
Milestone Payment due upon achievement of [***], or (C) [***], then, if not
previously paid, CStone will pay to Blueprint the Development Milestone Payment
set forth in Table 10.2.1(c) due upon achievement of [***] at the same time as
CStone pays the Development Milestone Payment due upon achievement of [***].





-74-

--------------------------------------------------------------------------------

 

 

10.3      Royalty Payments to Blueprint.

10.3.1   Royalty Rates.  Subject to the remainder of this Section 10.3 (Royalty
Payments to Blueprint), CStone will make royalty payments to Blueprint for (a)
BLU-285 Products sold in the Territory, calculated by multiplying the applicable
royalty rate set forth below in Table 10.3.1(a) by [***], (b) BLU-554 Products
sold in the Territory, calculated by multiplying the applicable royalty rate set
forth below in Table 10.3.1(b) by [***][***], and (c) BLU-667 Products sold in
the Territory, calculated by multiplying the applicable royalty rate set forth
below in Table 10.3.1(c) by the [***].  The royalty payments due with respect to
Net Sales of each Collaboration Product pursuant to this Section 10.3 (Royalty
Payments to Blueprint), collectively the “Royalty Payments.”

Table 10.3.1(a) – BLU-285 PRODUCT ROYALTY PAYMENTS

Portion of Aggregate Calendar Year Net Sales of BLU-285 Products in the
Territory (in U.S. Dollars)

Royalty
Rate

[***]

[***]

[***]

[***]

[***]

[***]

 

 

Table 10.3.1(b) – BLU-554 PRODUCT ROYALTY PAYMENTS

Portion of Aggregate Calendar Year Net Sales of BLU-554 Products in the
Territory (in U.S. Dollars)

Royalty
Rate

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

Table 10.3.1(c) – BLU-667 PRODUCT ROYALTY PAYMENTS

Portion of Aggregate Calendar Year Net Sales of BLU-667 Products in the
Territory (in U.S. Dollars)

Royalty
Rate

[***]

[***]

[***]

[***]

[***]

[***]

 

For example, if there is [***] in aggregate annual Net Sales of the BLU-667
Product in the Territory a given Calendar Year, after conversion to U.S. Dollars
of the Net Sales in each region in the Territory, then CStone would owe a
Royalty Payment of [***] + [***] + [***] = [***].





-75-

--------------------------------------------------------------------------------

 

 

10.3.2   Royalty Term.  CStone will pay to Blueprint the Royalty Payments on a
Collaboration Product-by-Collaboration Product and region-by-region basis until
the later of: (a) [***]; and (b) [***] (“Royalty Term”).

10.3.3   Royalty Reductions.

(a)        [***] Reduction.  Subject to Section 10.3.3(c) (Cumulative Reductions
Floor), on a Collaboration Product-by-Collaboration Product and region-by-region
basis, if during any Calendar Quarter, there is [***] for such Collaboration
Product in such region, then the royalty rate applicable to Net Sales of such
Collaboration Product in such region in such [***] will be reduced by [***] of
the applicable royalty rate that would otherwise be owed on such Net Sales of
such Collaboration Product in such region under Section 10.3.1 (Royalty Payments
to Blueprint)[***].  CStone will promptly notify Blueprint of the occurrence of
[***].

(b)        Expiration of Valid Claims.  Subject to Section 10.3.3(c) (Cumulative
Reductions Floor), on a Collaboration Product-by-Collaboration Product and
region-by-region basis, if there is no Valid Claim of a Royalty Patent Right
that Covers [***] of such Collaboration Product in such region, then, commencing
the [***] after the date on which this Section 10.3.3(b) (Expiration of Valid
Claims) applies and for all [***] thereafter during which this Section 10.3.3(b)
(Expiration of Valid Claims) applies, the applicable royalty rate that would
otherwise be owed on such Net Sales of such Collaboration Product in such region
under Section 10.3.1 (Royalty Payments to Blueprint) will be [***]; provided
that if [***] of such Collaboration Product subsequently becomes Covered by a
Valid Claim within the Royalty Patent Rights in such region prior to the [***],
then the applicable royalty rate that would otherwise be owed on such Net Sales
of such Collaboration Product in such region will no longer be subject to the
aforementioned reduction beginning at the commencement of the [***] after the
date on which the relevant patent issues.

(c)        Cumulative Reductions Floor.  In no event will the aggregate amount
of Royalty Payments due to Blueprint for a Collaboration Product in a region in
the Territory in any given [***] during the Royalty Term for such Collaboration
Product in such region be reduced to less than [***] of the amount that
otherwise would have been due and payable to Blueprint in such [***] for such
Collaboration Product in such region but for the reductions set forth in Section
10.3.3(a) ([***] Reduction) and Section 10.3.3(b) (Expiration of Valid Claims).

10.3.4   Royalty Reports and Payments.  Commencing with the [***] during which
the First Commercial Sale of a Collaboration Product is made anywhere in the
Territory, [***], CStone will provide Blueprint with a detailed report that
contains the following information for the applicable Calendar Quarter, on a
Collaboration Product-by-Collaboration Product and region-by-region basis (each,
a “Royalty Report”): (a) the amount of gross sales and Net Sales of each
Collaboration Product sold by CStone and its Affiliates and Sublicensees in each
region and all deductions used to determine such Net Sales of each such
Collaboration Products for such [***], (b) a calculation of the Royalty Payment
due on such Net Sales of each Collaboration Product in each region, including
any royalty reduction made in accordance with Section 10.3.3(a) ([***]
Reduction) and Section 10.3.3(b) (Expiration of Valid Claims), (c) the exchange
rate used for converting any Net Sales recorded in a currency other than
Dollars, (d) any withholding taxes required





-76-

--------------------------------------------------------------------------------

 

 

to be made from such Royalty Payments, and (e) the quantity and description of
each Collaboration Product sold by CStone or its Affiliate or Sublicensee in
each region in the Territory during such [***] comprising such Net Sales,
including detailed sales reports for each Collaboration Product for [***] in
each region in the Territory.  Concurrent with the delivery of the applicable
Royalty Report, [***] CStone will pay such the amount of the Royalty Payments
set forth in the applicable Royalty Report to Blueprint in Dollars.  If
requested by Blueprint, the Parties will seek to resolve any questions or issues
related to a Royalty Report within [***] following receipt by Blueprint of each
Royalty Report.

10.4      Payments to Third Parties.  Subject to Section 2.5 (Third Party
In-Licenses), each Party will be solely responsible for any payments due to
Third Parties under any agreement entered into by such Party prior to or after
the Effective Date.

10.5      Other Amounts Payable.  With respect to any amounts owed under this
Agreement by one Party to the other for which no other invoicing and payment
procedure is specified hereunder, within [***] after the end of each [***], each
Party will provide an invoice, together with reasonable supporting
documentation, to the other Party for such amounts owed in respect of such
[***].  The owing Party will pay any undisputed amounts within [***] of receipt
after the invoice, and any disputed amounts owed by a Party will be paid within
[***] after resolution of the dispute.

10.6      No Refunds.  Except as expressly provided herein, all payments under
this Agreement will be irrevocable, non-refundable, and non-creditable.

10.7      Accounting Standards.  If a Party changes its general accounting
principles from the then-current standard (e.g., from GAAP to IFRS) at any time
during the Term, then at least [***] prior to adopting such change in
principles, such Party will provide written notice to the other Party of such
change.

10.8      Currency; Exchange Rate.  All payments to be made by CStone to
Blueprint or Blueprint to CStone under this Agreement will be made in Dollars by
electronic funds transfer in immediately available funds to a bank account
designated in writing by Blueprint or CStone, as applicable.  Conversion of Net
Sales recorded in local currencies will be converted to Dollars at the exchange
rate set forth in The Wall Street Journal or any successor thereto for [***].

10.9      Blocked Payments.  If by reason of Applicable Law in any country or
region, it becomes impossible or illegal for a Party to transfer, or have
transferred on its behalf, payments owed the other Party hereunder, then such
Party will promptly notify the other Party of the conditions preventing such
transfer and such payments will be deposited in local currency in the relevant
country or region to the credit of the other Party in a recognized banking
institution designated by the other Party or, if none is designated by the other
Party within a period of [***], in a recognized banking institution selected by
the transferring Party, as the case may be, and identified in a written notice
given to the other Party.

10.10    Late Payments.  Any payments or portions thereof due hereunder that are
not paid on the date such payments are due under this Agreement will bear
interest at a rate equal to the lesser of: (a) [***] as published by The Wall
Street Journal or any successor thereto on the [***] in which such payments are
overdue; or (b) the maximum rate permitted by Applicable Law; in each case,
calculated on the number of days such payment is delinquent, compounded monthly.





-77-

--------------------------------------------------------------------------------

 

 

10.11    Financial Records and Audits.  Each Party will maintain complete and
accurate records in sufficient detail to permit the other Party to confirm the
accuracy of the amount of royalty payments and other amounts payable under this
Agreement.  Upon reasonable prior notice, such records will be open during
regular business hours for a period of [***] from the creation of individual
records for examination by an independent certified public accountant selected
by the examining Party and reasonably acceptable to the other Party for the sole
purpose of verifying for the examining Party the accuracy of the financial
reports furnished by the other Party (the “Examined Party”) pursuant to this
Agreement or of any payments made, or required to be made, by such Examined
Party pursuant to this Agreement; provided that such independent accounting firm
is subject to written obligations of confidentiality and non-use applicable to
each Party’s Confidential Information that are at least as stringent as those
set forth in Article 11 (Confidentiality; Publication).  Such audit will not be
(a) performed more frequently than [***] during the Term or [***] after the
expiration or termination of this Agreement, (b) conducted for any Calendar Year
[***] after the end of such year, or (c) repeated for any Calendar Year or with
respect to the same set of records (unless a material discrepancy with respect
to such records is discovered during a prior audit).  Such auditor will not
disclose the Examined Party’s Confidential Information to the examining Party or
to any Third Party, except to the extent such disclosure is necessary to verify
the accuracy of the financial reports furnished by the Examined Party or the
amount of payments by the Examined Party under this Agreement.  The Examined
Party will pay any amounts shown to be owed to the examining Party but unpaid
within [***] after the accountant’s report, plus interest (as set forth in
Section 10.10 (Late Payments)) from the original due date.  The examining Party
will bear the full cost of such audit unless such audit reveals an underpayment
by the Examined Party of [***], in which case the Examined Party will reimburse
the examining Party for the reasonable audit fees for such examination.

10.12    Taxes.

10.12.1 Taxes on Income.  Except as set forth in this Section 10.12 (Taxes) or
Section 10.13 (VAT Credits), each Party will be solely responsible for the
payment of any and all Taxes levied on account of all payments it receives under
this Agreement.

10.12.2 Tax Cooperation.  The Parties agree to cooperate with one another in
accordance with Applicable Law and use reasonable efforts to minimize Tax
withholding or similar obligations in respect of royalties, milestone payments,
and other payments made by each Party to the other Party under this
Agreement.  To the extent either Party (the “Paying Party”) is required to
deduct and withhold Taxes on any payment to the other Party (the “Recipient”),
the Paying Party will (a) pay the amount of such Taxes to the proper
Governmental Authority in a timely manner, and (b) promptly transmit to the
Recipient an official tax certificate or other evidence of such payment
sufficient to enable the Recipient to claim such payment of Taxes on the
Recipient’s applicable tax returns.  The Paying Party will provide the Recipient
with advance notice prior to withholding any Taxes from payments payable to the
Recipient and will provide the Recipient with a commercially reasonable period
of time to claim an exemption or reduction in otherwise applicable Taxes.  The
Recipient will provide the Paying Party any tax forms that may be reasonably
necessary in order for the Paying Party to not withhold Tax or to withhold Tax
at a reduced rate under an applicable bilateral income tax treaty, to the extent
the Paying Party is legally able to do so.  The Recipient will use reasonable
efforts to provide any such tax forms to the Paying Party in advance of the due
date.  Each Party will provide the other with reasonable assistance to enable
the recovery, as permitted by Applicable Law, of withholding Taxes or similar
obligations resulting from payments made under this Agreement, such recovery to
be for the benefit of the Paying Party if the Paying Party





-78-

--------------------------------------------------------------------------------

 

 

is the Party bearing such withholding Tax under this Section 10.12 (Taxes).  In
addition, the Parties will cooperate in accordance with Applicable Law to
minimize indirect Taxes (such as VAT, sales tax, consumption tax, and other
similar Taxes) in connection with this Agreement.  In the event of any
inconsistency between this Section 10.12 (Taxes) and Section 10.13 (VAT
Credits), Section 10.13 (VAT Credits) will take precedence.

10.12.3 Changes in Domicile.  Notwithstanding anything to the contrary in this
Agreement, if the Paying Party assigns, transfers or otherwise disposes of some
or all of its rights and obligations to any Person and if, as a result of such
action, the withholding or deduction of Tax required by Applicable Law with
respect to payments under this Agreement is increased, then any amount payable
to the Recipient under this Agreement will be increased to take into account
such withheld Taxes as may be necessary so that, after making all required
withholdings (including withholdings on the withheld amounts), the Recipient
receives an amount equal to the sum it would have received had no such
withholding been made.

10.12.4 Returns.  All transfer, documentary, sales, use, stamp, registration,
and other such Taxes, and any conveyance fees, recording charges, and other fees
and charges (including any penalties and interest) incurred in connection with
consummation of the transactions contemplated hereby, if any, will be borne and
paid by the Paying Party.  The Paying Party will prepare and timely file all tax
returns required to be filed in respect of any such Taxes.  The Parties will
reasonably cooperate in accordance with Applicable Law to minimize transfer
Taxes in connection with this Agreement.

10.13    VAT Credits.  All payments due to Blueprint from CStone pursuant to
this Agreement will be paid without any deduction for any VAT that CStone may be
required to pay to any tax authorities in the Territory.  Blueprint will use
Commercially Reasonable Efforts to assist CStone to minimize and obtain all
available exemptions from such VAT or other taxes, but if applicable, CStone
will pay any such VAT to the proper taxing authorities upon receipt of a valid
VAT invoice (where such invoice is required under local VAT laws).  If CStone is
required to pay or Blueprint is required to report, any such VAT, then
[***].  CStone will promptly provide to Blueprint applicable receipts evidencing
payment of such VAT and other documentation reasonably requested by CStone.

Article 11

CONFIDENTIALITY; PUBLICATION

11.1    Duty of Confidence.  Subject to the other provisions of this Article 11
(Confidentiality; Publication):

11.1.1   except to the extent expressly authorized by this Agreement, all
Confidential Information of a Party (the “Disclosing Party”) will be maintained
in confidence and otherwise safeguarded, and not published or otherwise
disclosed, by the other Party (the “Receiving Party”) and its Affiliates for the
Term and for 10 years thereafter;

11.1.2   the Receiving Party will treat all Confidential Information provided by
the Disclosing Party with the same degree of care as the Receiving Party uses
for its own similar information, but in no event less than a reasonable degree
of care;

11.1.3   the Receiving Party may only use any Confidential Information of the
Disclosing Party for the purposes of performing its obligations or exercising
its rights under this Agreement;





-79-

--------------------------------------------------------------------------------

 

 

11.1.4   a Receiving Party may disclose Confidential Information of the
Disclosing Party to: (a) such Receiving Party’s Affiliates, licensees and
Sublicensees; and (b) employees, directors, officers, agents, contractors,
consultants, attorneys, accountants, banks, investors, and advisors of the
Receiving Party and its Affiliates, licensees, and Sublicensees, in each case
((a) and (b)), to the extent reasonably necessary for the purposes of, and for
those matters undertaken pursuant to, this Agreement; provided that such Persons
are bound by legally enforceable obligations of confidentiality and non-use with
respect to the Disclosing Party’s Confidential Information no less stringent
than the confidentiality and non-use obligations set forth in this
Agreement.  Each Party will remain responsible for any failure by its
Affiliates, licensees, and Sublicensees, and its and its Affiliates’,
licensees’, and Sublicensees’ respective employees, directors, officers, agents,
consultants, attorneys, accountants, banks, investors, advisors, and
contractors, in each case, to treat such Confidential Information as required
under this Section 11.1 (Duty of Confidence) (as if such Affiliates, licensees,
Sublicensees, employees, directors, officers agents, consultants, advisors,
attorneys, accountants, banks, investors, and contractors were Parties directly
bound to the requirements of this Section 11.1 (Duty of Confidence)); and

11.1.5   each Party will promptly notify the other Party of any misuse or
unauthorized disclosure of the other Party’s Confidential Information.

11.2      Confidential Information.  The Blueprint Know-How will be the
Confidential Information of Blueprint notwithstanding the fact that such
information may be developed or invented and disclosed to Blueprint by
CStone.  The Joint Collaboration Know-How and the terms of this Agreement will
be the Confidential Information of both Parties.  The CStone Know-How will be
the Confidential Information of CStone.  Except as provided in Section 11.4
(Authorized Disclosures) and Section 11.9 (Publicity; Use of Names), neither
Party nor its Affiliates may disclose the existence or the terms of this
Agreement.

11.3      Exemptions.  Information of a Disclosing Party will not be
Confidential Information of such Disclosing Party to the extent that the
Receiving Party can demonstrate through competent evidence that such
information:

11.3.1   is known by the Receiving Party or any of its Affiliates without an
obligation of confidentiality at the time of its receipt from the Disclosing
Party, and not through a prior disclosure by or on behalf of the Disclosing
Party, as documented by the Receiving Party’s business records;

11.3.2   is generally available to the public before its receipt from the
Disclosing Party;

11.3.3   became generally available to the public or otherwise part of the
public domain after its disclosure by the Disclosing Party and other than
through any act or omission of the Receiving Party or any of its Affiliates or
disclosees in breach of this Agreement;

11.3.4   is subsequently disclosed to the Receiving Party or any of its
Affiliates without obligation of confidentiality by a Third Party who may
rightfully do so and is not under a conflicting obligation of confidentiality to
the Disclosing Party; or

11.3.5   is developed by the Receiving Party or any of its Affiliates
independently and without use of or reference to any Confidential Information
received from the Disclosing Party, as documented by the Receiving Party’s
business records.





-80-

--------------------------------------------------------------------------------

 

 

No combination of features or disclosures will be deemed to fall within the
foregoing exclusions merely because individual features are published or
available to the general public or in the rightful possession of the Receiving
Party unless the combination itself and principle of operation are published or
available to the general public or in the rightful possession of the Receiving
Party.

11.4      Authorized Disclosures.

11.4.1   Permitted Circumstances.  Notwithstanding the obligations set forth in
Section 11.1 (Duty of Confidence) and Section 11.8 (Publication and Listing of
Clinical Trials), a Party may disclose the other Party’s Confidential
Information (including this Agreement and the terms herein) to the extent such
disclosure is reasonably necessary in the following situations:

(a)        (i) the Patent Prosecution of Blueprint Patent Rights, Joint
Collaboration Patent Rights, or CStone General Collaboration Patent Rights, in
each case, as contemplated by this Agreement; or (ii) regulatory filings and
other filings with Governmental Authorities (including Regulatory Authorities),
as necessary for the Exploitation of a Collaboration Product;

(b)        disclosure of this Agreement, its terms, and the status and results
of Exploitation of one or more Collaboration Products to actual or bona fide
potential investors, acquirors, (sub)licensees, lenders, and other financial or
commercial partners (including in connection with any royalty factoring
transaction), and their respective attorneys, accountants, banks, investors, and
advisors, solely for the purpose of evaluating or carrying out an actual or
potential investment, acquisition, (sub)license, debt transaction, or
collaboration; provided that, in each such case, on the condition that such
Persons are bound by obligations of confidentiality and non-use at least as
stringent as those set forth Article 11 (Confidentiality; Publication) or
otherwise customary for such type and scope of disclosure any such disclosure is
limited to the maximum extent practicable for the particular context in which it
is being disclosed;

(c)        such disclosure is required to comply with Applicable Law (whether
generally or in pursuit of an application for listing of securities) including
the United States Securities and Exchange Commission, the Stock Exchange of Hong
Kong Limited, or equivalent foreign agency or regulatory body, or otherwise
required by judicial or administrative process, provided that in each such
event, as promptly as reasonably practicable and to the extent not prohibited by
Applicable Law or judicial or administrative process, such Party will notify the
other Party of such required disclosure and provide a draft of the disclosure to
the other Party reasonably in advance of such filing or disclosure for the other
Party’s review and comment.  The non-disclosing Party will provide any comments
as soon as practicable, and the disclosing Party will consider [***] comments
provided by the non-disclosing Party; provided that [***]. Confidential
Information that is disclosed in order to comply with Applicable Law or by
judicial or administrative process pursuant to this Section 11.4.1(c), in each
case, will remain otherwise subject to the confidentiality and non-use
provisions of this Article 11 (Confidentiality; Publication) with respect to the
Party disclosing such Confidential Information, and such Party will take all
steps reasonably necessary, including seeking of confidential treatment or a
protective order for a period of at least 10 years (to the extent permitted by
Applicable Law or Governmental





-81-

--------------------------------------------------------------------------------

 

 

Authority), to ensure the continued confidential treatment of such Confidential
Information, and each Party will be responsible for its own legal and other
external costs in connection with any such filing or disclosure pursuant to this
Section 11.4.1(c) (Permitted Circumstances); or

(d)        disclosure pursuant to Section 11.8 (Publication and Listing of
Clinical Trials) and Section 11.9 (Publicity; Use of Name).

11.4.2   Confidential Treatment.  Notwithstanding anything to the contrary set
forth in this Agreement, if a Party is required or permitted to make a
disclosure of the other Party’s Confidential Information pursuant to Section
11.4.1 (Permitted Circumstances), then it will, to the extent not prohibited by
Applicable Law or judicial or administrative process, except where
impracticable, give reasonable advance notice to the other Party of such
proposed disclosure and use reasonable efforts to secure confidential treatment
of such information and will only disclose that portion of Confidential
Information that is legally required to be disclosed as advised by its legal
counsel.  In any event, each Party agrees to take all reasonable action to avoid
disclosure of Confidential Information of the other Party hereunder.

11.5      [***]

11.5.1   [***]

11.5.2   [***]

11.6      Tax Treatment.  Nothing in Section 11.1 (Duty of Confidence) or 11.4
(Authorized Disclosures) will limit either Party in any way from disclosing to
any Third Party such Party’s U.S. or foreign income Tax treatment and the U.S.
or foreign income Tax structure of the transactions relating to such Party that
are based on or derived from this Agreement, or materials of any kind (including
opinions or other Tax analyses) relating to such Tax treatment or Tax structure,
except to the extent that nondisclosure of such matters is reasonably necessary
in order to comply with applicable securities laws.

11.7      Publications.  CStone will not publicly present or publish any
Clinical Trial data, non-clinical or preclinical data, or any associated results
or conclusions generated by or on behalf of CStone pursuant to this Agreement
(each such proposed presentation or publication, a “Publication”), except in
accordance with Blueprint’s global publication strategy with respect to the
applicable Collaboration Product as provided to CStone from time to time during
the Term upon CStone’s request therefor, and subject to the additional
limitations set forth in this Section 11.7 (Publications) and Section 11.8
(Publication and Listing of Clinical Trials).  CStone will have the right to
present or publish any Publication in the Territory containing data, results, or
conclusions arising from Clinical Trials for one or more Collaboration Products
conducted solely in the Territory, including such data, results, or conclusions
relating to patients or subjects located in the Territory.  If CStone desires to
publicly present or publish a Publication in accordance with the foregoing
sentence, then CStone will provide Blueprint (including the Alliance Manager and
all Blueprint members of the JSC) with a copy of such proposed Publication at
least [***] prior to the earlier of its presentation or intended submission for
publication (such applicable period, the “Review Period”).  CStone agrees that
it will not submit or present any Publication until (a) Blueprint has provided
written comments during such Review Period on the material in such Publication,
or (b) the applicable Review Period has elapsed without written comments from
Blueprint, in which case CStone may proceed and the Publication will be
considered approved in its entirety.  If CStone receives written





-82-

--------------------------------------------------------------------------------

 

 

comments from Blueprint on any Publication during the applicable Review Period,
then it will consider Blueprint’s comments [***] and incorporate such comments
[***], but will retain the sole authority to submit the manuscript for
Publication.  Notwithstanding anything to contrary set forth in this Agreement,
CStone will (i) delete any Confidential Information of Blueprint that Blueprint
identifies for deletion in Blueprint’s written comments, (ii) delete any
Clinical Trial data, results, conclusions, or other related information for a
Collaboration Product, the publication of which Blueprint determines, in its
sole discretion, would conflict with Blueprint’s global publication strategy
with respect to the applicable Collaboration Product, and (iii) delay such
Publication for a period of up to an additional [***] after the end of the
applicable Review Period to enable Blueprint to draft and file one or more
patent applications with respect to any subject matter to be made public in such
Publication.  CStone will provide Blueprint a copy of the Publication at the
time of the submission or presentation thereof.  CStone agrees to acknowledge
the contributions of Blueprint and the employees of Blueprint, in each case, in
all Publications as scientifically appropriate.  In addition, Blueprint agrees
to acknowledge the contributions of CStone and the employees of CStone, in each
case, in all presentations and publications as scientifically appropriate to the
extent related to any Global Clinical Trials in which CStone assists in the
enrollment of patients from the PRC.  CStone will require its Affiliates and
Sublicensees to comply with the obligations of this Section 11.7 (Publications)
as if they were CStone, and CStone will be liable for any non-compliance of such
Persons.

11.8      Publication and Listing of Clinical Trials.  With respect to the
listing of Clinical Trials or the publication of Clinical Trial results for the
Collaboration Products and to the extent applicable to a Party’s activities
conducted under this Agreement, each Party will comply with (a) the
Pharmaceutical Research and Manufacturers of America (PhRMA) Guidelines on the
listing of Clinical Trials and the Publication of Clinical Trial results, and
(b) any Applicable Law or applicable court order, stipulations, consent
agreements, and settlements entered into by such Party.  The Parties agree that
any such listings or publications made pursuant to this Section 11.8
(Publication and Listing of Clinical Trials) will be considered a Publication
for purposes of this Agreement and will be subject to Section 11.7
(Publications).

11.9      Publicity; Use of Names.

11.9.1   Press Release.  The Parties have agreed on a joint press release
announcing this Agreement, set forth on Schedule 11.9.1 (Press Release), to be
issued by the Parties on such date and time as may be agreed by the
Parties.  Other than the press release set forth on Schedule 11.9.1 (Press
Release) and the public disclosures permitted by this Section 11.9 (Publicity;
Use of Names), and Section 11.4 (Authorized Disclosures), the Parties agree that
the portions of any other news release or other public announcement relating to
this Agreement or the performance hereunder that would disclose information
other than that already in the public domain will first be reviewed and approved
by both Parties (with such approval not to be unreasonably withheld,
conditioned, or delayed). However, the Parties agree that after (a) a disclosure
pursuant to Section 11.9 (Publicity; Use of Names) or Section 11.4 (Authorized
Disclosures) or (b) the issuance of a press release (including the initial press
release) or other public announcement pursuant to this Section 11.9.1 (Press
Release) that has been reviewed and approved by the other Party, the disclosing
Party may make subsequent public disclosures reiterating such information
without having to obtain the other Party’s prior consent and approval so long as
the information in such press release or other public announcement remains true,
correct, and the most current information with respect to the subject matters
set forth therein.  Similarly, after a Publication has been made available to
the public, each Party may post such Publication or a link to it on its
corporate web site (or any website managed by such Party in connection with a
Clinical Trial for a





-83-

--------------------------------------------------------------------------------

 

 

Collaboration Product, as appropriate) without the prior written consent of the
other Party, so long as the information in such Publication remains true,
correct, and the most current information with respect to the subject matters
set forth therein.

11.9.2   Disclosures by Blueprint.  Notwithstanding anything to the contrary set
forth in this Agreement, Blueprint has the right to publicly disclose (in
written, oral, or other form): (a) the achievement of Milestone Events under
this Agreement (including the amount, payment, and timing of any such Milestone
Event); (b) the commencement, completion, material data, or key results of any
Territory-Specific Clinical Trials for the Collaboration Products; (provided
that; subject to Section 11.4.1(c) (Authorized Disclosures; Permitted
Circumstances), Blueprint will obtain CStone’s prior written approval (not to be
unreasonably withheld, conditioned, or delayed) with respect to any such
disclosure to the extent it relates to a Blueprint/CStone Combination); (c) any
information relating to any Global Clinical Trial, including the commencement,
completion, material data, or key results of any such Global Clinical Trial; and
(d) the achievement of Regulatory Approval for any Collaboration Product;
provided that, subject to Section 11.4.1(c) (Authorized Disclosures; Permitted
Circumstances), Blueprint will obtain CStone’s prior written approval (not to be
unreasonably withheld, conditioned, or delayed) with respect to any such
disclosure to the extent it is solely related to the receipt of Regulatory
Approval for a Collaboration Product in the Territory.

11.9.3   Use of Names.  Each Party will have the right to use the other Party’s
name and logo in presentations, its website, collateral materials, and corporate
overviews to describe the collaboration relationship, as well as in taglines of
press releases issued pursuant to this Section 11.9 (Publicity; Use of Names);
provided that neither Party will use the other Party’s corporate name in such
manner that the distinctiveness, reputation, and validity of any trademarks and
corporate or trade names of such other Party will not be impaired, and
consistent with best practices used by such other Party for its other
collaborators.  Except as permitted under this Section 11.9 (Publicity; Use of
Names) or with the prior express written permission of the other Party, neither
Party will use the name, trademark, trade name, or logo of the other Party or
its Affiliates or their respective employees in any publicity, promotion, news
release, or disclosure relating to this Agreement or its subject matter except
as may be required by Applicable Law.  Each Party will use the other Party’s
corporate name in all publicity relating to this Agreement, including the
initial press release and all subsequent press releases.  CStone will include
explanatory text such as (a) “Discovered by Blueprint Medicines Corporation” in
all publicity, promotion, news releases, or disclosures relating to the
Collaboration Products that are not Blueprint/CStone Combinations, and (b)
“Discovered in Collaboration by Blueprint Medicines Corporation and CStone
Pharmaceuticals” in all publicity, promotion, news releases, or disclosures
relating to any Blueprint/CStone Combinations, in each case ((a) and (b)), or
such other similar text provided by Blueprint and reasonably acceptable to
CStone.

11.10    Attorney-Client Privilege.  Neither Party is waiving, nor will be
deemed to have waived or diminished, any of its attorney work product
protections, attorney-client privileges or similar protections and privileges or
the like as a result of disclosing information pursuant to this Agreement, or
any of its Confidential Information (including Confidential Information related
to pending or threatened litigation) to the Receiving Party, regardless of
whether the Disclosing Party has asserted, such privileges and protections. The
Parties: (a) share a common legal and commercial interest in such disclosure
that is subject to such privileges and protections; (b) are or may become joint
defendants in proceedings to which the information covered by such protections
and privileges relates; (c) intend that such privileges and protections remain
intact should either Party become





-84-

--------------------------------------------------------------------------------

 

 

subject to any actual or threatened proceeding to which the Disclosing Party’s
Confidential Information covered by such protections and privileges relates; and
(d) intend that after the Effective Date both the Receiving Party and the
Disclosing Party will have the right to assert such protections and
privileges.  Notwithstanding the foregoing, nothing in this Section 11.10
(Attorney-Client Privilege) will apply with respect to a Dispute between the
Parties (including their respective Affiliates).

Article 12

REPRESENTATIONS, WARRANTIES, AND COVENANTS

12.1      Representations and Warranties of Each Party.  Each Party represents
and warrants to the other Party as of the Effective Date as follows:

12.1.1   It is a corporation or limited company duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
organization, and it has the full right, power and authority to enter into this
Agreement and to perform its obligations hereunder.

12.1.2   It has not been Debarred/Excluded and no proceeding that could result
it in being Debarred/Excluded is pending, and neither it nor any of its
Affiliates has used, in any capacity in the performance of obligations relating
to the Collaboration Products, any employee, Subcontractor, consultant, agent,
representative, or other Person who has been Debarred/Excluded.

12.1.3   All consents, approvals and authorizations from all Governmental
Authorities or other Third Parties required to be obtained by such Party in
connection with this Agreement have been obtained.

12.1.4   This Agreement has been duly executed by it and is legally binding upon
it, enforceable in accordance with its terms, and does not conflict with any
agreement, instrument or understanding, oral or written, to which it is a party
or by which it may be bound, nor violate any material Applicable Law or
regulation of any court, governmental body, or administrative or other agency
having jurisdiction over it.

12.2      Representations and Warranties of Blueprint. Blueprint represents and
warrants to CStone as of the Effective Date as follows:

12.2.1   It has the right under the Blueprint Technology to grant to CStone the
licenses set forth in this Agreement, and it has not granted any license or
other right under the Blueprint Technology that is inconsistent with the
licenses granted to CStone hereunder.

12.2.2   There is no pending or, to Blueprint’s Knowledge, threatened (in
writing) litigation, nor has Blueprint received any written notice from any
Third Party, asserting or alleging that the Exploitation of the Blueprint
Compounds or the Collaboration Products prior to the Effective Date infringed or
misappropriated the intellectual property rights of such Third Party or that the
Exploitation of the Blueprint Compounds or the Collaboration Products as
contemplated under this Agreement will infringe or misappropriate the
intellectual property rights of such Third Party.

12.2.3   There are no pending or, to Blueprint’s Knowledge, no threatened (in
writing), adverse actions, suits, or proceedings against Blueprint involving the
Blueprint Technology or any





-85-

--------------------------------------------------------------------------------

 

 

of the Collaboration Products as contemplated to be used as a monotherapy or
otherwise under this Agreement.

12.2.4   The Blueprint Technology includes all Know-How owned by or licensed to
Blueprint or its Affiliates that is necessary or useful to Exploit each
Collaboration Product in the Field in the Territory as such Exploitation is
currently being conducted by Blueprint or contemplated to be conducted by the
Parties hereunder, and all Patent Rights in the Territory that are owned by or
licensed to Blueprint or its Affiliates that Cover a Collaboration Product for
use as a monotherapy (including composition of matter and methods of using,
making, or detecting such Collaboration Product).

12.2.5   [***]

12.2.6   There are no legal claims, judgments, or settlements against or owed by
Blueprint or any of its Affiliates, or pending or, to Blueprint’s Knowledge,
threatened, legal claims or litigation, in each case, relating to antitrust,
anti-competition, or Anti-Corruption Law violations.

12.2.7   To its Knowledge, neither Blueprint nor any of its Affiliates, or its
or their directors, officers, employees, distributors, agents, representatives,
sales intermediaries, or other Third Parties acting on behalf of Blueprint or
any of its Affiliates:

(a)        has taken any action in violation of any applicable Anti-Corruption
Laws;

(b)        has corruptly offered, paid, given, promised to pay or give, or
authorized the payment or gift of anything of value, directly or indirectly, to
any Public Official, for the purposes of:

(i)         influencing any act or decision of any Public Official in his or her
official capacity;

(ii)        inducing such Public Official to do or omit to do any act in
violation of his or her lawful duty;

(iii)       securing any improper advantage; or

(c)        inducing such Public Official to use his or her influence with a
government, governmental entity, or commercial enterprise owned or controlled by
any government (including state-owned or controlled veterinary, laboratory or
medical facilities) in obtaining or retaining any business whatsoever.

12.2.8   None of the officers, directors, or employees of Blueprint or of any of
its Affiliates or agents acting on behalf of Blueprint or any of its Affiliates,
in each case, that are employed or reside outside the United States, is a Public
Official.

12.3      Representations and Warranties of CStone.  CStone represents and
warrants to Blueprint as follows (a) [***], and (b) [***]:

12.3.1   It has the right under the CStone Technology to grant to Blueprint the
licenses set forth in this Agreement, and it has not granted any license or
other right under the CStone Technology that is inconsistent with the licenses
granted to Blueprint hereunder. The





-86-

--------------------------------------------------------------------------------

 

 

Notification of Passing Examination of Formalities between WuXi Biologics
(Shanghai) Co. Ltd. and CStone relating to patent number CN 201610638134.5 has
been recorded with the State Intellectual Property Office of the PRC.

12.3.2   Schedule 12.3.2 sets forth a complete and accurate list of all written
agreements pursuant to which CStone Controls any Patent Rights that Cover CS1001
or product that includes CS1001.  CStone has fully and accurately disclosed to
Blueprint the terms of each agreement set forth on Schedule 12.3.2 that are
relevant to CS1001.

12.3.3   There is no pending or, to CStone’s Knowledge, threatened (in writing)
litigation, nor has CStone received any written notice from any Third Party,
asserting or alleging that the Exploitation of any CStone Product as part of any
Blueprint/CStone Combination in the Territory as contemplated under this
Agreement will infringe or misappropriate the intellectual property rights of
such Third Party.

12.3.4   There are no pending or, to CStone’s Knowledge, no threatened (in
writing), adverse actions, suits, or proceedings against CStone involving the
CStone Technology or any CStone Product as part of any Blueprint/CStone
Combination in the Territory as contemplated under this Agreement.

12.3.5   The CStone Technology includes all Know-How owned by or licensed to
CStone or its Affiliates that is necessary or useful to Exploit the any CStone
Product as part of any Blueprint/CStone Combination in the Territory as
contemplated under this Agreement, and all Patent Rights in the Territory that
are owned by or licensed to CStone or its Affiliates that Cover a CStone Product
(including composition of matter and methods of using, making, or detecting such
CStone Product).

12.3.6   There are no legal claims, judgments, or settlements against or owed by
CStone or any of its Affiliates, or pending or, to CStone’s Knowledge,
threatened, legal claims or litigation, in each case, relating to antitrust,
anti-competition, or Anti-Corruption Law violations.

12.3.7   CStone has sufficient financial wherewithal to (a) perform all of its
obligations set forth under this Agreement, and (b) meet all of its obligations
that come due in the ordinary course of business.

12.3.8   CStone has, or can readily obtain, sufficient technical, clinical, and
regulatory expertise to perform all of its obligations pursuant to this
Agreement, including its obligations relating to Development, Manufacturing,
Medical Affairs, Commercialization, and obtaining Regulatory Approvals, in each
case, of the Blueprint Compounds and Collaboration Products as contemplated
under this Agreement.

12.3.9   To its Knowledge, neither CStone nor any of its Affiliates, or its or
their directors, officers, employees, distributors, agents, representatives,
sales intermediaries, or other Third Parties acting on behalf of CStone or any
of its Affiliates:

(a)        has taken any action in violation of any applicable Anti-Corruption
Laws; or

(b)        has corruptly offered, paid, given, promised to pay or give, or
authorized the payment or gift of anything of value, directly or indirectly, to
any Public Official, for the purposes of:





-87-

--------------------------------------------------------------------------------

 

 

(i)          influencing any act or decision of any Public Official in his or
her official capacity;

(ii)         inducing such Public Official to do or omit to do any act in
violation of his or her lawful duty;

(iii)       securing any improper advantage; or

(iv)       inducing such Public Official to use his or her influence with a
government, governmental entity, or commercial enterprise owned or controlled by
any government (including state-owned or controlled veterinary, laboratory or
medical facilities) in obtaining or retaining any business whatsoever.

12.3.10 None of the officers, directors, or employees of CStone or of any of its
Affiliates or agents acting on behalf of CStone or any of its Affiliates, in
each case, that are employed or reside outside the United States, is a Public
Official.

12.3.11 CStone or its Affiliate that will serve as Blueprint’s regulatory agent
(as applicable) in the PRC as contemplated by this Agreement has met all
qualification requirements required under Applicable Law to be Blueprint’s
regulatory agent in the PRC as contemplated by this Agreement.

12.4      Covenants of the Parties.  Each Party covenants to the other Party
that:

12.4.1   In the course of performing its obligations or exercising its rights
under this Agreement, it will comply with all Applicable Law, including, as
applicable, cGMP, GCP, and GLP standards, and will not employ or engage, and if
so employed and engaged, will thereafter terminate any Person who has been
Debarred/Excluded, or is the subject of any proceedings that could result in
such Person being Debarred/Excluded.

12.4.2   Notwithstanding anything to the contrary in this Agreement, each Party
agrees as follows:

(a)         It will not, in the performance of this Agreement, perform any
actions that are prohibited by local and other anti-corruption laws (including
the provisions of the United States Foreign Corrupt Practices Act, collectively
“Anti-Corruption Laws”) that may be applicable to one or both Parties.

(b)         It will not, in the performance of this Agreement, directly or
indirectly, make any payment, or offer or transfer anything of value, or agree
or promise to make any payment or offer or transfer anything of value, to a
government official or government employee, to any political party or any
candidate for political office or to any other Third Party with the purpose of
influencing decisions related to either Party or its business in a manner that
would violate Anti-Corruption Laws.

(c)         At the request of the other Party, not more than once each Calendar
Year, it will verify in writing to the other Party that to its Knowledge, there
have been no violations of Anti-Corruption Laws by it or its Affiliates or
Sublicensees, or persons employed by or Subcontractors used by it or its
Affiliates or Sublicensees in the performance of this Agreement, or will provide
details of any exception to the foregoing.





-88-

--------------------------------------------------------------------------------

 

 

(d)         It will maintain records (financial and otherwise) and supporting
documentation related to the subject matter of this Section 12.4.2 (Covenants of
the Parties) in order to document or verify compliance with the provisions of
this Section 12.4 (Covenants of the Parties), and upon request of the other
Party upon reasonable advance notice, will provide the other Party or its
representative with access to such records for purposes of verifying compliance
with the provisions of this Section 12.4 (Covenants of the Parties).

12.5      Covenant of CStone.

12.5.1   Throughout the Term, CStone or its Affiliate who will serve as
Blueprint’s regulatory agent in the PRC will at all times meet all qualification
requirements required under Applicable Law to be Blueprint’s regulatory agent in
the PRC as contemplated by this Agreement.  CStone will promptly notify
Blueprint of any significant change to these qualification requirements and upon
receiving any notice from any Third Party indicating, or otherwise becoming
aware, that CStone or its Affiliate may not meet these requirements.

12.5.2   CStone will (a) maintain Control of all Know-How that relate to and
Patent Rights that Cover CS1001 (including by maintaining in full force and
effect all CStone Checkpoint Product Agreements); (b) not breach or be in
default under any CStone Checkpoint Product Agreement in a manner that would
give rise to a right of termination under any such agreement; and (c) not
terminate or amend any CStone Checkpoint Product Agreement in a manner that
adversely affects Blueprint’s rights under this Agreement with respect to the
BLU-554/CStone Checkpoint Combination without Blueprint’s prior written
consent.  If CStone receives notice of any alleged material breach by CStone or
its Affiliates under any such CStone Checkpoint Product Agreement, then CStone
will promptly, but in no event less than [***] thereafter, provide written
notice thereof to Blueprint and grant Blueprint the right (but not the
obligation) to cure any such alleged breach.

12.6      NO OTHER WARRANTIES.  EXCEPT AS EXPRESSLY STATED IN THIS Article 12
(REPRESENTATIONS, WARRANTIES, AND COVENANTS), (A) NO REPRESENTATION, CONDITION,
OR WARRANTY WHATSOEVER IS MADE OR GIVEN BY OR ON BEHALF OF BLUEPRINT OR CSTONE;
AND (B) ALL OTHER CONDITIONS AND WARRANTIES WHETHER ARISING BY OPERATION OF LAW
OR OTHERWISE ARE EXPRESSLY EXCLUDED, INCLUDING ANY CONDITIONS AND WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE, OR
NON-INFRINGEMENT.  ANY INFORMATION PROVIDED BY BLUEPRINT OR ITS AFFILIATES IS
MADE AVAILABLE ON AN “AS IS” BASIS WITHOUT WARRANTY WITH RESPECT TO
COMPLETENESS, COMPLIANCE WITH REGULATORY STANDARDS OR REGULATIONS, OR FITNESS
FOR A PARTICULAR PURPOSE OR ANY OTHER KIND OF WARRANTY WHETHER EXPRESS OR
IMPLIED.

12.7      Time for Claims.  Except in the case of any fraud or intentional
misrepresentation by a Party: (a) the representations and warranties of the
Parties contained in Section 12.1 (Representations and Warranties of Each
Party), Section 12.2 (Representations and Warranties of Blueprint), and Section
12.3 (Representations and Warranties of CStone) will survive until the date that
is [***] with respect to representations and warranties made as of the Effective
Date and until the date that is [***], and (b) after such [***] period, no Party
may bring any claim against the other Party arising from or relating to such
other Party’s breach of such representations and warranties.





-89-

--------------------------------------------------------------------------------

 

 

Article 13

INDEMNIFICATION

13.1      By CStone.  CStone will indemnify and hold harmless Blueprint and its
Affiliates, and their respective directors, officers, employees, successors,
heirs and assigns, and agents (individually and collectively, the “Blueprint
Indemnitee(s)”) from and against all Losses incurred in connection with any
Third Party Claims to the extent arising from or relating to (a) the
Exploitation of the Blueprint Compounds or the Collaboration Products by or on
behalf of CStone or any of its Affiliates, Sublicensees, or Subcontractors,
including product liability claims arising from such Exploitation, (b) CStone’s
actions (or omissions) in the performance of its obligations with respect to
Regulatory Submissions or interactions with Regulatory Authorities, in each case
as the authorized regulatory agent of record for Blueprint in the PRC, (c) the
negligence or willful misconduct of CStone or any of its Affiliates,
Sublicensees, or Subcontractors, (d) CStone’s breach of any of its
representations, warranties, covenants, or obligations set forth in or entered
into pursuant to this Agreement, (e) the failure of CStone or any of its
Affiliates, Sublicensees, or Subcontractors to abide by any Applicable Law, or
(f) any claim or demand from any employee or contractor of CStone or its
Affiliate who is an inventor of any Assigned Collaboration Technology or Joint
Collaboration Technology with respect to the ownership thereof, in each case of
clauses (a) through (f) above, except to the extent such Third Party Claims
arise out of a Blueprint Indemnitee’s negligence or willful misconduct, breach
of this Agreement, or failure to abide by any Applicable Law.

13.2     By Blueprint.  Blueprint will indemnify and hold harmless CStone, its
Affiliates, and their directors, officers, employees, successors, heirs and
assigns, and agents (individually and collectively, the “CStone Indemnitee(s)”)
from and against all Losses incurred in connection with any Third Party Claims
to the extent from or relating to (a) the Exploitation of the Blueprint
Compounds or the Collaboration Products, by or on behalf of Blueprint or any of
its Affiliates, licensees (not including CStone or its Affiliates, Sublicensees,
or its Subcontractors), Sublicensees, or Subcontractors, including product
liability claims arising from such Exploitation, and including such Exploitation
after the effective date of termination of this Agreement (including when acting
as an exclusive distributor pursuant to Section 15.3.2 (Appointment as Exclusive
Distributor), if applicable), (b) the negligence or willful misconduct of
Blueprint or any of its Affiliates, licensees (not including CStone or its
Affiliates, Sublicensees, or its Subcontractors), Sublicensees, or
Subcontractors, (c) Blueprint’s breach of any of its representations,
warranties, covenants, or obligations set forth in or entered into pursuant to
this Agreement, (d) the failure of Blueprint or any of its Affiliates, licensees
(not including CStone or its Affiliates, Sublicensees, or Subcontractors),
Sublicensees, or Subcontractors to abide by any Applicable Law, or (e) any claim
or demand from any employee or contractor of Blueprint or its Affiliate who is
an inventor of any Joint Collaboration Technology with respect to the ownership
thereof, in each case of clauses (a) through (e) above, except to the extent
such Third Party Claims arise out of any of a CStone Indemnitee’s negligence or
willful misconduct, breach of this Agreement or failure to abide by any
Applicable Law.

13.3      Indemnification Procedure.  If either Party is seeking indemnification
under Section 13.1 (By CStone) or Section 13.2 (By Blueprint) (the “Indemnified
Party”), it will inform the other Party (the “Indemnifying Party”) of the Third
Party Claim giving rise to such indemnification obligations within [***] after
receiving written notice of the Third Party Claim (it being understood and
agreed, however, that the failure or delay by an Indemnified Party to give such
notice of a Third Party Claim will not affect the Indemnifying Party’s
indemnification obligations hereunder except to the extent the Indemnifying
Party will have been actually and materially prejudiced as a result of such
failure or delay to give notice).  The Indemnifying Party will have the right to
assume the





-90-

--------------------------------------------------------------------------------

 

 

defense of any such Third Party Claim for which it is obligated to indemnify the
Indemnified Party.  The Indemnified Party will cooperate with the Indemnifying
Party and the Indemnifying Party’s insurer as the Indemnifying Party may
reasonably request, and at the Indemnifying Party’s cost and expense.  The
Indemnified Party will have the right to participate, at its own expense and
with counsel of its choice, in the defense of any Third Party that has been
assumed by the Indemnifying Party.  Neither Party will have the obligation to
indemnify the other Party in connection with any settlement made without the
Indemnifying Party’s written consent, which consent will not be unreasonably
withheld, conditioned, or delayed.  The Indemnifying Party will not admit
liability of the Indemnified Party without the Indemnified Party’s prior written
consent, which consent will not be unreasonably withheld, conditioned, or
delayed.  If the Parties cannot agree as to the application of Section 13.1 (By
CStone) or Section 13.2 (By Blueprint) as to any Third Party Claim, pending
resolution of the Dispute pursuant to Article 16 (Dispute Resolution), the
Parties may conduct separate defenses of such Third Party Claims, with each
Party retaining the right to claim indemnification from the other Party in
accordance with Section 13.1 (By CStone) or Section 13.2 (By Blueprint), as
applicable, upon resolution of the underlying Third Party Claim.

13.4     Insurance.  Each Party will procure and maintain during the Term of
this Agreement and for three years after termination or expiration of this
Agreement, commercial general liability insurance from a minimum of “A-” AM
Bests rated insurance company or insurer reasonably acceptable to Blueprint,
including contractual liability and product liability or clinical trials, if
applicable, with coverage limits of not less than [***] per occurrence for
Development and [***] per occurrence for Commercialization.  Such policies will
name the other Party and its Affiliates as additional insureds and provide a
waiver of subrogation in favor of the other Party and its Affiliates.  Such
insurance policies will be primary and non-contributing with respect to any
other similar insurance policies available to the other Party or its
Affiliates.  Any deductibles for such insurance will be assumed by insured
Party.  Each Party will provide the other Party with evidence of such insurance
upon the other Party’s request and prior to expiration of any one
coverage.  Each Party will provide the other Party with written notice at least
[***] prior to the cancellation or non-renewal of, or material changes in, such
insurance except for cancellation due to non-payment of premiums, in which case
notice will be provided at least [***] prior to such cancellation.  Such
insurance will not be construed to create a limit of the insured Party’s
liability with respect to its indemnification obligations under this Article 13
(Indemnification).

Article 14

INTELLECTUAL PROPERTY

14.1      Inventions.

14.1.1   Ownership.  As between the Parties, (a) Blueprint will solely own all
Blueprint Technology, including Assigned Collaboration Technology, but excluding
Joint Collaboration Technology, (b) CStone will solely own all CStone Product
Technology and CStone General Collaboration Technology, excluding Joint
Collaboration Technology, and (c) the Parties will jointly own all
Blueprint/CStone Combination Technology and other Joint Collaboration
Technology.

14.1.2   Disclosure.  Each Party will promptly disclose to the other Party all
Inventions within the Collaboration Know-How that it develops or invents,
whether solely or jointly with others (in any event, prior to the filing of any
patent application with respect to such Inventions), including all invention
disclosures or other similar documents submitted to such Party by its or its
Affiliates’ employees, agents, or independent contractors relating
thereto.  Each





-91-

--------------------------------------------------------------------------------

 

 

Party will also promptly respond to reasonable requests from the other Party for
additional information relating thereto.

14.1.3   Assignment; Ownership of Joint Collaboration Technology.

(a)         Assigned Collaboration Technology.  CStone will and hereby does
assign to Blueprint all of its rights, title, and interests in and to all
Assigned Collaboration Technology, and Blueprint hereby accepts such
assignment.  CStone will take (and cause its Affiliates and Sublicensees, and
their respective employees, agents, and contractors to take) such further
actions reasonably requested by Blueprint to evidence such assignment and to
assist Blueprint in obtaining patent and other intellectual property rights
protection for Inventions within the Assigned Collaboration Know-How including
executing further assignments, consents, releases, and other commercially
reasonable documentation and providing good faith testimony by affidavit,
declaration, in-person, or other proper means in support of any effort by
Blueprint to establish, perfect, defend, or enforce its rights in any Assigned
Collaboration Technology through prosecution of governmental filings, regulatory
proceedings, litigation, and other means, including through the filing,
prosecution, maintenance, and enforcement of the Assigned Collaboration
Technology.  CStone will obligate its Affiliates, Sublicensees, and
Subcontractors to assign all Assigned Collaboration Technology to CStone (or
directly to Blueprint) so that CStone can comply with its obligations under this
Section 14.1 (Inventions), and CStone will promptly obtain such
assignment.  Without limitation, CStone will cooperate with Blueprint if
Blueprint applies for U.S. or foreign patent protection for such Assigned
Collaboration Technology and will obtain the cooperation of the individual
inventors of any such Assigned Collaboration Technology.  If CStone is unable to
assign any Assigned Collaboration Technology, then CStone hereby grants and
agrees to grant to Blueprint a royalty-free, fully paid-up, exclusive (even as
to CStone, subject to the terms of this Agreement, including the licenses
granted to CStone pursuant to Section 2.1 (License Grants to CStone)),
perpetual, irrevocable license (with the right to grant sublicenses through
multiple tiers) under such Assigned Collaboration Technology for any and all
purposes.

(b)         Ownership of Joint Collaboration Technology.  The Parties will
jointly own all Blueprint/CStone Combination Technology and all other Joint
Collaboration Technology[***] (subject to the terms of this Agreement, including
the licenses granted under Article 2 (Licenses)).  Each Party will and hereby
does assign to the other Party a joint interest in and to all Blueprint/CStone
Combination Technology, and the other Party hereby accepts such
assignment.  Each Party will take (and cause its Affiliates and Sublicensees,
and their respective employees, agents, and contractors to take) such further
actions reasonably requested by the other Party to evidence such assignment and
to assist the Parties in obtaining jointly-owned patent and other intellectual
property rights protection for Inventions within the Blueprint/CStone
Combination Know-How including executing further assignments, consents,
releases, and other commercially reasonable documentation and providing good
faith testimony by affidavit, declaration, in-person, or other proper means in
support of any effort by the Parties to establish, perfect, defend, or enforce
their rights in any Blueprint/CStone Combination Technology through prosecution
of governmental filings, regulatory proceedings, litigation, and other means,
including through the filing, prosecution, maintenance,





-92-

--------------------------------------------------------------------------------

 

 

and enforcement of the Blueprint/CStone Combination Technology.  Each Party will
obligate its Affiliates, Sublicensees, and Third Party contractors (including
all Subcontractors) to assign all Blueprint/CStone Combination Technology to
such Party so that each Party can comply with its obligations under this Section
14.1 (Inventions), and each Party will promptly obtain such assignment.  Without
limitation, each Party will cooperate with the other Party if the Parties
determine to apply for U.S. or foreign patent protection for such
Blueprint/CStone Combination Technology and will obtain the cooperation of the
individual inventors of any such Blueprint/CStone Combination Technology.  If
either Party is unable to assign a joint interest in any Blueprint/CStone
Combination Technology, then such Party hereby grants and agrees to grant to the
other Party a royalty-free, fully paid-up, non-exclusive (subject to the terms
of this Agreement, including the licenses granted to CStone pursuant to Section
2.1 (License Grants to CStone)), perpetual, irrevocable license (with the right
to grant sublicenses through multiple tiers) under such Blueprint/CStone
Combination Technology for any and all purposes.

(c)         Practice Under and other Use of Joint Collaboration
Technology.  Subject to the rights granted under and the restrictions set forth
in this Agreement (including Section 2.6.1 (Exclusivity Covenant)), neither
Party will have any obligation to account to the other Party for profits, or to
obtain any approval of the other Party to license, assign, or otherwise exploit
any Joint Collaboration Technology by reason of joint ownership thereof, and
each Party hereby waives any right it may have under the Applicable Law of any
jurisdiction to require any such approval or accounting.  To the extent any
further consent is required to enable a Party to so license or exploit its
interest in the Joint Collaboration Technology, the other Party will grant
consent promptly upon request.

(d)         Employee Assignment.  CStone and its Affiliates performing
activities under this Agreement will enter into with each of their respective
employees legally binding and sufficient agreements or employment policies
providing for the payment by CStone or its Affiliate of any reward or
remuneration required under Applicable Law in a particular region in the
Territory in consideration for the development of Inventions by such employees.
Without limiting the generality of the foregoing, CStone and its Affiliates
will, and will cause its Sublicensees to, enter into an agreement or employment
policy with each of its employees performing activities under this Agreement
that (a) compels prompt disclosure to CStone (or its Sublicensee, as applicable)
of all Collaboration Technology developed, invented, or filed by such employee
during any performance under this Agreement; (b) automatically assigns to CStone
(or its Sublicensee, as applicable) all rights, title, and interests in and to
all Collaboration Technology, and requires each employee to execute all
documents and take such other actions as may be necessary to effectuate such
assignment; (c) includes an invention and patent reward and remuneration policy
providing for the payment by CStone of any reward or remuneration required under
Applicable Law in such region in consideration for the development of Inventions
by such employees that is legally sufficient under Applicable Law; and (d)
includes a waiver of pre-emption rights under any Applicable Law in such region,
including in the case of an employee in the PRC, Article 326 of the Contract Law
of the PRC to the effect that the employee will confirm that he/she will not
have any right or claim with respect to any Collaboration Technology derived
from his/her work, except for the reward and





-93-

--------------------------------------------------------------------------------

 

 

remuneration he/she is entitled to under the invention and patent reward and
remuneration policy. [***]

(e)         Payments in Consideration of Assignments of Intellectual Property.

(i)          Payment by Blueprint. In consideration of the assignment by CStone
to Blueprint of all Assigned Collaboration Technology and a joint ownership
interest in all Blueprint/CStone Combination Technology, Blueprint will pay to
CStone a one-time payment of [***], which payment will be payment in-full for
the assignment of all Assigned Collaboration Technology and Blueprint/CStone
Combination Technology hereunder regardless of how many patent applications are
filed or patents are issued Covering the Assigned Collaboration Know-How or
Blueprint/CStone Combination Know-How.  Blueprint will notify CStone of
Blueprint’s filing of the first patent application claiming any Assigned
Collaboration Know-How or Blueprint/CStone Combination Know-How with respect to
which an employee of CStone is an inventor. Promptly thereafter, CStone will
invoice Blueprint for the foregoing amount, and Blueprint will pay the
undisputed invoiced amounts within [***] after the date of such invoice. The
Parties expressly acknowledge that the foregoing amount is [***] and is [***].

(ii)         Reward and Remuneration Payments to CStone Employees.  As between
the Parties, CStone will be solely responsible for the payment of, and CStone
will pay, any rewards and remuneration for inventions and technical achievements
required by Applicable Law to be paid to its employees for the development or
invention of any Collaboration Technology.

14.2       CREATE Act.  Notwithstanding anything to the contrary set forth in
this Agreement, CStone may not invoke the Cooperative Research and Technology
Enhancement Act, 35 U.S.C. § 102(c) (the “CREATE Act”) when exercising its
rights under this Agreement without the prior written approval of Blueprint.  If
CStone intends to invoke the CREATE Act, then it will notify Blueprint and if
agreed by the Parties, then Blueprint will cooperate and coordinate its
activities with CStone with respect to any filings or other activities in
support thereof.  The Parties acknowledge and agree that this Agreement is a
“joint research agreement” as defined in the CREATE Act.

14.3       Patent Prosecution.

14.3.1    Blueprint Patent Rights.

(a)         Right to Prosecute.  Subject to Section 14.3.3 (Joint Collaboration
Technology), as between the Parties, Blueprint will have the right to control
the Patent Prosecution of all Blueprint Patent Rights, including any Assigned
Collaboration Patent Rights throughout the world.  CStone will obtain any
necessary assignment documents for Blueprint with respect to the Patent
Prosecution of such Patent Rights, to render all signatures that will be
necessary for such patent filings, and to assist Blueprint in all other
reasonably ways that are necessary for the issuance of such Patent Rights as
well as for the Patent Prosecution of such Patent Rights.  CStone will be
responsible for [***] of the reasonable out-of-pocket costs incurred by or on
behalf of Blueprint with respect to the Patent Prosecution of such Patent





-94-

--------------------------------------------------------------------------------

 

 

Rights in the Territory, and will reimburse Blueprint for such costs within
[***] of receiving an invoice with reasonable supporting documentation for such
costs.

(b)         Review and Consult.  Blueprint will consult with CStone and keep
CStone reasonably informed of the Patent Prosecution of the Blueprint Patent
Rights in the Territory and will provide CStone with all material correspondence
received from any patent authority in the Territory in connection therewith.  In
addition, Blueprint will provide CStone with drafts of all proposed material
filings in the Territory and correspondence to any patent authority in the
Territory in connection with the Patent Prosecution of the Blueprint Patent
Rights in the Territory for CStone’s review and comment prior to the submission
of such proposed filings and correspondence.  Further, Blueprint will notify
CStone of any decision to cease Patent Prosecution of any Blueprint Patent
Rights in the Territory.  Blueprint will consider CStone’s comments on Patent
Prosecution [***] and will incorporate such comments [***].

(c)         Abandonment.  If Blueprint decides that it is no longer interested
in the Patent Prosecution of a particular Blueprint Patent Right in the
Territory during the Term, then it will promptly provide written notice to
CStone of such decision.  CStone may, upon written notice to Blueprint, assume
the Patent Prosecution of such Patent Right in Blueprint’s name [***].  In such
event, (i) such patent or patent application will no longer be considered a
Royalty Patent Right, (ii) CStone will be responsible for [***] of the costs and
expenses of the Patent Prosecution of such Patent Right, and (iii) Blueprint
will have the rights to review and consult set forth in Section 14.3.1(b)
(Review and Consult) mutatis mutandis.

14.3.2    CStone General Collaboration Patent Rights.

(a)         Right to Prosecute.  As between the Parties, CStone will have the
right to control the Patent Prosecution of all CStone General Collaboration
Patent Rights throughout the world.  CStone will be responsible for [***] of the
costs and expenses incurred with respect to the Patent Prosecution of such
Patent Rights throughout the world.

(b)         Review and Consult.  CStone will consult with Blueprint and keep
Blueprint reasonably informed of the Patent Prosecution of the CStone General
Collaboration Patent Rights and will provide Blueprint with all material
correspondence received from any patent authority in connection therewith.  In
addition, CStone will provide Blueprint with drafts of all proposed material
filings and correspondence to any patent authority in connection with the Patent
Prosecution of the CStone General Collaboration Patent Rights for Blueprint’s
review and comment prior to the submission of such proposed filings and
correspondence.  Further, CStone will notify Blueprint of any decision to cease
Patent Prosecution of any CStone General Collaboration Patent Rights.  CStone
will consider Blueprint’s comments on Patent Prosecution [***] and will
incorporate such comments [***].

(c)         Abandonment.  If CStone decides that it is no longer interested in
continuing the Patent Prosecution of a particular CStone General Collaboration
Patent Right during the Term, then it will promptly provide written notice to
Blueprint of such decision.  Blueprint may, upon written notice to CStone,
assume such Patent





-95-

--------------------------------------------------------------------------------

 

 

Prosecution of such CStone General Collaboration Patent Right [***].  In such
event, (i) Blueprint will be responsible for [***] of the costs and expenses of
the Patent Prosecution of such Patent Right, and (ii) CStone will have the
rights to review and consult set forth in Section 14.3.2(b) (Review and Consult)
mutatis mutandis.

14.3.3    Joint Collaboration Technology.

(a)         Blueprint/CStone Combination Technology.  Blueprint will control the
Patent Prosecution of any Joint Collaboration Patent Rights outside of the
Territory, and CStone will control the Patent Prosecution of any Joint
Collaboration Patent Right inside of the Territory.  The Parties will use [***]
to agree on a mutually acceptable strategy for the Patent Prosecution of the
Joint Collaboration Patent Rights and will ensure that the external counsels
engaged by each Party for the Patent Prosecution of such Joint Collaboration
Patent Rights coordinate with each other with respect to such Patent Prosecution
of the Joint Collaboration Patent Rights inside and outside of the Territory
(including with respect to the timing of the filing of patent applications
inside and outside of the Territory).  The Party with the right to control the
Patent Prosecution of any Joint Collaboration Patent Right pursuant to this
Section 14.3.3(a) (Blueprint/CStone Combination Technology) (the “Prosecuting
Party”) will be responsible for [***] of the reasonable out-of-pocket costs
incurred with respect to the Patent Prosecution of such Patent Rights in their
respective territory, and the other Party will be responsible for [***] of such
out-of-packet costs (i.e., CStone will be responsible for [***] of the
out-of-pocket costs incurred by or on behalf of Blueprint in connection with the
Patent Prosecution of the Joint Collaboration Patent Rights outside of the
Territory and Blueprint will be responsible for [***] of the out-of-pocket costs
incurred by or on behalf of CStone in connection with the Patent Prosecution of
the Joint Collaboration Patent Rights inside of the Territory).  The other Party
will reimburse the Prosecuting Party for such out-of-pocket costs within [***]
of receiving an invoice with reasonable supporting documentation for such costs.

(b)         Review and Consult.  The Prosecuting Party will consult with the
other Party and keep the other Party reasonably informed of the Patent
Prosecution of the Joint Collaboration Patent Rights in its respective territory
and will provide the other Party with all material correspondence received from
any patent authority in such territory in connection therewith.  In addition,
the Prosecuting Party will provide the other Party with drafts of all proposed
material filings and correspondence to any patent authority in its respective
territory in connection with the Patent Prosecution of the Joint Collaboration
Patent Rights for the other Party’s review and comment prior to the submission
of such proposed filings and correspondence.  Further, the Prosecuting Party
will notify the other Party of any decision to cease Patent Prosecution of any
of the Joint Collaboration Patent Rights in its respective territory.  The
Prosecuting Party will consider the other Party’s comments on Patent Prosecution
but will have final decision-making authority under this Section 14.3.3(b)
(Review and Consult).

(c)         Abandonment.  If the Prosecuting Party decides that it is no longer
interested in the Patent Prosecution of a particular Joint Collaboration Patent
Right in its respective territory during the Term, then it will promptly provide
written notice to the other Party of such decision.  The other Party may, upon
written notice to





-96-

--------------------------------------------------------------------------------

 

 

the Prosecuting Party, assume the Patent Prosecution of such Patent Right in the
applicable territory.  In such event, (i) the other Party will become the
Prosecuting Party with respect to such Joint Collaboration Patent Rights in the
applicable territory, (ii) the other Party will be continue to be responsible
for [***] of the out-of-pocket costs incurred by the Prosecuting Party as set
forth under Section 14.3.3(a) (Blueprint/CStone Combination Technology), and
(iii) the other Party (that is no longer the Prosecuting Party) will retain the
rights to review and consult set forth in Section 14.3.3(b) (Review and
Consult).

14.3.4    Cooperation.  Each Party will provide the other Party all reasonable
assistance and cooperation in the Patent Prosecution efforts under this Section
14.3 (Patent Prosecution), including providing any necessary powers of attorney
and executing any other required documents or instruments for such prosecution.

14.4       Patent Enforcement.

14.4.1    Notice.  Each Party will notify the other within [***] of becoming
aware of any alleged or threatened infringement by a Third Party of any of the
(a) Blueprint Patent Rights in the Territory, (b) CStone General Collaboration
Patent Rights in the Territory, or (c) Blueprint/CStone Combination Patent
Rights or other Joint Collaboration Patent Rights in the Territory, and, in each
case, any related declaratory judgment or equivalent action alleging the
invalidity, unenforceability, or non-infringement of such Patent Rights
(collectively “Product Infringement”).  Each Party will also notify the other
within [***] of becoming aware of any alleged or threatened infringement by a
Third Party of any CStone General Collaboration Patent Right that adversely
affects or is expected to adversely affect any Collaboration Product outside of
the Territory, including any related declaratory judgment or equivalent action
alleging the invalidity, unenforceability or non-infringement of any such Patent
Rights (an “Ex-Territory Infringement”).  For clarity, Product Infringement and
Ex-Territory Infringement each exclude any adversarial Patent Prosecution
proceedings.

14.4.2    Enforcement Rights.

(a)         First Right; Step-In.

(i)          Blueprint First Right.  Blueprint will have the first right to
bring and control any legal action to enforce Blueprint Patent Rights and Joint
Collaboration Patent Rights other than the Blueprint/CStone Combination Patent
Rights against any Product Infringement in the Territory as it reasonably
determines appropriate, and Blueprint will consider [***] the interests of
CStone in such enforcement of the Blueprint Patent Rights and such Joint
Collaboration Patent Rights.

(ii)         CStone First Right.  CStone will have the first right to bring and
control any legal action to enforce the Blueprint/CStone Combination Patent
Rights against any Product Infringement in the Territory as it reasonably
determines appropriate, and CStone will consider [***] the interests of
Blueprint in such enforcement of the Blueprint/CStone Combination Patent
Rights.  The Party with the first right to bring and control any legal action to
enforce the Blueprint Patent Rights, Blueprint/CStone





-97-

--------------------------------------------------------------------------------

 

 

Combination Patent Rights, or other Joint Collaboration Patent Rights, as
applicable, will be referred to herein as the “Controlling Party.”

(iii)       Step-In Rights.  If the Controlling Party or its designee fails to
abate such Product Infringement in the Territory or to file an action to abate
such Product Infringement in the Territory within [***] after a written request
from the other Party to do so, or if the Controlling Party discontinues the
prosecution of any such action after filing without abating such infringement,
then, in either case, the other Party will have the right to enforce the
applicable Patent Rights against such Product Infringement in the Territory as
it reasonably determines appropriate provided that (A) the Controlling Party
does not provide reasonable rationale for not doing so or continuing to do so
(including a substantive concern regarding counter-claims by the infringing
Third Party), and (B) the other Party will not enter into any settlement
admitting the invalidity of, or otherwise impairing, of any such Patent Rights
without the prior written consent of the Controlling Party.

(iv)        CStone’s Patent Rights.  CStone will have the sole right to bring
and control any legal action to enforce CStone General Collaboration Patent
Rights and CStone Product Patent Rights against any Product Infringement in the
Territory at its own expense as it reasonably determines appropriate.  CStone
will not have the right to enforce any Blueprint Patent Rights, Blueprint/CStone
Combination Patent Rights, or other Joint Collaboration Patent Rights outside of
the Territory.  Notwithstanding the foregoing, CStone will have the sole right
and authority to enforce Patent Rights Controlled by CStone or its Affiliates
that Cover a CStone Product (other than a Blueprint/CStone Combination) inside
and outside of the Territory.

(b)         Control of Ex-Territory Infringements.  CStone will have the first
right to bring and control any legal action that it reasonably determines
appropriate to enforce any CStone General Collaboration Patent Rights against
any Ex-Territory Infringement outside of the Territory at its own expense, and
CStone will consider [***] the interests of Blueprint in such enforcement of the
CStone General Collaboration Patent Rights.  If CStone or its designee fails to
abate such Ex-Territory Infringement outside of the Territory or to file an
action to abate such Ex-Territory Infringement outside of the Territory within
[***] after a written request from Blueprint to do so, or if CStone discontinues
the prosecution of any such action after filing without abating such
infringement, then, in either case, Blueprint will have the right to enforce
such CStone General Collaboration Patent Rights against such Ex-Territory
Infringement outside of the Territory as it reasonably determines appropriate
provided that (i) CStone does not provide reasonable rationale for not doing so
or continuing to do so (including a substantive concern regarding counter-claims
by the infringing Third Party), and (ii) Blueprint will not enter into any
settlement admitting the invalidity of, or otherwise impairing, any CStone
General Collaboration Patent Rights without the prior written consent of CStone.

14.4.3    Cooperation.  At the request of the Party bringing an action related
to a Product Infringement or Ex-Territory Infringement, the other Party will
provide reasonable





-98-

--------------------------------------------------------------------------------

 

 

assistance in connection therewith, including by executing reasonably
appropriate documents, cooperating in discovery, and joining as a party to the
action if required by Applicable Law to pursue such action.

14.4.4    Recoveries.  Any recoveries resulting from an enforcement action
relating to a claim of Product Infringement in the Territory or Ex-Territory
Infringement outside of the Territory will be first applied against payment of
each Party’s costs and expenses in connection therewith.  Any such recoveries in
excess of such costs and expenses will be split as follows: (a) [***] will be
paid to the Party initiating such suit, action or proceeding and (b) [***] will
be paid to the non-initiating Party.

14.4.5    Continuing Infringement.  With respect to any continuing Product
Infringement of the Blueprint Patent Rights or the Joint Collaboration Patent
Rights (other than Blueprint/CStone Combination Patent Rights) in a region in
the Territory, if (a) Blueprint or its designee fails to abate such infringement
or file an action to abate such infringement within [***] after receiving
CStone’s written request pursuant to Section 14.4.2(a) (First Right; Step-In),
or if Blueprint discontinues the prosecution of any such action after filing
without abating such infringement, and (b) CStone notifies Blueprint that it
wishes to exercise its right to enforce the applicable Patent Rights against
such Product Infringement pursuant to Section 14.4.2(a) (First Right; Step-In),
and Blueprint provides notice to CStone that Blueprint has a reasonable
rationale for denying such exercise in accordance with Section 14.4.2(a)(i)
(Blueprint First Right) (which notice must be provided to CStone within [***]
from the date of CStone’s notice to Blueprint pursuant to Section 14.4.2(a)
(First Right; Step-In)), then, from the date of such notice from Blueprint
pursuant to Section 14.4.2(a)(i) (Blueprint First Right) until such time as such
Product Infringement is abated such Patent Right will cease to be a Royalty
Patent Right for purposes of this Agreement.

14.5       Infringement of Third Party Rights.

14.5.1    Notice.  If any Collaboration Product used or sold by CStone or its
Affiliates or Sublicensees becomes the subject of a Third Party’s claim or
assertion of infringement of a Patent Right or other rights in the Territory
that are owned or controlled by such Third Party, then CStone will promptly
notify Blueprint within [***] after receipt of such claim or assertion and will
include in such notice a copy of any summons or complaint (or the equivalent
thereof) received regarding the foregoing.  Thereafter, the Parties will
promptly meet to consider the claim or assertion and the appropriate course of
action and may, if appropriate, agree on and enter into a “common interest
agreement” wherein the Parties agree to their shared, mutual interest in the
outcome of such potential dispute.  The Parties will assert and not waive the
joint defense privilege with respect to any communications between the Parties
in connection with the defense of such claim or assertion.

14.5.2    Defense.  CStone will be solely responsible for the defense of any
such infringement claims brought against CStone, at CStone’s cost and expense;
provided that CStone will not agree to any settlement, consent to judgment, or
other voluntary final disposition in connection with such defense action without
Blueprint’s prior written consent if such settlement, consent to judgment, or
other voluntary final disposition would (a) result in the admission of any
liability or fault on behalf of Blueprint, (b) result in or impose any payment
obligations upon Blueprint, or (c) subject Blueprint to an injunction or
otherwise limit Blueprint’s ability to take any actions or refrain from taking
any actions under this Agreement or with respect to any Blueprint Compound or
Blueprint Product.  CStone will





-99-

--------------------------------------------------------------------------------

 

 

keep Blueprint informed on the status of such defense action, and Blueprint will
have the right, but not the obligation, to participate and be separately
represented in such defense action at its sole option and at its own expense.

14.6       Patents Licensed from Third Parties.  Each Party’s rights under this
Article 14 (Intellectual Property) with respect to the Patent Prosecution and
enforcement of any Blueprint Patent Right that is in-licensed by Blueprint from
a Third Party will be subject to the rights of such Third party to prosecute,
enforce, and defend such Patent Right.

14.7       Patent Listings.  With respect to patent listings in any patent
listing system established by any applicable Regulatory Authority in a region in
the Territory during the Term that is similar to the FDA Orange Book, for issued
patents for any Collaboration Product, the Parties will agree which patents to
list in such patent listing (a) prior to the submission of the first and any
subsequent MAA for such Collaboration Product in such region to such applicable
Regulatory Authority, and (b) within [***] after the receipt of the first and
any subsequent Regulatory Approval in such region for such Collaboration Product
from such Regulatory Authority.

14.8       Patent Term Extensions.  With respect to any system for extending the
term of Patent Rights in the Territory established by any applicable Regulatory
Authority in any region in the Territory during the Term that is similar to the
patent term extension system in the U.S., CStone will be solely responsible for
making all decisions regarding patent term extensions in the Territory,
including supplementary protection certificates and any other extensions that
are now or become available in the future, that are applicable to Blueprint
Patent Rights or Joint Collaboration Patent Rights licensed hereunder and that
become available directly as a result of the Regulatory Approval of a
Collaboration Product in the Territory; provided that CStone will consult with
Blueprint with respect to such decisions and implement the reasonable comments
and concerns of Blueprint.

14.9       Product Trademarks.

14.9.1    Global Brand Elements.  CStone acknowledges that Blueprint may decide
to develop and adopt certain distinctive colors, logos, images, symbols, and
trademarks to be used in connection with the Commercialization of each
Collaboration Product on a global basis (such branding elements, collectively,
the “Global Brand Elements”).  Blueprint will and hereby does grant CStone the
exclusive right to use such Global Brand Elements in connection with the
Commercialization of each Collaboration Product in the Territory.

14.9.2    Product Marks in the Territory.  CStone will have the right to brand
the Collaboration Products in the Territory using trademarks, logos, and trade
names that it determines appropriate for such Collaboration Products, which may
vary by region or within a region, and that are consistent with Blueprint’s
Global Brand Elements (the “Product Marks”); provided,  however, a Product Mark
may deviate from Blueprint’s Global Brand Elements if (a) the JSC determines
such Product Mark is not appropriate for the Territory due to linguistic reasons
or market research showing that such Product Mark is not appropriate, or (b) in
CStone’s reasonable discretion if a Governmental Authority rejects or refuses
such Product Mark for use in the Territory.  CStone will provide Blueprint with
a reasonable opportunity to review and provide comments on each proposed Product
Mark, and CStone will consider [***] and incorporate [***] Blueprint’s comments
before selecting any Product Mark.  CStone will not use any trademarks of
Blueprint (including Blueprint’s corporate name) or any trademark confusingly
similar thereto without Blueprint’s prior written consent.





-100-

--------------------------------------------------------------------------------

 

 

14.9.3    Ownership.  Blueprint will be the sole and exclusive owner of all
Product Marks and Global Brand Elements, including all trademark registrations
and applications therefor and all goodwill associated therewith. To the extent
CStone acquires any rights, title, or interests in or to any Product Mark or
Global Brand Element (including any trademark registration or application
therefore or goodwill associated with any Product Mark), CStone will, and hereby
does, assign the same to Blueprint.  Blueprint will and hereby does grant CStone
the exclusive right to use such Product Marks in connection with the
Commercialization of the applicable Collaboration Product in the
Territory.  CStone will register and maintain the Product Marks in the Territory
that it determines reasonably necessary in Blueprint’s name, at CStone’s cost
and expense.

14.9.4    Use.  CStone agrees that it and its Affiliates and Sublicensees will
Commercialize each of the Collaboration Products in the Territory in a manner
consistent with the Global Brand Elements and will: (a) ensure that all
Collaboration Products that are sold bearing the Product Marks and Global Brand
Elements are of a high quality consistent with industry standards for global
pharmaceutical and biologic therapeutic products; (b) ensure that each use of
the Global Brand Elements and Product Marks by CStone and its Affiliates and
Sublicensees is accompanied by an acknowledgement that such Global Brand
Elements and Product Marks are owned by Blueprint; (c) not use such Global Brand
Elements or Product Marks in a way that might materially prejudice their
distinctiveness or validity or the goodwill of Blueprint therein and includes
the trademark registration symbol ® or ™ as appropriate; (d) not use any
trademarks or trade names so resembling any of such Global Brand Elements or
Product Marks as to be likely to cause confusion or deception; and (e) place and
display the Global Brand Elements and the Product Marks on and in connection
with the Collaboration Products in a way that acknowledges Blueprint’s role in
discovering the Collaboration Products and that such Collaboration Product is
under license from Blueprint.  To the extent permitted by Applicable Law, CStone
will include the words (a) “Discovered by Blueprint Medicines Corporation” on
all packaging and labeling for any Collaboration Product that is not a
Blueprint/CStone Combination and in relevant scientific, medical, and other
Collaboration Product-related communications to the extent such communications
address the Development or Commercialization of such a Collaboration Product
(that is not a Blueprint/CStone Combination), and (b) “Discovered in
Collaboration by Blueprint Medicines Corporation and CStone Pharmaceuticals” on
all packaging and labeling for any Blueprint/CStone Combination (to the extent
feasible, for example, if the CStone Product and the Blueprint Product are
co-packaged) and in relevant scientific, medical, and other Blueprint/CStone
Combination-related communications to the extent such communications address the
Development or Commercialization of a Blueprint/CStone Combination, in each case
((a) and (b)), or such other similar text provided by Blueprint and reasonably
acceptable to CStone.

14.10     Patent Marking.  CStone will mark all Collaboration Products in
accordance with the applicable patent marking laws, and will require all of its
Affiliates and Sublicensees to do the same.  To the extent permitted by
Applicable Law, CStone will indicate on the product packaging, advertisement and
promotional materials that such Collaboration Product is in-licensed from
Blueprint.

Article 15

TERM AND TERMINATION

15.1       Term.  This Agreement will be effective as of the Effective Date, and
will continue, on a Collaboration Product-by-Collaboration Product and
region-by-region basis, in effect until the expiration of the Royalty Term
applicable to such Collaboration Product and such region (the





-101-

--------------------------------------------------------------------------------

 

 

“Term”).  On a Collaboration Product-by-Collaboration Product and
region-by-region basis, upon the natural expiration of this Agreement as
contemplated in this Section 15.1 (Term), (a) the license granted to CStone
under Section 2.1.1 (In the Territory) will become fully paid-up, perpetual and
irrevocable, (b) the license granted to CStone under Section 2.1.2(b) (Outside
the Territory) will convert to a worldwide license and will survive as a fully
paid-up, perpetual, and irrevocable license, in each case ((a) and (b)), so long
as at such time CStone has paid to Blueprint all amounts due under this
Agreement in accordance with the terms hereof and is not at such time in breach
of any obligation under this Agreement; and (c) the license granted to Blueprint
under Section 2.3.2 (Outside the Territory) will convert to a worldwide license
and will survive as a fully paid-up, perpetual, and irrevocable license.

15.2       Termination.

15.2.1    Termination by CStone for Convenience.  CStone may terminate this
Agreement in its entirety or with respect to one or more Blueprint Products and
all Collaboration Products that are Combination Regimens that include such
Blueprint Product, in each case, by providing a written notice of termination to
Blueprint after the first anniversary of the Effective Date that includes an
effective date of termination [***]; provided,  however, CStone may terminate
this Agreement with respect to a particular Collaboration Product at any time
after the Effective Date by providing a written notice of termination to
Blueprint [***].

15.2.2    Termination for Material Breach.

(a)         Notice and Cure Period.  If either Party believes in good faith that
the other is in material breach of its material obligations hereunder, then the
non-breaching Party may deliver notice of such breach to the other Party stating
the cause and proposed remedy (“Breach Notification”).  For any breach arising
from a failure to make a payment set forth in this Agreement, the allegedly
breaching Party will have [***] from the receipt of the applicable Breach Notice
to dispute or cure such breach.  If the Party receiving notice of breach fails
to cure, or fails to dispute, that breach within the applicable period set forth
above, then the Party originally delivering the Breach Notification may
terminate this Agreement effective on written notice of termination to the other
Party.  For all breaches other than a failure to make a payment as set forth in
this Agreement, the allegedly breaching Party will have [***] from the date of
the Breach Notification to dispute or cure such breach, provided that if such
breach is not reasonably capable of cure within such [***] period, but is
capable of cure within [***] from the date of such Breach Notification, then the
breaching Party may submit, within [***] of such Breach Notification, a
reasonable cure plan to remedy such breach as soon as possible and in any event
prior to the end of such [***] period that is reasonably acceptable to the
non-breaching Party, and, upon such submission, the [***] cure period will be
automatically extended for so long as the breaching Party continues to use
reasonable efforts to cure such breach in accordance with the cure plan, but for
no more than [***].  [***]

(b)         Disputed Breaches.  If the allegedly breaching Party disputes in
good faith the existence, materiality, or cure of the applicable material breach
and provides written notice of such dispute to the other Party within the
applicable period set forth above, then the matter will be addressed under the
dispute resolution provisions in Article 16 (Dispute Resolution), and the
termination will not become





-102-

--------------------------------------------------------------------------------

 

 

effective unless and until it has been determined under Article 16 (Dispute
Resolution) that the allegedly breaching Party is in material breach of any of
its material obligations under this Agreement and has failed to cure the
same.  During the pendency of such a dispute, all of the terms of this Agreement
will remain in effect and the Parties will continue to perform all of their
respective obligations hereunder.  The Parties stipulate and agree that a
material breach of CStone’s diligence obligations set forth under Section 5.1
(Development Diligence and Responsibilities) or Section 9.1 (Commercialization
Diligence Obligations), or of CStone’s payment obligations set forth under
Article 10 (Payments), will be considered a material breach of a material
obligation under this Agreement for purposes of this Section 15.2.2 (Termination
for Material Breach).

15.2.3    Termination for Patent Challenge.  Except to the extent unenforceable
under the Applicable Law, Blueprint may terminate this Agreement by providing
written notice of termination to CStone if CStone or its Affiliates or
Sublicensees (individually or in association with any Person) contests or
assists a Third Party in contesting the scope, validity, or enforceability of
any Blueprint Patent Right or Joint Collaboration Patent Right anywhere in the
world in any court, tribunal, arbitration proceeding, or other proceeding,
including the U.S. Patent and Trademark Office and the U.S. International Trade
Commission (a “Patent Challenge”).  In the event of such a Patent Challenge,
Blueprint will provide prompt written notice of such Patent Challenge to CStone,
which notice must be provided [***] after the first filing of the petition to
commence such proceeding, and Blueprint may terminate this Agreement by
providing written notice of such termination to CStone within [***] after the
conclusion of such Patent Challenge proceeding. If, based on the advice of
counsel, Blueprint reasonably believes that termination of this Agreement
pursuant to this Section 15.2.3 (Termination for Patent Challenge) is not an
available remedy under Applicable Law, then [***].  Notwithstanding the
foregoing, Blueprint will not have a right to terminate this Agreement [***]
pursuant to this Section 15.2.3 (Termination for Patent Challenge) (a) with
respect to any claim that Blueprint first asserts against CStone or any of its
Affiliates or Sublicensees where the Patent Challenge is made by CStone or its
Affiliates or Sublicensees in defense of such assertion by Blueprint, or (b) if
such Patent Challenge was brought by a Sublicensee of CStone and CStone has
terminated the sublicense agreement with such Sublicensee (or if CStone has
provided such Sublicensee with written notice of such termination and is
enforcing such termination) within [***] following Blueprint’s notice of such
Patent Challenge.  To be effective, any notice of termination or notice of
election to increase payments in lieu of termination pursuant to this Section
15.2.3 (Termination for Patent Challenge) must be provided to CStone in
accordance with the time periods set forth under this Section 15.2.3
(Termination for Patent Challenge).  As used herein, a Patent Challenge
includes: (i) filing an action under 28 U.S.C. §§ 2201-2202 seeking a
declaration of invalidity or unenforceability of any such Patent Right; (ii)
filing, or joining in, a petition under 35 U.S.C. § 311 to institute inter
partes review of any such Patent Right; (iii) filing, or joining in, a petition
under 35 U.S.C. § 321 to institute post-grant review of any such Patent Right or
any portion thereof; (iv) filing or commencing any opposition, nullity, or
similar proceedings challenging the validity of any such Patent Right in any
country or region; or (v) any foreign equivalent of clauses (i), (ii), (iii), or
(iv).

15.2.4    Cessation of Development and Commercialization.  If CStone and its
Affiliates do not conduct any material Development or Commercialization
activities with respect to one or more Collaboration Products [***]and such
suspension of activity is not: (a) [***], (b)





-103-

--------------------------------------------------------------------------------

 

 

[***] (c) [***], or (d) [***], then Blueprint may, at its election, terminate
this Agreement with respect to the applicable Collaboration Product upon [***]
prior written notice to CStone and such Collaboration Product (and the
corresponding Blueprint Compound) will be a Terminated Product for purposes of
this Agreement.  Notwithstanding the foregoing, if Blueprint gives a notice of
termination to CStone pursuant to this Section 15.2.4 (Cessation of Development
or Commercialization), and CStone provides notice during such [***] period that
it disputes the basis for termination pursuant to this Section 15.2.4 (Cessation
of Development or Commercialization), then this Agreement will not terminate
unless and until an arbitrator issues a final award pursuant to Section 16.3
(Arbitration) upholding such basis for termination.

15.2.5    Termination for Insolvency.  Each Party will have the right to
terminate this Agreement upon delivery of written notice to the other Party if
(a) such other Party files in any court or agency pursuant to any statute or
regulation of any jurisdiction a petition in bankruptcy or insolvency or for
reorganization or similar arrangement for the benefit of creditors or for the
appointment of a receiver or trustee of such other Party or its assets, (b) such
other Party is served with an involuntary petition against it in any insolvency
proceeding and such involuntary petition has not been stayed or dismissed within
[***] of its filing, or (c) such other Party makes an assignment of
substantially all of its assets for the benefit of its creditors.

15.2.6    Full Force and Effect During Notice Period.  This Agreement will
remain in full force and effect until the expiration of the applicable
termination notice period.  For clarity, if CStone or any of its Affiliates or
Sublicensees achieve any Milestone Event during the termination notice period,
then the corresponding Milestone Payment is accrued and CStone will remain
responsible for the payment of such Milestone Payment even if the due date of
such Milestone Payment occur after the effective date of the termination.

15.3       Effect of Termination.  Upon the termination of this Agreement:

15.3.1    Licenses.  As of the effective date of termination of this Agreement
with respect to a Terminated Product, except for the license granted to CStone
under Section 2.1.2(b) (and any sublicenses granted under such rights), all
licenses and all other rights granted by Blueprint to CStone under the Blueprint
Technology for such Terminated Product will terminate and all sublicenses
granted by CStone pursuant to Section 2.2 (Sublicensing and Subcontractors) with
respect to such Terminated Product will also terminate; provided,  however, that
at the request of any Sublicensee who is in good standing under and not in
breach of its applicable sublicense agreement, Blueprint will enter into good
faith negotiations with any such Sublicensee with respect to potentially
entering into a direct license agreement with such Sublicensee.  Each Party will
retain its joint ownership interests in the Joint Collaboration Technology.  In
addition, upon the termination of this Agreement with respect to one or more
Terminated Products that are Blueprint Products or Blueprint Combination
Products Blueprint will have, and CStone hereby grants to Blueprint, effective
upon such termination, a worldwide, exclusive, fully-paid, royalty-free,
perpetual, irrevocable, and sublicenseable (through multiple tiers) license
under the CStone General Collaboration Technology, CStone Product Collaboration
Technology, CStone’s interests in the Joint Collaboration Technology and any
CStone Identified Rights Controlled by CStone as of the effective date of such
termination, in each case, to Exploit such Terminated Products that are
Blueprint Products or Blueprint Combination Products (as applicable).  In
addition, CStone will assign to Blueprint any Third Party IP Agreement pursuant
to which CStone then Controls any CStone Identified Rights, if





-104-

--------------------------------------------------------------------------------

 

 

permitted under such Third Party IP Agreement (and will use reasonable efforts
to seek any consent required from the applicable Third Party in connection with
such an assignment). If such Third Party IP Agreement cannot be assigned to
Blueprint, then upon Blueprint’s reasonable request, CStone will maintain such
Third Party IP Agreement and Blueprint will pay to CStone [***] of all payments
due to the applicable Third Party under any such Third Party IP Agreement in
consideration of the sublicense to Blueprint and Blueprint’s Exploitation of
such CStone Identified Rights. If CStone is unable to sublicense any CStone
Identified Rights to Blueprint pursuant to this Section 15.3.1 (Effect of
Termination; Licenses) without the consent of the Third Party, then CStone
undertakes, on request from Blueprint, to use reasonable efforts to procure such
licenses with respect to the applicable Terminated Product that is a Blueprint
Product or Blueprint Combination Product on behalf of Blueprint to the extent
that it is able to do so, and Blueprint will pay such fees and agree to be bound
by the terms agreed between CStone and the Third Party licensor.

15.3.2    Appointment as Exclusive Distributor.  If CStone is Commercializing
any Terminated Product in any region in the Territory as of the effective date
of termination of this Agreement with respect to such Terminated Product, then,
at Blueprint’s election (in its sole discretion) on a region-by-region basis in
the Territory, until such time as all Regulatory Approvals with respect to such
Terminated Product in such region have been assigned and transferred to
Blueprint, either (a) CStone will appoint Blueprint or its designee as its
exclusive distributor of such Terminated Product in such region and grant
Blueprint or its designee the right to appoint sub-distributors, to the extent
not prohibited by any written agreement between CStone or any of its Affiliates
and a Third Party; provided that Blueprint will purchase any and all salable
inventory of the Terminated Product held by CStone or its Affiliates as of the
effective date of termination with respect to such Terminated Product at a price
equal to [***], or (b) CStone will have the continued right to sell the
Terminated Product in such region from its inventory; provided, however, that
CStone’s obligations under this Agreement with respect to all such Terminated
Product that CStone sells, including the obligation to remit Royalty Payments to
Blueprint hereunder, will continue in full force and effect during such period.

15.3.3    Regulatory Submissions and Regulatory Approvals.  To the extent
requested by Blueprint following the date that a Party provides notice of
termination of this Agreement with respect to a Terminated Product, CStone will
and hereby does, and will cause its Affiliates and Sublicensees to, (a) [***],
assign and transfer to Blueprint or its designee all of CStone’s rights, title,
and interests in and to all Regulatory Submissions and Regulatory Approvals for
such Terminated Product then owned or Controlled by CStone or any of its
Affiliates or Sublicensees, and (b) to the extent assignment pursuant to clause
(a) is delayed or is not permitted by the applicable Regulatory Authority,
permit Blueprint to cross-reference and rely upon any Regulatory Submissions and
Regulatory Approvals filed by CStone with respect to such Terminated
Product.  CStone will take all steps necessary to transfer ownership of all such
assigned Regulatory Submissions and Regulatory Approvals to Blueprint, including
submitting to each applicable Regulatory Authority a letter or other necessary
documentation (with a copy to Blueprint) notifying such Regulatory Authority of
the transfer of such ownership of each Regulatory Submission and Regulatory
Approval.  In addition, upon Blueprint’s written request, CStone will, at its
cost and expense (unless this Agreement is terminated by CStone pursuant to
Section 15.2.2 (Termination for Material Breach) or Section 15.2.5 (Termination
for Insolvency), in which case Blueprint will bear all such costs and expenses),
provide to Blueprint copies of all material related documentation, including





-105-

--------------------------------------------------------------------------------

 

 

material non-clinical, preclinical, and clinical data that are held by or
reasonably available to CStone or its Affiliates or Sublicensees.  The Parties
will discuss and establish appropriate arrangements with respect to safety data
exchange, provided that Blueprint will assume all safety and safety database
activities with respect to any Terminated Product no later than [***] after the
effective date of termination of this Agreement with respect to such Terminated
Product.

15.3.4    Assignment and Disclosure.  To the extent requested by Blueprint
following the date that a Party provides notice of termination of this Agreement
with respect to a Terminated Product, CStone will promptly upon request (and in
any event within [***]):

(a)         assign and transfer to Blueprint or its designee all of CStone’s
rights, title, and interests in and to all clinical trial agreements,
manufacturing and supply agreements, and distribution agreements (to the extent
assignable and not cancelled), confidentiality and other agreements, data and
other Know-How  (including commercial information) in CStone’s Control, in each
case, relating to such Terminated Product and that are necessary or useful for
the Exploitation of such Terminated Product;

(b)         disclose to Blueprint or its designee all documents, records, and
materials related to such Terminated Product that are controlled by CStone or
that CStone is able to obtain using reasonable efforts, and that embody the
foregoing; and

(c)         assign and transfer to Blueprint or its designee all of CStone’s
rights, title, and interests in and to any promotional materials, training
materials, medical education materials, packaging and labeling, and all other
literature or other information related to such Terminated Product and
copyrights and any registrations for the foregoing.

Unless this Agreement is terminated by CStone pursuant to Section 15.2.2
(Termination for Material Breach) or Section 15.2.5 (Termination for
Insolvency), the costs and expenses associated with the assignments set forth in
this Section 15.3.4 (Assignment and Disclosure) will be borne by CStone.  To the
extent that any agreement or other asset described in this Section 15.3.4
(Assignment and Disclosure) is not assignable by CStone, then such agreement or
other asset will not be assigned, and upon the request of Blueprint, CStone will
take such steps as may be necessary to allow Blueprint to obtain and to enjoy
the benefits of such agreement or other asset, without additional payment
therefor, in the form of a license or other right to the extent CStone has the
right and ability to do so.  For clarity, Blueprint will have the right to
request that CStone take any or all of the foregoing actions in whole or in
part, or with respect to all or any portion of the assets set forth in this
Section 15.3.4 (Assignment and Disclosure).

15.3.5    Regulatory Transfer Support.  In furtherance of the assignment of
Regulatory Submissions and Regulatory Approvals and other data pursuant to
Section 15.3.3 (Regulatory Submissions and Regulatory Approvals) and Section
15.3.4 (Assignment and Disclosure), CStone will appoint Blueprint as CStone’s or
its Affiliate’s agent for all Terminated Product-related matters involving
Regulatory Authorities until all Regulatory Approvals, Regulatory Submissions,
and other governmental or regulatory filings that are not then in Blueprint’s or
its Affiliate’s name have been assigned to Blueprint or its designee.  In the
event of failure to obtain such assignment, CStone hereby consents and grants to
Blueprint the right to access and reference (without any further action required





-106-

--------------------------------------------------------------------------------

 

 

on the part of CStone, whose authorization to file this consent with any
Regulatory Authority is hereby granted) any such item with respect to the
applicable Terminated Products.

15.3.6    Know-How Transfer Support.  In furtherance of the assignment of
Know-How pursuant to Section 15.3.4 (Assignment and Disclosure) and in addition
to the requirements in Section 15.3.9 (Supply of a Terminated Product), CStone
will for a period of [***] with respect to a Terminated Product, provide such
consultation or other assistance as Blueprint may reasonably request to assist
Blueprint in becoming familiar with such Know-How in order for Blueprint to
undertake further Exploitation of such Terminated Product, [***].

15.3.7    Inventory.  At Blueprint’s election and request, CStone will transfer
to Blueprint or its designee some or all inventory of each Terminated Product
(including all final product, bulk drug substance, intermediates,
works-in-process, formulation materials, reference standards, drug product
clinical reserve samples, packaged retention samples, and the like) then in the
possession or Control of CStone, its Affiliates or Sublicensees; provided that
Blueprint will pay CStone a price equal to [***].

15.3.8    Wind Down and Transition.  CStone will be responsible, at its own cost
and expense (unless this Agreement is terminated by CStone pursuant to Section
15.2.2 (Termination for Material Breach) or Section 15.2.5 (Termination for
Insolvency), in which case Blueprint will bear all such costs and expenses), for
the wind-down of CStone’s and its Affiliates’ and its Sublicensees’ Exploitation
of each Terminated Product.  CStone will, and will cause its Affiliates and
Sublicensees to, reasonably cooperate with Blueprint to facilitate orderly
transition of the Exploitation of each Terminated Product to Blueprint or its
designee, including (a) assigning or amending as appropriate, upon request of
Blueprint, any agreements or arrangements with Third Party vendors (including
distributors) to Exploit each Terminated Product or, to the extent any such
Third Party agreement or arrangement is not assignable to Blueprint, reasonably
cooperating with Blueprint to arrange to continue to provide such services for a
reasonable time after termination of this Agreement with respect to such
Terminated Product; and (b) to the extent that CStone or its Affiliate is
performing any activities described in the foregoing clause (a), reasonably
cooperating with Blueprint to transfer such activities to Blueprint or its
designee and continuing to perform such activities on Blueprint’s behalf for a
reasonable time after termination of this Agreement with respect to such
Terminated Product until such transfer is completed.

15.3.9    Supply of Terminated Product that is a Blueprint Product.  If, as of
the effective date of termination of this Agreement, Blueprint has completed the
Manufacturing Technology Transfer for a Terminated Product that is a Blueprint
Product and CStone is Manufacturing such Terminated Product, then at Blueprint’s
written request, CStone will supply to Blueprint such quantities of such
Terminated Product (in bulk drug substance, bulk drug product, or finished drug
product form, as requested by Blueprint) as Blueprint indicates in written
forecasts and orders therefor from time to time at price equal to [***] until
the later of (a) [***] and (b) [***].  In addition, upon Blueprint’s request,
CStone will (i) provide a [***] technology transfer to Blueprint or its designee
of information and materials that are necessary or reasonably useful for
Blueprint or its designee to Manufacture such Terminated Product in each
formulation of such Terminated Product, including providing reasonable
assistance to Blueprint or its designee in connection therewith upon request,
and (ii) assign to Blueprint any agreement that [***] relates to the Manufacture
or supply of such Terminated Product in the Territory, to the extent that such





-107-

--------------------------------------------------------------------------------

 

 

contract is assignable.  If any such agreement is not assignable, then CStone
will cooperate with Blueprint in all reasonable respects to secure the consent
of the applicable Third Party to such assignment or to cause such Third Party to
enter into a separate agreement with Blueprint on terms substantially similar to
those granted to CStone.  Blueprint will reimburse CStone for all undisputed
out-of-pocket costs reasonably incurred by or on behalf of CStone in connection
with such technology transfer, assignments, and cooperation within [***] after
receiving CStone’s invoice therefor.  CStone will not be obligated to conduct
any negotiation, provide any legal assistance, or make any payments, in
connection with any assistance pursuant to this Section 15.3.9 (Supply of
Terminated Product).

15.3.10 Ongoing Clinical Trials.

(a)         Transfer to Blueprint.  If, as of the effective date of termination
of this Agreement with respect to a Terminated Product, CStone or its Affiliates
are conducting any Clinical Trials for such Terminated Product, then, at
Blueprint’s election on a Clinical Trial-by-Clinical Trial basis, CStone will
fully cooperate, and will ensure that its Affiliates fully cooperate, with
Blueprint to transfer the conduct of such Clinical Trial to Blueprint or its
designees.  If Blueprint so elects, then CStone will continue to conduct such
Clinical Trial, at Blueprint’s cost, to enable such transfer to be completed
without interruption of any such Clinical Trial (including the assignment of all
related Regulatory Submissions and investigator and other agreements related to
such Clinical Trials).  Blueprint will assume any and all liability for the
conduct of such transferred Clinical Trial for a Terminated Product after the
effective date of such transfer (except to the extent arising prior to the
transfer date or from any willful misconduct or negligent act or omission by
CStone, its Affiliates or their respective employees, agents and
contractors).  CStone will provide such knowledge transfer and other training to
Blueprint or its designated Affiliate or Third Party as reasonably necessary for
Blueprint or such designated Affiliate or Third Party to continue such Clinical
Trial for the applicable Terminated Product.

(b)         Wind-Down.  If Blueprint does not elect to assume control of any
such Clinical Trials for a Terminated Product, then CStone will, in accordance
with accepted pharmaceutical industry norms and ethical practices, wind-down the
conduct of any such Clinical Trial in an orderly manner.  CStone will be
responsible for any costs and expenses associated with such wind-down.

15.3.11 Return of Confidential Information.  At the Disclosing Party’s election,
the Receiving Party will return (at Disclosing Party’s expense) or destroy all
tangible materials comprising, bearing, or containing any Confidential
Information of the Disclosing Party relating to any Terminated Product that are
in the Receiving Party’s or its Affiliates’ or Sublicensees’ possession or
control and provide written certification of such destruction (except to the
extent any information is the Confidential Information of both Parties or to the
extent that the Receiving Party has the continuing right to use the Confidential
Information under this Agreement); provided that the Receiving Party may retain
one copy of such Confidential Information for its legal
archives.  Notwithstanding anything to the contrary set forth in this Agreement,
the Receiving Party will not be required to destroy electronic files containing
such Confidential Information that are made in the ordinary course of its
business information back-up procedures pursuant to its electronic





-108-

--------------------------------------------------------------------------------

 

 

record retention and destruction practices that apply to its own general
electronic files and information.

15.3.12 Further Assistance.  CStone will provide any other assistance or take
any other actions, in each case, reasonably requested by Blueprint as necessary
to transfer to Blueprint the Exploitation of any Terminated Product, and will
execute all documents as may be reasonably requested by Blueprint in order to
give effect to this Section 15.3 (Effect of Termination).

15.3.13 Termination by CStone for Breach.  If CStone terminates this Agreement
pursuant to Section 15.2.2 (Termination for Material Breach), then the licenses
granted to Blueprint in Section 15.3.1 (Licenses) will, on a Terminated
Product-by-Terminated Product basis[***].

15.4       Termination Press Releases.  In the event of termination of this
Agreement for any reason and subject to the terms of Section 11.9.1 (Press
Release), the Parties will cooperate in good faith to coordinate public
disclosure of such termination and the reasons therefor, and will not, except to
the extent required by Applicable Law, disclose such information without the
prior approval of the other Party.  In any such disclosures, the Parties will
observe the principles of accuracy, compliance with Applicable Law, and
regulatory guidance documents, and reasonable sensitivity to potential negative
investor reaction to such news.

15.5       Survival.  Expiration or termination of this Agreement will not
relieve the Parties of any obligation accruing prior to such expiration or
termination.  Without limiting the foregoing, the following provisions of this
Agreement will survive the expiration or termination of this Agreement: Article
1 (Definitions), Section 2.1.2(b) (Outside of Territory), Section 2.3.2 (Outside
of Territory), Section 5.12 (Development Records), Section 10.3.4 (Royalty
Reports and Payments) (with respect to payments becoming due during the Term),
Section 10.5 (Other Amounts Payable) (with respect to amounts becoming due
during the Term), Section 10.11 (Financial Records and Audits) (with respect to
payments becoming due during the Term), Section 11.1 (Duty of Confidence),
Section 11.2 (Confidential Information), Section 11.3 (Exemptions), Section 11.4
(Authorized Disclosures), Section 11.6 (Tax Treatment), Section 11.7
(Publications), Section 11.10 (Attorney-Client Privilege), Section 12.7 (Time
for Claims), Article 13 (Indemnification), Section 14.1.1 (Ownership), Section
14.1.3 (Assignment; Ownership of Joint Collaboration Technology), Section 14.3.3
(Joint Collaboration Technology), Section 14.3.4 (Cooperation), Section 14.9.3
(Ownership), Section 15.1 (Term), Section 15.3 (Effect of Termination), Section
15.5 (Survival), Section 15.6 (Termination Not Sole Remedy), Article 16 (Dispute
Resolution), and Article 17 (Miscellaneous).

15.6       Termination Not Sole Remedy.  Termination is not the sole remedy
under this Agreement and, whether or not termination is effected and
notwithstanding anything to the contrary set forth in this Agreement, all other
remedies will remain available except as expressly set forth herein.

Article 16

DISPUTE RESOLUTION

16.1       General.  The Parties recognize that a dispute may arise relating to
this Agreement (a “Dispute”).  Except as otherwise expressly set forth in this
Agreement, any Dispute, including Disputes that may involve the Affiliates of
any Party, will be resolved in accordance with this Article 16 (Dispute
Resolution).





-109-

--------------------------------------------------------------------------------

 

 

16.2       Negotiation; Escalation.  The Parties will negotiate [***] to settle
any Dispute under this Agreement, other than matters subject to resolution under
Article 3 (Governance).  Any Dispute as to the breach, enforcement,
interpretation, or validity of this Agreement will be referred to the Executive
Officers for attempted resolution.  If the Executive Officers are unable to
resolve such Dispute within [***] after such Dispute is referred to them, then,
upon the written request of either Party to the other Party, other than a
Dispute relating to the scope, validity, enforceability, or infringement of any
Patent Rights or trademark rights (which will be submitted for resolution to a
court of competent jurisdiction in the country or region in which such Patent
Rights or trademark rights were granted or arose), the Dispute will be subject
to arbitration in accordance with Section 16.3 (Arbitration).

16.3       Arbitration.

16.3.1    Rules.  In the event of a Dispute that cannot be resolved between the
Parties or the Executive Officers as set forth in Section 16.2 (Negotiation;
Escalation), either Party will be free to institute binding arbitration with
respect to such dispute in accordance with this Section 16.3 (Arbitration) upon
written notice to the other Party (an “Arbitration Notice”) and seek remedies as
may be available.  Any dispute unresolved under this Section 16.3 (Arbitration)
will be settled by binding arbitration administered by the International Chamber
of Commerce (“ICC”) (or any successor entity thereto) and in accordance with the
ICC Rules of Arbitration then in effect, as modified in this Section 16.3
(Arbitration) (the “Rules”), except to the extent such rules are inconsistent
with this Section 16.3 (Arbitration), in which case this Section 16.3
(Arbitration) will control.

16.3.2    Selection of Arbitrators.  Upon receipt of an Arbitration Notice by a
Party, the applicable dispute will be resolved by final and binding arbitration
before a panel of three arbitrators (the “Arbitrators”), with each arbitrator
having [***] of experience in the biotechnology or pharmaceutical industry and
subject matter expertise with respect to the matter subject to arbitration.  Any
Arbitrator chosen hereunder will have educational training and industry
experience sufficient to demonstrate a reasonable level of scientific,
financial, medical, and industry knowledge relevant to the particular
dispute.  Each Party will promptly select one Arbitrator, which selections will
in no event be made later than [***] after receipt of the Arbitration
Notice.  The third Arbitrator will be chosen promptly by agreement of the
Arbitrators chosen by each Party, but in no event later than [***] after the
date on which the last of such Arbitrators was appointed.

16.3.3    Decisions.  The Arbitrators’ decision and award will be made within
[***] of the filing of the arbitration demand and the Arbitrators will agree to
comply with this schedule before accepting appointment.  However, this time
limit may be extended by agreement of the Parties or by the Arbitrators.  The
Arbitrators will be authorized to award compensatory damages, but will not be
authorized to reform, modify, or materially change this Agreement.  The
Arbitrators will, within [***] after the conclusion of the hearing, issue a
written award and statement of decision describing the material facts and the
grounds for the conclusions on which the award is based, including the
calculation of any damages awarded.  The proceedings and decisions of the
arbitrator will be confidential, final, and binding on the Parties, and judgment
upon the award of such arbitrator may be entered in any court having
jurisdiction thereof.

16.3.4    Responsibility for Costs.  Each Party will bear its own costs and
expenses (including legal fees and expenses) relating to the arbitration
proceeding, except that the fees of the Arbitrators and other related costs of
the arbitration will be shared equally by the Parties,





-110-

--------------------------------------------------------------------------------

 

 

unless the Arbitrators determine that a Party has incurred unreasonable expenses
due to vexatious or bad faith positions taken by the other Party, in which event
the Arbitrators may make an award of all or any portion of such expenses
(including legal fees and expenses) so incurred.

16.3.5    Limitations.  The Arbitrators will be required to render the decision
in writing and to comply with, and the award will be limited by, any express
provisions of this Agreement relating to damages or the limitation thereof.  No
Arbitrator will have the power to award punitive damages under this Agreement
regardless of whether any such damages are contained in a proposal, and such
award is expressly prohibited.

16.3.6    Effectiveness of Agreement.  Unless the Parties otherwise agree in
writing, during the period of time during which any arbitration proceeding is
pending under this Agreement, (a) the Parties will continue to comply with all
those terms and provisions of this Agreement that are not the subject of the
pending arbitration proceeding; and (b) in the event that the subject of the
Dispute relates to the exercise by a Party of a termination right hereunder,
including in the case of a material breach of this Agreement, the effectiveness
of such termination will be stayed until the conclusion of the proceedings under
this Section 16.3 (Arbitration).

16.3.7    Confidential Proceedings.  All arbitration proceedings and decisions
of the Arbitrators under this Section 16.3 (Arbitration) will be Confidential
Information of both Parties and subject to the terms of Article 11
(Confidentiality; Publication).  The arbitration proceedings will take place in
New York, New York, in the English language.

16.3.8    Equitable Relief.  Nothing in this Section 16.3 (Arbitration) will
preclude either Party from seeking equitable relief or interim or provisional
relief from a court of competent jurisdiction, including a temporary restraining
order, preliminary injunction, or other interim equitable relief, concerning a
dispute either prior to or during any arbitration if necessary to protect the
interests of such Party or to preserve the status quo pending the arbitration
proceeding.

Article 17

MISCELLANEOUS

17.1       Assignment.  This Agreement may not be assigned or otherwise
transferred, nor may any right or obligation hereunder be assigned or
transferred, by either Party without the prior written consent of the other
Party.  Notwithstanding the foregoing, Blueprint may assign its rights to
receive payments under this Agreement to one or more Persons without consent of
CStone (including as part of a royalty factoring transaction), and either Party
may, without consent of the other Party, assign this Agreement and its rights
and obligations hereunder (a) in whole or in part to an Affiliate of such Party,
or (b) in whole to its successor-in-interest in connection with the sale of all
or substantially all of its assets to which this Agreement relates, whether in a
merger, acquisition, or similar transaction or series of related transactions;
provided that in the case of the foregoing clause (a) or (b), the assigning
Party provides written notice of such assignment to the non-assigning Party
within [***] after the effective date of such assignment.  Any attempted
assignment of this Agreement not in accordance with this Section 17.1
(Assignment) will be null, void, and of no legal effect.  Any permitted assignee
will assume all assigned obligations of its assignor under this Agreement.  The
terms of this Agreement will be binding upon, and will inure to the benefit of,
the Parties and their respected successors and permitted assigns.





-111-

--------------------------------------------------------------------------------

 

 

17.2       Limitation of Liability.  NEITHER PARTY WILL BE LIABLE TO THE OTHER
FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES
ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, OR DAMAGES FOR LOSS OF
PROFIT IN CONNECTION WITH THIS AGREEMENT, IN EACH CASE, REGARDLESS OF ANY NOTICE
OF THE POSSIBILITY OF SUCH DAMAGES.  NOTWITHSTANDING THE FOREGOING, NOTHING IN
THIS SECTION 17.2 (LIMITATION OF LIABILITY) IS INTENDED TO OR WILL LIMIT OR
RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER SECTION
13.1 (BY CSTONE ) OR SECTION 13.2 (BY BLUEPRINT), OR DAMAGES AVAILABLE TO A
PARTY FOR THE OTHER PARTY’S BREACH OF ITS OBLIGATIONS HEREUNDER RELATING TO
ARTICLE 10 (CONFIDENTIALITY; PUBLICATION), MISAPPROPRIATION OR INFRINGEMENT OF
INTELLECTUAL PROPERTY OWNED OR CONTROLLED BY SUCH PARTY, OR THE OTHER PARTY’S
BREACH OF ITS OBLIGATIONS UNDER SECTION 2.6 (EXCLUSIVITY) OR SECTION 12.4
(COVENANTS OF THE PARTIES).

17.3       Severability.  If any one or more of the provisions contained in this
Agreement is held invalid, illegal or unenforceable in any respect, the
validity, legality, and enforceability of the remaining provisions contained
herein will not in any way be affected or impaired thereby, then unless the
absence of the invalidated provisions adversely affects the substantive rights
of the Parties.  The Parties will in such an instance use their best efforts to
replace the invalid, illegal or unenforceable provisions with valid, legal, and
enforceable provisions that, insofar as practical, implement the purposes of
this Agreement.

17.4       Notices.  All notices that are required or permitted hereunder will
be in writing and sufficient if delivered by internationally-recognized
overnight courier or sent by registered or certified mail, postage prepaid,
return receipt requested, and in each case, addressed as follows (with a
courtesy copy sent by email, which will not constitute notice):

If to Blueprint:

Blueprint Medicines Corporation

45 Sidney Street

Cambridge MA 02139 USA

Attention: Chief Executive Officer

 

with a copy to:

Blueprint Medicines Corporation

45 Sidney Street

Cambridge MA 02139 USA

Attention: Chief Legal Officer

Email: [***]

 

If to CStone:

 

CStone Pharmaceuticals (Shanghai) Co., Ltd.

1000 Zhangheng Road, Building 25

Pudong New District, Shanghai

China 201203

Attention: Chief Executive Officer





-112-

--------------------------------------------------------------------------------

 

 

with a copy to:

 

CStone Pharmaceuticals (Shanghai) Co., Ltd.

1000 Zhangheng Road, Building 25

Pudong New District, Shanghai

China 201203

Attention: Head of Corporate Development

Email: [***]

 

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith.  Any such notice
will be deemed to have been given: (a) on the Business Day after dispatch if
sent by internationally-recognized overnight courier; or (b) on the fifth
Business Day after dispatch if sent by registered or certified mail, postage
prepaid, return receipt requested.

17.5       Governing Law.  This Agreement, and all claims or causes of action
(whether in contract, tort or statute) that may be based upon, arise out of or
relate to this Agreement, or the negotiation, execution or performance of this
Agreement or the breach thereof (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement or as an inducement to enter into this
Agreement), will be governed by, and enforced in accordance with, the internal
laws of the State of New York, including its statutes of limitations without
giving effect to the conflicts of law provisions thereunder.

17.6       Force Majeure.  Both Parties will be excused from the performance of
their obligations under this Agreement to the extent that such performance is
prevented by force majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party.  Such excuse will continue only so long as
the condition constituting force majeure continues and the nonperforming Party
takes reasonable efforts to remove the condition.  When the force majeure no
longer exists, the affected Party must promptly resume performance.  For
purposes of this Agreement, force majeure will include conditions beyond the
reasonable control of the non-performing Party, including an act of God, war,
civil commotion, terrorist act, labor strike or lock-out, epidemic, failure or
default of public utilities or common carriers, destruction of production
facilities or materials by fire, earthquake, storm or like catastrophe, failure
of plant or machinery and act (or failure to act) of a government of any country
or of any Governmental Authority (other than as a result of the non-performing
Party’s failure to comply with Applicable Law).  Notwithstanding the foregoing,
a Party will not be excused from making payments owed hereunder because of a
force majeure affecting such Party.

17.7       Entire Agreement; Amendments.  This Agreement, together with the
Schedules hereto, contains the entire understanding of the Parties with respect
to the collaboration and the licenses granted hereunder.  Any other express or
implied agreements and understandings, negotiations, writings and commitments,
either oral or written, in respect to the collaboration and the licenses granted
hereunder are superseded by the terms of this Agreement, including [***].  The
Schedules to this Agreement are incorporated herein by reference and will be
deemed a part of this Agreement.  This Agreement may be amended, or any term
hereof modified, only by a written instrument duly executed by authorized
representatives of each Party.  The foregoing will not be interpreted as a
waiver of any remedies available to either Party or its Affiliates as a result
of any breach, prior to the Effective Date, by the other Party or its Affiliates
of such Party’s or its Affiliate’s obligations pursuant to the Confidentiality
Agreement.





-113-

--------------------------------------------------------------------------------

 

 

17.8       Headings.  The captions to the several Articles, Sections and
subsections hereof are not a part of this Agreement, but are merely for
convenience to assist in locating and reading the several Articles and Sections
of this Agreement.

17.9       Independent Contractors.  It is expressly agreed that Blueprint and
CStone will be independent contractors and that the relationship between the two
Parties will not constitute a partnership, joint venture or agency.  Neither
Blueprint nor CStone will have the authority to make any statements,
representations, or commitments of any kind, or to take any action that is
binding on the other Party without the prior written consent of the other Party.

17.10     Performance by Affiliates.  Notwithstanding anything to the contrary
set forth in this Agreement, ether Party will have the right to perform any or
all of its obligations and exercise any or all of its rights under this
Agreement through any Affiliate.  Each Party hereby guarantees the performance
by its Affiliates of such Party’s obligations under this Agreement and will
cause its Affiliates to comply with the provisions of this Agreement in
connection with such performance.

17.11     Waiver.  Any waiver of any provision of this Agreement will be
effective only if in writing and signed by Blueprint and CStone.  No express or
implied waiver by a Party of any default under this Agreement will be a waiver
of a future or subsequent default.  The failure or delay of any Party in
exercising any rights under this Agreement will not constitute a waiver of any
such right, and any single or partial exercise of any particular right by any
Party will not exhaust the same or constitute a waiver of any other right
provided in this Agreement.

17.12     Waiver of Rule of Construction.  Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement.  Accordingly, the rule of construction that any ambiguity in
this Agreement will be construed against the drafting Party will not apply.

17.13     Cumulative Remedies.  No remedy referred to in this Agreement is
intended to be exclusive, but each will be cumulative and in addition to any
other remedy referred to in this Agreement or otherwise available under
Applicable Law.

17.14     Business Day Requirements.  If any notice or other action or omission
is required to be taken by a Party under this Agreement on a day that is not a
Business Day, then such notice or other action or omission will be deemed to be
required to be taken on the next occurring Business Day.

17.15     Further Actions.  Each Party agrees to execute, acknowledge, and
deliver such further instruments, and to do all such other acts, as necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

17.16     Non-Solicitation of Employees.  [***], each Party agrees that neither
it nor any of its Affiliates will recruit, solicit, or induce any employee of
the other Party that such Party knew was directly and substantially involved in
the Exploitation of Blueprint Compounds and Collaboration Products under this
Agreement to terminate his or her employment with such other Party and become
employed by or consult for such Party, whether or not such employee is a
full-time employee of such other Party, and whether or not such employment is
pursuant to a written agreement or is at-will.  For purposes of the foregoing,
“recruit,” “solicit,” or “induce” will not be deemed to mean (a) circumstances
where an employee of a Party (i) initiates contact with the other Party or any
of its Affiliates with regard to possible employment; or (ii) responds to
general solicitations of employment not specifically targeted at employees of a
Party or any of its Affiliates, including





-114-

--------------------------------------------------------------------------------

 

 

responses to general advertisements or postings, and (b) discussions,
interviews, negotiations, offers, or acceptances of employment or similar
activities that arise as a result of circumstances described in the foregoing
clause (a).

17.17     Construction.  Except where the context expressly requires otherwise,
(a) the use of any gender herein will be deemed to encompass references to
either or both genders, and the use of the singular will be deemed to include
the plural (and vice versa), (b) the words “include,” “includes,” and
“including” will be deemed to be followed by the phrase “without limitation,”
(c) the word “will” will be construed to have the same meaning and effect as the
word “shall,” (d) any definition of or reference to any agreement, instrument,
or other document herein will be construed as referring to such agreement,
instrument, or other document as from time to time amended, supplemented, or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (e) any reference herein to any person will
be construed to include the person’s successors and assigns, (f) the words
“herein,” “hereof,” and “hereunder” and words of similar import, will each be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (g) all references herein to Articles, Sections, Schedules, or
Exhibits will be construed to refer to Articles, Sections, Schedules, or
Exhibits of this Agreement, and references to this Agreement include all
Schedules hereto, (h) the word “notice” means notice in writing (whether or not
specifically stated) and will include notices, consents, approvals and other
written communications contemplated under this Agreement, (i) provisions that
require that a Party, the Parties or any committee hereunder “agree,” “consent,”
“approve,” or the like will require that such agreement, consent, or approval be
specific and in writing, whether by written agreement, letter, approved minutes,
or otherwise (but excluding e-mail and instant messaging), (j) references to any
specific law, rule or regulation, or section or other division thereof, will be
deemed to include the then-current amendments thereto or any replacement or
successor law, rule or regulation thereof, and (k) the term “or” will be
interpreted in the inclusive sense commonly associated with the term “and/or.”

17.18     Language; Translations.  This Agreement is in the English language
only, which language will be controlling in all respects, and all versions
hereof in any other language will be for accommodation only and will not be
binding upon the Parties.  All communications and notices to be made or given by
one Party to the other pursuant to this Agreement, and any dispute proceeding
related to or arising hereunder, will be in the English language.  If there is a
discrepancy between any translation of this Agreement and any non-English
translation of this Agreement, this Agreement will prevail.  Upon Blueprint’s
request, CStone will provide to Blueprint any documentation in English already
in CStone’s possession.  For other data, information, documents or other
materials, CStone will provide to Blueprint [***] in English upon Blueprint’s
reasonable request.  In addition, at Blueprint’s request, CStone will provide a
full English translation of such data, information, or other materials
[***].  CStone will be responsible [***] for the translation to Chinese of any
documentation provided by Blueprint, including those provided prior to the
Effective Date or with respect to which translation was commenced prior to the
Effective Date. [***]

17.19     Counterparts.  This Agreement may be executed in counterparts, all of
which taken together will be regarded as one and the same
instrument.  Counterparts may be delivered via electronic mail, including Adobe™
Portable Document Format (PDF) or any electronic signature complying with the
U.S. Federal ESIGN Act of 2000, and any counterpart so delivered will be deemed
to be original signatures, will be valid and binding upon the Parties, and, upon
delivery, will constitute due execution of this Agreement.

{Signature Page Follows}

 

 

 



-115-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties intending to be bound have caused this License
and Collaboration Agreement to be executed by their respective duly authorized
representatives as of the Effective Date.

 

 

 

 

Blueprint Medicines Corporation

 

 

 

 

By:

/s/ Jeffrey W. Albers

 

 

 

 

Name:

Jeffrey W. Albers

 

 

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

CStone Pharmaceuticals

 

 

 

 

By:

/s/ Frank Jiang

 

 

 

 

Name:

Frank Jiang

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

Corporate Seal of CStone Pharmaceuticals

 

 

 

 



[Signature Page to License and Collaboration Agreement]

--------------------------------------------------------------------------------

 

 

Schedule 1.52

Blueprint Patent Rights

 

Country

Title

Application No.

Publication No.

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

 





 

--------------------------------------------------------------------------------

 

 

Schedule 11.9.1

Press Release

 

Blueprint Medicines and CStone Pharmaceuticals Announce Exclusive Collaboration
and License Agreement to Develop and Commercialize Avapritinib, BLU-554 and
BLU-667 in Greater China

 

-- Combines Blueprint Medicines’ Lead Clinical Programs with CStone
Pharmaceutical’s Regional Expertise --

-- Expands BLU-554 Development Program in Hepatocellular Carcinoma with Plans to
Bring Ongoing

Monotherapy Trial to China and Initiate Proof-of-Concept Combination Trial with
CS1001 in China --

-- Blueprint Medicines to Receive $40 Million Upfront Payment and is Eligible to
Receive Up to $346 Million in Potential Development, Regulatory and Sales-Based
Milestones --

 

CAMBRIDGE, Mass. and SUZHOU, China, June 4, 2018 – Blueprint Medicines
Corporation (NASDAQ:BPMC), a leader in discovering and developing targeted
kinase medicines for patients with genomically defined diseases, and CStone
Pharmaceuticals, a privately-held biopharmaceutical company devoted to
developing a new generation of innovative drugs, today announced an exclusive
collaboration and license agreement for the development and commercialization of
avapritinib, BLU-554 and BLU-667 in China, Hong Kong, Macau and Taiwan, either
as monotherapies or combination therapies. Discovered and developed by Blueprint
Medicines, avapritinib, BLU-554 and BLU-667 are potent and highly selective
investigational kinase medicines that have each demonstrated clinical
proof-of-concept in genomically defined subsets of patients with cancer.
Blueprint Medicines will retain all rights to the licensed products in the rest
of the world.

 

The collaboration strengthens CStone Pharmaceuticals’ portfolio with exclusive
rights in the territory to three clinical-stage targeted therapies and expands
Blueprint Medicines’ global efforts to address patient populations with high
unmet needs. CStone Pharmaceuticals will lead clinical development of the
licensed products in the territory by leveraging its regulatory expertise and
broad local network, with the goal of commercializing the licensed products in
the territory either as monotherapies or combination therapies. In addition, the
companies plan to initiate a proof-of-concept clinical trial in China evaluating
BLU-554 in combination with CS1001, a clinical-stage anti-programmed death
ligand-1 (PD-L1) immunotherapy being developed by CStone Pharmaceuticals, as a
first-line therapy for patients with hepatocellular carcinoma (HCC).

 

“Founded by seasoned executives with deep global and regional development
experience and with a growing portfolio of potentially complementary cancer
therapies, CStone Pharmaceuticals is an ideal partner in China,” said Jeff
Albers, Chief Executive Officer of Blueprint Medicines. “With recent regulatory
reforms in China and the emergence of innovative companies like CStone
Pharmaceuticals, we believe this forward-looking collaboration has the potential
to expand our ability to address significant patient needs in Greater China
while supporting global development of avapritinib, BLU-554 and BLU-667. In
particular, we are excited to announce the expansion of the BLU-554 clinical
development program in China, where more than half of all new cases of
hepatocellular carcinoma worldwide occur each year.”

 

“We are thrilled to enter into this collaboration with Blueprint Medicines, a
leader in the discovery and development of highly selective kinase medicines, as
the first step in a potentially long-term strategic partnership,” said Frank
Jiang, Chief Executive Officer of CStone Pharmaceuticals. “Based on the
compelling clinical data reported to date, we believe Blueprint Medicines’
targeted therapies – avapritinib, BLU-554 and BLU-667 – hold promise for
dramatically altering the treatment landscape for patients in China with
gastrointestinal stromal tumors, hepatocellular carcinoma, non-small cell lung
cancer and other





 

--------------------------------------------------------------------------------

 

 

cancers. In addition, our rich pipeline of investigational cancer medicines
enables exploration of combination treatment approaches with the potential to
further improve patient outcomes worldwide.”

 

Subject to the terms of the agreement, Blueprint Medicines will receive an
upfront cash payment of $40.0 million and will be eligible to receive up to
approximately $346.0 million in potential milestone payments, including $118.5
million related to development and regulatory milestones and $227.5 million
related to sales-based milestones. In addition, CStone Pharmaceuticals will be
obligated to pay Blueprint Medicines tiered percentage royalties on a licensed
product-by-licensed product basis ranging from the mid-teens to low twenties on
annual net sales of each licensed product in the territory, subject to
adjustment in specified circumstances.

 

Pursuant to the terms of the agreement, CStone Pharmaceuticals will be
responsible for conducting all development and commercialization activities in
the territory related to the licensed products. In addition, CStone
Pharmaceuticals will be responsible for costs related to the development of the
licensed products in the territory, other than specified costs related to the
development of BLU-554 as a combination therapy in the territory that will be
shared by the companies.

 

About Avapritinib

 

Avapritinib is an orally available, potent and highly selective inhibitor of KIT
and PDGFRα. Preclinical data have shown that avapritinib is active across a
broad spectrum of KIT and PDGFRα mutations, including KIT D816V, PDGFRα D842V
and KIT exon 17 mutations, for which there are limited or no effective treatment
options. Blueprint Medicines is initially developing avapritinib, an
investigational medicine, for the treatment of patients with advanced
gastrointestinal stromal tumors (GIST) and advanced systemic mastocytosis.

 

In June 2017, avapritinib received Breakthrough Therapy Designation from the
U.S. Food and Drug Administration (FDA) for the treatment of patients with
unresectable or metastatic GIST harboring the PDGFRα D842V mutation. Previously,
the FDA granted orphan drug designation and fast track designation to
avapritinib. In addition, the European Commission has granted orphan drug
designation to avapritinib. In May 2018, Blueprint Medicines announced plans to
submit a New Drug Application to the FDA for avapritinib for the treatment of
PDGFRα D842V-driven GIST in the first half of 2019.

 

About BLU-554

 

BLU-554 is an orally available, potent, irreversible inhibitor of FGFR4. BLU-554
was specifically designed by Blueprint Medicines to inhibit FGFR4 with exquisite
selectivity, thereby sparing the paralogs FGFR1, FGFR2 and FGFR3. Blueprint
Medicines is developing BLU-554, an investigational medicine, for the treatment
of patients with FGFR4-activated HCC. Blueprint Medicines estimates that
approximately 30 percent of patients with HCC have tumors with aberrantly
activated FGFR4 signaling. The FDA has granted orphan drug designation to
BLU-554.

 

About BLU-667

 

BLU-667 is an orally available, potent and highly selective inhibitor designed
to target RET fusions, mutations and predicted resistance mutations. Blueprint
Medicines is developing BLU-667, an investigational medicine, for the treatment
of patients with RET-altered non-small cell lung cancer (NSCLC), medullary
thyroid cancer and other solid tumors. BLU-667 was discovered by Blueprint
Medicine’s research team leveraging its proprietary compound library. The FDA
has granted orphan drug designation to BLU-667.





 

--------------------------------------------------------------------------------

 

 

 

About CS1001

 

CS1001 is an investigational monoclonal antibody directed against PD-L1 being
developed by CStone Pharmaceuticals. Authorized by the U.S.-based Ligand
Corporation, CS1001 is a monoclonal antibody developed by the OMT transgenic
animal platform, which can generate fully human antibodies in one step. As a
fully human, full-length anti-PD-L1 monoclonal antibody, CS1001 mirrors natural
G-type immune globulin 4 (IgG4) human antibody, which could reduce the risk of
immunogenicity and potential toxicities in patients, a unique advantage over
similar drugs.

 

A first-in-human Phase I study (CS1001-101) has been conducted by CStone
Pharmaceuticals since October 2017 to evaluate the safety, tolerability,
pharmacokinetics and anti-tumor activity of CS1001 in patients with advanced
tumors in China. The Phase Ia (dose escalation) portion was completed in May
2018, and the Phase Ib (dose expansion) portion has recently started patient
recruitment. In parallel, several pivotal studies are underway, including tumor
types with high incidence and prevalence rates in China.

 

About Blueprint Medicines

 

Blueprint Medicines is developing a new generation of targeted and potent kinase
medicines to improve the lives of patients with genomically defined diseases.
Its approach is rooted in a deep understanding of the genetic blueprint of
cancer and other disease driven by the abnormal activation of kinases. Blueprint
Medicines is advancing multiple programs in clinical development for subsets of
patients with gastrointestinal stromal tumors, hepatocellular carcinoma,
systemic mastocytosis, non-small cell lung cancer, medullary thyroid cancer and
other advanced solid tumors, as well as multiple programs in research and
preclinical development. For more information, please
visit www.blueprintmedicines.com.

 

About CStone Pharmaceuticals

 

[***]CStone Pharmaceuticals is a clinical stage biopharmaceutical company
devoted to the development of innovative drugs. With a broad pipeline, the
company engages in the development of cancer therapeutics with a special focus
on immuno-oncology based combination therapies. All members of the management
team are seasoned executives from top multinational pharmaceutical companies.
CStone has successfully built up its core competency in clinical development and
translational medicine. The company is backed by prestigious VC/PE funds via two
financing rounds to date, raising $150 million in a Series A round in July 2016,
followed by $260 million in a Series B round in May 2018. With an experienced
team, a rich pipeline, a robust R&D model, and substantial funding, CStone is
well positioned as the partner of choice for multinational pharmaceutical /
biotech companies to develop drugs in China and the Asia-Pacific region. For
more information about CStone Pharmaceuticals, please visit:
www.cstonepharma.com

 

Cautionary Note Regarding Forward-Looking Statements

 

This press release contains forward-looking statements within the meaning of the
Private Securities Litigation Reform Act of 1995, as amended, including, without
limitation, statements regarding the collaboration and license agreement between
Blueprint Medicines and CStone Pharmaceuticals, including anticipated milestone
and other payments under the collaboration; expectations regarding Blueprint
Medicines’ ability to expand its programs for avapritinib, BLU-554 and BLU-667
globally and in the territory; the potential benefits of Blueprint Medicines’ or
CStone Pharmaceuticals’ current and future drug candidates, whether as a
monotherapy or combination therapy, in treating patients, including patients in
the territory; expectations regarding the impact of current or future regulatory
reforms in the territory; plans and expectations regarding combination treatment
approaches with CStone Pharmaceuticals’ current or future drug candidates; plans
and timelines for expanding Blueprint Medicines’ ongoing Phase 1 clinical trial
for BLU-554 to the territory; plans and timelines for initiating a
proof-of-concept clinical trial in China





 

--------------------------------------------------------------------------------

 

 

evaluating BLU-554 in combination with CS1001 as a first-line therapy for
patients with HCC; expectations regarding Blueprint Medicines’ global efforts to
address patient populations with high unmet needs; and Blueprint Medicines’
strategy, business plans and focus. The words “may,” “will,” “could,” “would,”
“should,” “expect,” “plan,” “anticipate,” “intend,” “believe,” “estimate,”
“predict,” “project,” “potential,” “continue,” “target” and similar expressions
are intended to identify forward-looking statements, although not all
forward-looking statements contain these identifying words. Any forward-looking
statements in this press release are based on management’s current expectations
and beliefs and are subject to a number of risks, uncertainties and important
factors that may cause actual events or results to differ materially from those
expressed or implied by any forward-looking statements contained in this press
release, including, without limitation, risks and uncertainties related to the
delay of any current or planned clinical trials or the development of Blueprint
Medicines’ drug candidates, including avapritinib, BLU-554, BLU-667 and BLU-782;
Blueprint Medicines’ advancement of multiple early-stage efforts; Blueprint
Medicines’ ability to successfully demonstrate the safety and efficacy of its
drug candidates; the preclinical and clinical results for Blueprint Medicines’
drug candidates, which may not support further development of such drug
candidates; actions of regulatory agencies, which may affect the initiation,
timing and progress of clinical trials; Blueprint Medicines’ ability to develop
and commercialize companion diagnostic tests for its current and future drug
candidates, including companion diagnostic tests for BLU-554 for FGFR4-driven
HCC, avapritinib for PDGFRα D842V-driven GIST and BLU-667 for RET-driven NSCLC;
the success of Blueprint Medicines’ current and future collaborations, including
its cancer immunotherapy collaboration with F. Hoffmann-La Roche Ltd and
Hoffmann-La Roche Inc. and its collaboration with CStone Pharmaceuticals. These
and other risks and uncertainties are described in greater detail in the section
entitled “Risk Factors” in Blueprint Medicines’ Quarterly Report on Form 10-Q
for the quarter ended March 31, 2018, as filed with the Securities and Exchange
Commission (SEC) on May 2, 2018, and any other filings that Blueprint Medicines
has made or may make with the SEC in the future. Any forward-looking statements
contained in this press release represent Blueprint Medicines’ views only as of
the date hereof and should not be relied upon as representing its views as of
any subsequent date. Except as required by law, Blueprint Medicines explicitly
disclaims any obligation to update any forward-looking statements.

 

Blueprint Medicines Investor and Media Relations Contacts

 

Kristin Hodous

617-714-6674

KHodous@blueprintmedicines.com

 

Jim Baker

617-844-8236

JBaker@blueprintmedicines.com

 

CStone Pharmaceuticals Media and Investor Relations Contacts

[***]Bing Yuan

+86-21-61047718

yuanb@cstonepharma.com

 





 

--------------------------------------------------------------------------------

 

 

 

Schedule 12.3.2

CStone In-Licenses

[***]

 

 

 

--------------------------------------------------------------------------------